Exhibit 10.1

EXECUTION COPY

TRANSACTION AGREEMENT

BY AND AMONG

NEW YORK MERCANTILE EXCHANGE, INC.,

NYMEX HOLDINGS, INC.,

COMMODITY EXCHANGE, INC.

AND

THE GOVERNORS COMMITTEE OF

COMMODITY EXCHANGE, INC.

Dated as of SEPTEMBER 20, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 1.   Definitions    2 Section 2.   Closing    7 Section 3.
  Effect of the Closing    7 Section 4.   Delivery of the Transaction Shares   
9 Section 5.   Early Delivery Election    11 Section 6.   Representations and
Warranties of NYMEX and NYMEX Holdings    12 Section 7.   Representations and
Warranties of COMEX    15 Section 8.   Representations and Warranties of the
Governors Committee    16 Section 9.   Additional Agreements    17 Section 10.  
Conditions to Each Party’s Obligations    24 Section 11.   Termination of
Agreement, Waiver    26 Section 12.   General Provisions    27

EXHIBITS

     Exhibit A   CFTC Consents    Exhibit B   Form of NYMEX Holdings Charter
Amendment (to be filed if the Closing occurs prior to an IPO)    Exhibit C  
Form of NYMEX Holdings Charter Amendment (to be filed if the Closing occurs
after an IPO)    Exhibit D   Recognition and Retention Plan for Members of
Commodity Exchange, Inc.    Exhibit E   Form of Amended COMEX By-Laws   

 

i



--------------------------------------------------------------------------------

TRANSACTION AGREEMENT

This TRANSACTION AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of September, 2006 by and among New York Mercantile Exchange, Inc., a
Delaware corporation (“NYMEX”), NYMEX Holdings, Inc., a Delaware corporation
(“NYMEX Holdings”), Commodity Exchange, Inc., a corporation organized under the
New York Not-For-Profit Law (“COMEX,” and, together with NYMEX and NYMEX
Holdings, the “NYMEX Parties”), on the one hand, and the Governors Committee of
COMEX (the “Governors Committee”), on the other hand. Capitalized terms used but
not previously defined are defined in Section 1 of this Agreement.

W I T N E S S E T H

WHEREAS, NYMEX and COMEX entered into the Agreement and Plan of Merger, dated
January 28, 1994, as amended by Amendment No. 1, dated March 25, 1994 (as
amended, the “Merger Agreement”), relating to the acquisition of COMEX by NYMEX;

WHEREAS, the Merger Agreement and the COMEX By-Laws establish certain rights and
protections for the COMEX Members (the “Existing Trading Rights”) that survived
the effective date of the acquisition of COMEX by NYMEX;

WHEREAS, the NYMEX Parties, after extensive discussion and negotiations with the
Governors Committee of COMEX (the “Governors Committee”), now desire to
(i) terminate the Existing Trading Rights, (ii) terminate the Merger Agreement
and (iii) amend the COMEX By-Laws to establish certain new rights and
protections for the COMEX Members (the “New Trading Rights”);

WHEREAS, as of the Closing, subject to compliance with applicable securities
laws and the other conditions contained herein, each COMEX Owner as of the close
of business on the Business Day immediately prior to the Closing Date (each, a
“Closing COMEX Owner”) will (i) receive the right to receive 8,400 shares of
NYMEX Holdings Common Stock in respect of each COMEX Membership then-owned by
such Closing COMEX Owner in consideration for the terminated rights and (ii) be
deemed by virtue of the COMEX Owner Approval to have ratified this Agreement and
the Transaction and shall be third-party beneficiaries with respect to certain
provisions of this Agreement;

WHEREAS, the Governors Committee has evaluated the subject matter of this
Agreement, actively negotiated the terms of this Agreement on behalf of the
COMEX Members for their approval and reviewed this Agreement with and otherwise
negotiated through, consulted with and was represented by experienced,
independent legal counsel retained by the Governors Committee throughout such
negotiations;

WHEREAS, the Governors Committee has deemed the Transaction advisable and in the
best interests of the COMEX Members, on the terms and subject to the conditions
set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, the respective Boards of Directors of the NYMEX Parties have each
approved this Agreement and the Transaction and deemed the Transaction advisable
and in their respective best interests, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

Section 1. Definitions.

(a) For purposes of this Agreement:

“ABC Agreement” means an agreement by which a member firm designates an
individual to exercise voting rights and other membership privileges with
respect to a COMEX Membership purchased by the member firm, but does not give
the individual the power to dispose of the COMEX Membership.

“Actions” has the meaning assigned to it in Section 3(b).

“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning assigned to it in the Preamble.

“Amended COMEX By-Laws” has the meaning assigned to it in Section 9(h).

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

“Cash Payment” has the meaning assigned to it in Section 9(n)(i).

“CFTC” means the Commodity Futures Trading Commission.

“Closing” has the meaning assigned to it in Section 2.

“Closing COMEX Owner” has the meaning assigned to it in the Recitals.

“Closing Date” has the meaning assigned to it in Section 2.

“Closing Date Delivery Election” means an election made pursuant to Section 5(a)
to receive Early Delivery Shares on the Closing Date.

“COMEX” has the meaning assigned to it in the Preamble.

 

2



--------------------------------------------------------------------------------

“COMEX Licensee” means a licensee of a COMEX Membership.

“COMEX Material Adverse Effect” means any event or condition that would have a
materially adverse impact on (i) the ability of COMEX to perform its obligations
under this Agreement or (ii) the financial condition, assets, business or
operations of COMEX, taken as a whole.

“COMEX Member” means a COMEX Owner or a COMEX Licensee.

“COMEX Member Presentation” has the meaning assigned to it in
Section 9(g)(ii)(B)(1).

“COMEX Membership” means a membership in COMEX, not including COMEX Option
Memberships.

“COMEX Owner” means a record owner of one or more COMEX Memberships and not
including a COMEX Licensee or any Person in the category known as COMEX Option
Memberships (unless such Person is also a record owner of one or more COMEX
Memberships). For purposes of this Agreement, with respect to any COMEX
Membership which is subject to an ABC Agreement, COMEX Owner means the actual
record owner of such COMEX Membership.

“COMEX Owner Approval” has the meaning assigned to it in Section 9(e).

“COMEX Owners’ Meeting” has the meaning assigned to it in Section 9(e).

“COMEX Option Memberships” shall be the rights set forth in Sections 2.60
through 2.67 of the COMEX Rules.

“COMEX Proxy Statement” has the meaning assigned to it in Section 9(e).

“COMEX Transaction S-1” has the meaning assigned to it in Section 9(a).

“Delayed Delivery Shares” means, with regard to each COMEX Membership, 8,400
shares of NYMEX Holdings Common Stock, delivered in the manner set forth in
Section 4 hereof to a COMEX Owner who has not made an Early Delivery Election
pursuant to Section 5.

“Deliveries” has the meaning assigned to it in Section 4(c).

“DGCL” means the General Corporation Law of the State of Delaware.

“Early Delivery Election” means a Closing Date Delivery Election or a January
Delivery Election.

“Early Delivery Form of Election” has the meaning assigned to it in
Section 5(b)(i).

“Early Delivery Shares” has the meaning assigned to it in Section 5(a).

“Election Date” has the meaning assigned to it in Section 5(b)(i).

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Trading Rights” has the meaning assigned to it in the Recitals.

“Final Delivery Date” has the meaning assigned to it in Section 4(f).

“Future Merger” has the meaning assigned to it in Section 4(g).

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal,
including, without limitation, the CFTC and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

“Governors Committee” has the meaning assigned to it in the Preamble.

“Initial Delivery” has the meaning assigned to it in Section 4(a).

“IPO” means the sale in an underwritten initial public offering registered under
the Securities Act of shares of common equity securities of NYMEX Holdings.

“IPO Registration” has the meaning assigned to it in Section 9(m)(ii).

“January Delivery Date” means the later of the Closing Date and January 2, 2007.

“January Delivery Election” means an election made pursuant to Section 5(a) to
receive Early Delivery Shares on the January Delivery Date.

“Measurement Time” has the meaning assigned to it in Section 3(c).

“Merger Agreement” has the meaning assigned to it in the Recitals.

“Net IPO Proceeds” has the meaning assigned to it in Section 9(n)(i).

“New Trading Rights” has the meaning assigned to it in the Recitals.

“Non-Series A/B Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings, which is not designated Series A Common Stock or Series B Common
Stock.

“NPCL” has the meaning assigned to it in Section 9(e).

“NYMEX” has the meaning assigned to it in the Preamble.

“NYMEX Board” has the meaning assigned to it in Section 9(c).

“NYMEX Holdings” has the meaning assigned to it in the Preamble.

 

4



--------------------------------------------------------------------------------

“NYMEX Holdings Charter” means the certificate of incorporation of NYMEX
Holdings.

“NYMEX Holdings Charter Amendment” has the meaning assigned to it in
Section 9(a).

“NYMEX Holdings Common Stock” means Series A Common Stock, Series B Common Stock
and Non-Series A/B Common Stock.

“NYMEX Holdings LTIP” has the meaning assigned to it in Section 6(d)(iv).

“NYMEX Holdings Preferred Stock” has the meaning assigned to it in
Section 6(d)(i).

“NYMEX Material Adverse Effect” means any event or condition that would have a
materially adverse impact on (i) the ability of either NYMEX Holdings or NYMEX
to perform its obligations under this Agreement or (ii) the financial condition,
assets, business or operations of NYMEX Holdings and its Subsidiaries, taken as
a whole.

“NYMEX Parties” has the meaning assigned to it in the Preamble.

“NYMEX Proxy Statement” has the meaning assigned to it in Section 6(c)(ii).

“NYMEX Stockholder Approval” has the meaning assigned to it in Section 9(c).

“NYMEX Stockholders” means the holders of shares of NYMEX Holdings Common Stock
or NYMEX Holdings Preferred Stock.

“NYMEX Stockholders’ Meeting” has the meaning assigned to it in Section 9(c).

“Paying Agent” has the meaning assigned to it in Section 9(n)(ii).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, Governmental Entity or
other entity.

“Pre-Closing NYMEX Holders” has the meaning assigned to it in Section 9(m)(i).

“Pre-IPO Dividends” has the meaning assigned to it in Section 9(k)(ii).

“Released Persons” has the meaning assigned to it in Section 3(b).

“Required Approvals” has the meaning assigned to it in Section 10(a)(ii).

“Resale Registration” has the meaning assigned to it in Section 9(m)(i).

“SEC” means the Securities and Exchange Commission.

“Second Delivery” has the meaning assigned to it in Section 4(b).

 

5



--------------------------------------------------------------------------------

“Section 360” has the meaning assigned to it in Section 9(f).

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Common Stock” means Series A-1 Common Stock, Series A-2 Common Stock
or Series A-3 Common Stock.

“Series A-1 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series A-1 Common Stock.

“Series A-2 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series A-2 Common Stock.

“Series A-3 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series A-3 Common Stock.

“Series B Common Stock” means Series B-1 Common Stock, Series B-2 Common Stock
or Series B-3 Common Stock.

“Series B-1 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series B-1 Common Stock.

“Series B-2 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series B-2 Common Stock.

“Series B-3 Common Stock” means common stock, par value $0.01 per share, of
NYMEX Holdings designated as Series B-3 Common Stock.

“Special COMEX Reserve” has the meaning assigned to it in Section 9(n)(ii).

“Subsidiary” means, with respect to any Person, any corporation, association,
trust, limited liability company, partnership, joint venture or other business
association or entity (i) at least 50% of the outstanding voting securities of
which are at the time owned or controlled directly or indirectly by such Person
or (ii) with respect to which such Person possesses, directly or indirectly, the
power to direct or cause the direction of the affairs or management.

“Third Delivery” has the meaning assigned to it in Section 4(c).

“Transaction” means, collectively, the transactions contemplated by this
Agreement.

“Transaction Shares” has the meaning assigned to it in Section 3(c).

“Unpaid Dividends” has the meaning assigned to it in Section 9(k)(i).

(b) Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(i) when a reference is made in this Agreement to a Section or Exhibit, such
reference is to a Section of, or an Exhibit to, this Agreement;

 

6



--------------------------------------------------------------------------------

(ii) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(iii) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(iv) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(v) references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section;

(vi) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(vii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation of
the Agreement (including all of the Exhibits) or any amendments hereto or
thereto; and

(viii) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

Section 2. Closing.   The closing of the Transaction (the “Closing”) shall occur
(a) at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036-6522, on the Business Day on which the
satisfaction or written waiver of all of the conditions set forth herein shall
have occurred or (b) at such other place and time or on such other date as the
parties hereto may agree in writing (the “Closing Date”).

Section 3. Effect of the Closing.

(a) Termination of Merger Agreement. The Merger Agreement shall terminate as of
the Closing without any further action, and by virtue thereof, among other
things, (i) the Merger Agreement shall be rendered null and void, (ii) no Person
shall have any further rights or obligations under the Merger Agreement and
(iii) NYMEX and its officers and directors will no longer have fiduciary duties
with respect to the COMEX Members in their capacity as COMEX Members.

(b) Waiver and Release of Actions. Effective as of the Closing, each of the
NYMEX Parties, on the one hand, and the Governors Committee, on its own behalf,
and the COMEX Members as set forth in Section 3(d), on the other hand, hereby
absolutely,

 

7



--------------------------------------------------------------------------------

unconditionally and irrevocably waives, releases and forever discharges each
other party, and such other party’s Subsidiaries and Affiliates and their
present and former directors, governors, officers, stockholders, members,
employees, agents, attorneys, successors and assigns (collectively, “Released
Persons”), from any and all manner of causes of action, damages, liabilities,
obligations, promises, judgments, claims and demands of any nature whatsoever,
in law or in equity, of every kind and description, whether known or unknown,
suspected or unsuspected, absolute or contingent (collectively, “Actions”),
which such Person ever had, now has or hereafter can, shall or may have against
any other party or its Released Persons arising out of the Merger Agreement, the
Transaction or any other facts or circumstances existing on or prior to the
Closing Date related to the negotiation and execution of this Agreement or all
prior negotiations or discussions of other transactions related to, or within
the scope of, the Merger Agreement, whether or not relating to claims pending
on, or asserted after, the Closing Date; provided, however, that the waiver and
release contained in this Section 3(b) shall not apply to the respective rights
and obligations of the parties under this Agreement or Actions arising under
(i) the Securities Act in connection with the COMEX Transaction S-1 or
(ii) applicable state law in connection with the COMEX Proxy Statement.

(c) Transaction Shares. In accordance with Section 4 and Section 5, as
applicable, on and after the Closing, NYMEX shall issue and deliver to each
Closing COMEX Owner 8,400 shares of NYMEX Holdings Common Stock (the
“Transaction Shares”) in respect of each COMEX Membership owned of record by
such Closing COMEX Owner as of the close of business on the Business Day
immediately prior to the Closing Date (the “Measurement Time”).

(d) Ratification of this Agreement by the Closing COMEX Owners. Effective as of
the Closing:

(i) the Closing COMEX Owners (and such Closing COMEX Owners’ assigns, if any),
including any Closing COMEX Owners that did not vote in favor of the Transaction
at the COMEX Owners’ Meeting, shall be deemed by virtue of the COMEX Owner
Approval to have ratified this Agreement and the Transaction and shall be
third-party beneficiaries with respect to Section 3(a), Section 3(b),
Section 3(c), this Section 3(d), Section 4, Section 5, Section 6, Section 7,
Section 9(d), Section 9(h), Section 9(j), Section 9(k), Section 9(l),
Section 9(m), Section 9(n), Section 9(o) and the applicable provisions of
Section 1 and Section 12 to the extent necessary for the interpretation and
enforcement of all of the foregoing provisions; provided, that the
representations and warranties of the parties hereto contained in Section 6 and
Section 7 shall be deemed to have been made as of the Closing Date to the
Closing COMEX Owners;

(ii) for the avoidance of doubt, each Closing COMEX Owner (and such Closing
COMEX Owner’s assigns, if any) shall be subject to the waiver and release of
Actions contained in Section 3(b) as if such Person were a signatory to this
Agreement; and

(iii) the only rights that the COMEX Members will have after the Closing are
those as are expressly set forth in those provisions of this Agreement expressly
identified in Section 3(d)(i) in which the Closing COMEX Owners have third-party

 

8



--------------------------------------------------------------------------------

beneficiary rights and the Amended COMEX By-Laws, as those may be amended from
time to time in accordance with the terms of this Agreement and the Amended
COMEX By-Laws, respectively.

(e) Amended COMEX By-Laws. The Amended COMEX By-Laws, and the New Trading Rights
contained therein, shall become effective as of the Closing.

(f) NYMEX Holdings Charter Amendment. At the Closing, the NYMEX Holdings Charter
Amendment shall be filed with the Secretary of State of the State of Delaware
pursuant to Section 9(i).

Section 4. Delivery of the Transaction Shares.

(a) Unless otherwise elected by a COMEX Owner pursuant to an Early Delivery
Election made pursuant to Section 5, and subject to Section 4(f), NYMEX Holdings
shall deliver 2,800 shares of Non-Series A/B Common Stock (the “Initial
Delivery”), on the 180th day after the consummation of an IPO, to each Closing
COMEX Owner (or such Closing COMEX Owner’s assigns, as applicable) in respect of
each COMEX Membership owned by such Closing COMEX Owner as of the Measurement
Time in book-entry only form.

(b) Unless otherwise elected by a COMEX Owner pursuant to an Early Delivery
Election made pursuant to Section 5, and subject to Section 4(f), NYMEX Holdings
shall deliver 2,800 shares of Non-Series A/B Common Stock (the “Second
Delivery”), on the 360th day after the consummation of an IPO, to each Closing
COMEX Owner (or such Closing COMEX Owner’s assigns, as applicable) in respect of
each COMEX Membership owned by such Closing COMEX Owner as of the Measurement
Time in book-entry only form.

(c) Unless otherwise elected by a COMEX Owner pursuant to an Early Delivery
Election made pursuant to Section 5, and subject to Section 4(f), NYMEX Holdings
shall deliver 2,800 shares of Non-Series A/B Common Stock (the “Third Delivery”
and, together with the Initial Delivery and the Second Delivery, the
“Deliveries”), on the 540th day after the consummation of an IPO, to each
Closing COMEX Owner (or such Closing COMEX Owner’s assigns, as applicable) in
respect of each COMEX Membership owned by such Closing COMEX Owner as of the
Measurement Time in book-entry only form.

(d) On the Closing Date, NYMEX Holdings shall deliver to each Closing COMEX
Owner who made or is bound by a Closing Date Delivery Election pursuant to
Section 5, 2,800 shares of Series B-1 Common Stock, 2,800 shares of Series B-2
Common Stock and 2,800 shares of Series B-3 Common Stock in respect of each
COMEX Membership owned by such Closing COMEX Owner as of the Measurement Time in
book-entry only form.

(e) On the January Delivery Date, NYMEX Holdings shall deliver to each Closing
COMEX Owner who made a January Delivery Election pursuant to Section 5 (or such
Closing COMEX Owner’s permitted assigns, as applicable), 2,800 shares of Series
B-1 Common Stock, 2,800 shares of Series B-2 Common Stock and 2,800 shares of
Series B-3 Common Stock in respect of each COMEX Membership owned by such
Closing COMEX Owner as of the Measurement Time in book-entry only form.

 

9



--------------------------------------------------------------------------------

(f) In the event that an IPO has not been consummated on or prior to March 30,
2007 (the “Final Delivery Date”), in lieu of the 8,400 shares of Non-Series A/B
Common Stock otherwise required to be delivered pursuant to the Deliveries, on
the Final Delivery Date (or the Closing Date, if later) NYMEX Holdings shall
deliver to each Closing COMEX Owner (or such Closing COMEX Owner’s permitted
assigns, as applicable, and other than Closing COMEX Owners who made an Early
Delivery Election pursuant to Section 5 below to the extent that the Early
Delivery Shares subject thereto have previously been delivered) 2,800 shares of
Series B-1 Common Stock, 2,800 shares of Series B-2 Common Stock and 2,800
shares of Series B-3 Common Stock in respect of each COMEX Membership owned of
record by such Closing COMEX Owner as of the Measurement Time in book-entry only
form.

(g) From and after the Closing until delivery of the Delayed Delivery Shares is
made pursuant to this Section 4, in the event of a merger, consolidation or
other business combination involving NYMEX Holdings or a sale of substantially
all of its assets (a “Future Merger”), each Closing COMEX Owner (or such Closing
COMEX Owner’s permitted assigns, as applicable, and other than Closing COMEX
Owners who made an Early Delivery Election pursuant to Section 5 below to the
extent that the Early Delivery Shares subject thereto have previously been
delivered) shall receive, immediately prior to consummation of the Future
Merger, a number of shares of Non-Series A/B Common Stock equal to the number of
Delayed Delivery Shares that have not yet been delivered pursuant to this
Section 4, in lieu of such Delayed Delivery Shares that have not yet been
delivered, in respect of each COMEX Membership owned by such Closing COMEX Owner
as of the Measurement Time in book-entry only form.

(h) From and after the Closing until delivery is made pursuant to this Section 4
of (i) the Delayed Delivery Shares or (ii) any Early Delivery Shares pursuant to
a January Delivery Election which were not delivered on the Closing Date, COMEX
Owners may not sell, transfer, pledge or otherwise dispose of their interest in
the right to receive Delayed Delivery Shares or Early Delivery Shares which have
not yet been delivered, or any attribute thereof, except as a package with the
COMEX Membership in respect of which they are entitled to receive such
Transaction Shares, in accordance with Section 9(l).

(i) Notwithstanding anything to the contrary set forth in this Agreement, NYMEX
Holdings shall not deliver any Transaction Shares to a Closing COMEX Owner (or
such Closing COMEX Owner’s permitted assigns, as applicable) unless and until
the applicable recipient of such Transaction Shares has delivered a properly
completed Substitute Form W-9 (substantially in the form as provided in Early
Delivery Form of Election) to NYMEX Holdings at its principal executive office.
NYMEX Holdings shall provide a Substitute Form W-9 to a COMEX Owner promptly
upon request. The reasonable, good faith determination of NYMEX Holdings shall
be binding as to whether or not Substitute Form W-9 has been properly completed
and delivered by a recipient of Transaction Shares. If NYMEX determines that any
Substitute Form W-9 was not properly completed or delivered, NYMEX Holdings
shall make a good faith effort to promptly notify the applicable recipient of
such determination.

 

10



--------------------------------------------------------------------------------

Section 5. Early Delivery Election.

(a) Upon the terms set forth in this Section 5, each Closing COMEX Owner shall
be entitled, with respect to all, but not less than all, of the Transaction
Shares to which such Closing COMEX Owner is entitled pursuant to Section 3(c)
and Section 4, to make an unconditional election, on or prior to the Election
Date, to receive on either the Closing Date or the January Delivery Date, 2,800
shares of Series B-1 Common Stock, 2,800 shares of Series B-2 Common Stock and
2,800 shares of Series B-3 Common Stock in respect of each COMEX Membership
owned by such Closing COMEX Owner as of the Measurement Time (all such shares
“Early Delivery Shares”).

(b) (i) NYMEX shall prepare and cause COMEX to mail to the COMEX Owners a form
of election (the “Early Delivery Form of Election”), in a form reasonably agreed
to among the parties, together with the COMEX Proxy Statement and the prospectus
included in the COMEX Transaction S-1. The Early Delivery Form of Election may
be used by each COMEX Owner to designate such COMEX Owner’s election to receive
all, but not less than all, of the Transaction Shares in the form of Early
Delivery Shares, in the manner set forth in Section 5(a) hereof. Any such COMEX
Owner’s election to receive such Early Delivery Shares shall be deemed to have
been properly made only if NYMEX shall have received at its principal executive
office, not later than 5:00 p.m., New York City time on that date that is three
(3) Business Days before the scheduled date of the COMEX Owners’ Meeting, as set
forth in the COMEX Proxy Statement (the “Election Date”), an Early Delivery Form
of Election that specifies that such COMEX Owner elects to receive Early
Delivery Shares. A COMEX Owner who fails to deliver an Early Delivery Form of
Election by such time shall have no further right to receive Early Delivery
Shares and shall receive the Delayed Delivery Shares in the manner set forth in
Section 4 in respect of each COMEX Membership owned by such COMEX Owner as of
the Measurement Time.

(ii) An Early Delivery Election may be revoked by any COMEX Owner only by
written notice received by NYMEX prior to 5:00 p.m., New York City time, on the
Election Date, after which time such election shall become binding and
irrevocable.

(iii) The reasonable, good faith determination of NYMEX shall be binding as to
whether or not an Early Delivery Election has been properly made or revoked. If
NYMEX determines that any Early Delivery Election was not properly made, the
COMEX Owner making such deficient election will receive Delayed Delivery Shares
in respect of each COMEX Membership owned by such COMEX Owner as of the
Measurement Time. NYMEX may make, and in such event will provide prompt written
disclosure to the COMEX Owners of, such rules as are consistent with this
Section 5(b)(iii) for the implementation of elections provided for herein as
shall be reasonably necessary or desirable to fully effect such elections.

 

11



--------------------------------------------------------------------------------

(iv) A valid Early Delivery Election made and not properly revoked as provided
in Section 5(b)(ii) shall be binding upon all subsequent owners of the COMEX
Membership in respect of which such election was made.

(v) Each COMEX Owner, as a condition to making an Early Delivery Election, shall
be required to acknowledge that the Series B-1 Common Stock, Series B-2 Common
Stock and Series B-3 Common Stock are subject to the terms and transfer
restrictions set forth in the NYMEX Holdings Charter Amendment in the manner set
forth on the Early Delivery Form of Election.

Section 6. Representations and Warranties of NYMEX and NYMEX Holdings. NYMEX and
NYMEX Holdings represent and warrant to COMEX as follows:

(a) Authorization; Vote Required.

(i) Subject to the NYMEX Stockholder Approval and receipt of the applicable
approvals set forth in Section 7(c)(ii), each of NYMEX and NYMEX Holdings has
all the corporate power and authority necessary to enable it to execute and
deliver this Agreement and to carry out the Transaction. Other than the NYMEX
Stockholder Approval, each of NYMEX and NYMEX Holdings has taken all corporate
actions necessary to authorize the execution and delivery of this Agreement and
the performance by each of NYMEX and NYMEX Holdings of its obligations under
this Agreement.

(ii) The only vote of record owners of any equity or membership rights in NYMEX
or NYMEX Holdings (not including COMEX) necessary to approve the Transaction is
the affirmative vote of the record owners of at least a majority of the
outstanding NYMEX Holdings Common Stock and NYMEX Holdings Preferred Stock,
voting together as a single class, present and in person or by proxy at a
meeting in which owners of a quorum, consisting of not less than one-third of
the outstanding NYMEX Holdings Common Stock and NYMEX Holdings Preferred Stock,
is present in person or by proxy.

(iii) Concurrently with the execution hereof, each of the holders of shares of
NYMEX Holdings Preferred Stock has confirmed in writing that the Transaction
shall not cause any adjustment to the “Conversion Price” (as defined in the
NYMEX Holdings Charter) of such shares.

(b) Binding Agreement. Subject to Section 12(l) and the NYMEX Stockholder
Approval, this Agreement is a legal, valid and binding agreement of each of
NYMEX and NYMEX Holdings, enforceable against each of NYMEX and NYMEX Holdings
in accordance with its terms, except (i) to the extent that enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors’ rights generally, and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.

 

12



--------------------------------------------------------------------------------

(c) No Conflicts; Required Filings and Consents.

(i) Subject to the NYMEX Stockholder Approval and all necessary approvals from
the SEC, the execution, delivery and performance of this Agreement and the
consummation of the Transaction will not (A) result in a violation of the
organizational documents of either NYMEX or NYMEX Holdings, (B) other than with
respect to the provisions related to the termination of the Merger Agreement
contained in Section 3(a), conflict with or result in the breach of the terms of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under any agreement, lease, mortgage, license,
indenture, instrument or other contract to which either NYMEX or NYMEX Holdings
is a party or by which their respective property is bound or affected, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree of any Governmental Entity applicable to either NYMEX or NYMEX Holdings
or by which any property or asset of either NYMEX or NYMEX Holdings is bound or
affected, except, with respect to clauses (B) and (C) above, for any violation,
conflict, breach or default that, individually or in the aggregate, would not
reasonably be expected to have a NYMEX Material Adverse Effect.

(ii) The execution and delivery by NYMEX and NYMEX Holdings of this Agreement
does not, and the performance of each of their respective obligations hereunder
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any Governmental Entity, except for (A) the filing with
the SEC of the COMEX Transaction S-1 and the prospectus included therein and the
declaration of effectiveness of such registration statement, (B) applicable
requirements, if any, of the Exchange Act, (C) the filing with the SEC of a
proxy statement relating to the NYMEX Holdings Charter Amendment (as amended or
supplemented from time to time, the “NYMEX Proxy Statement”), and except to the
extent that the failure to obtain any such consent, approval, authorization or
permit or make such filing or notification would not, individually or in the
aggregate, reasonably be expected to have a NYMEX Material Adverse Effect.

(d) Capitalization.

(i) As of the date hereof, the authorized capital stock of NYMEX Holdings
consists of 81,600,000 shares of NYMEX Holdings Common Stock, par value $0.01
per share, which includes 24,480,000 shares of Series A-1 Common Stock,
24,480,000 shares of Series A-2 Common Stock and 24,480,000 shares of Series A-3
Common Stock, and 8,160,000 shares of preferred stock, par value $0.01 per
share, designated as Series A Cumulative Redeemable Convertible Preferred Stock
(“NYMEX Holdings Preferred Stock”). As of the date hereof, there are 73,440,000
shares of NYMEX Holdings Common Stock issued and outstanding, which consists of
24,480,000 shares of each of Series A-1 Common Stock, Series A-2 Common Stock
and Series A-3 Common Stock, and 8,160,000 shares of NYMEX Holdings Preferred
Stock issued and outstanding and NYMEX Holdings has no other shares of capital
stock issued or outstanding. As of the date hereof, 8,160,000 shares of
Non-Series A/B Common Stock have been reserved for issuance upon the conversion
of the shares of NYMEX Holdings Preferred Stock.

 

13



--------------------------------------------------------------------------------

(ii) Other than as described in clause (i) above, as of the date hereof,
(A) NYMEX Holdings has no shares of capital stock reserved for issuance or
required to be reserved for issuance and (B) there are no existing options,
warrants, calls, subscription rights, convertible securities or other rights,
agreements or commitments (contingent or otherwise) that obligate NYMEX Holdings
to issue, transfer or sell any shares of NYMEX Holdings Common Stock or any
investment that is convertible into or exercisable or exchangeable for any such
shares.

(iii) At the NYMEX Stockholders’ Meeting, NYMEX Stockholders will be asked to
approve the NYMEX Holdings Charter Amendment that would:

 

  (A) if implemented prior to the consummation of an IPO, increase the number of
authorized shares of NYMEX Holdings Common Stock to 168,009,600, of which
73,440,000 shares will be designated as Series A Common Stock, 2,161,600 shares
will be designated Series B-1 Common Stock, 2,161,600 shares will be designated
Series B-2 Common Stock and 2,161,600 shares will be designated Series B-3
Common Stock, 79,924,800 shares will be Non-Series A/B Common Stock that is
reserved for issuance upon the conversion of the shares of Series A Common Stock
and Series B Common Stock, and 8,160,000 shares will be Non-Series A/B Common
Stock that is reserved for issuance upon the conversion of the shares of NYMEX
Holdings Preferred Stock.

 

  (B) if implemented after the consummation of an IPO, increase the number of
authorized shares of NYMEX Holdings Common Stock to 181,909,600, of which
73,440,000 shares will be designated as Series A Common Stock, 2,161,600 shares
will be designated Series B-1 Common Stock, 2,161,600 shares will be designated
Series B-2 Common Stock and 2,161,600 shares will be designated Series B-3
Common Stock, 79,924,800 shares will be Non-Series A/B Common Stock that is
reserved for issuance upon the conversion of the shares of Series A Common Stock
and Series B Common Stock, 8,160,000 shares will be Non-Series A/B Common Stock
shares that were issued upon the conversion of the shares of NYMEX Holdings
Preferred Stock, 4,300,000 shares will be Non-Series A/B Common Stock reserved
for issuance in connection with the NYMEX Holdings LTIP and 9,600,000 shares
will be Non-Series A/B Common Stock that was available for issuance in
connection with the IPO.

(iv) In addition to the shares NYMEX Holdings expects to issue in an IPO, NYMEX
Holdings may issue some of the additional authorized shares subsequent

 

14



--------------------------------------------------------------------------------

to the IPO. In connection with an IPO, the NYMEX Stockholders will vote on a
proposal to approve a long-term incentive plan (the “NYMEX Holdings LTIP”),
which, if approved, will be implemented in the event NYMEX Holdings consummates
an IPO. NYMEX Holdings may issue stock options, including incentive stock
options and non-qualified stock options, restricted stock, restricted stock
units and stock appreciation rights pursuant to the NYMEX Holdings LTIP.

(v) Except as otherwise expressly provided in Section 9(k), the powers,
preferences and rights of (A) the holders of Series A-1 Common Stock and the
holders of Series B-1 Common Stock, (B) the holders of Series A-2 Common Stock
and the holders of Series B-2 Common Stock and the (C) the holders of Series A-3
Common Stock and the holders of Series B-3 Common Stock, and the qualifications,
limitations and restrictions thereof, are, in each case, in all respects
identical. The Series A Common Stock and the Series B Common Stock will have
different CUSIP numbers and will not be interchangeable.

(vi) Except as otherwise expressly provided in Section 9(k) and Article FIFTH of
the NYMEX Holdings Charter, the powers, preferences and rights of the holders of
Series A Common Stock, the holders of Series B Common Stock and the holders of
Non-Series A/B Common Stock, and the qualifications, limitations and
restrictions thereof, are in all respects identical.

(e) Dividends. As of the date hereof, NYMEX Holdings has not declared any
dividends on any outstanding NYMEX Holdings Common Stock since July 5, 2006.

(f) Transactions Affecting COMEX Rights. As of the Closing Date, unless
disclosed in the COMEX Transaction S-1, there will be no agreements, contracts,
transactions, letters of intent, memoranda of understanding or commitments that
would reasonably be expected to have a materially adverse impact on (i) the
ability of any of the NYMEX Parties to perform its obligations under this
Agreement or (ii) the express terms of the Amended COMEX By-Laws.

(g) Limitation of NYMEX’s and NYMEX Holdings’ Representations and Warranties. It
is the explicit intent of each party hereto that NYMEX and NYMEX Holdings are
making no representation or warranty whatsoever, express or implied, except
those representations and warranties contained in this Section 6.

Section 7. Representations and Warranties of COMEX. COMEX represents and
warrants to the NYMEX Parties as follows:

(a) Authorization; Vote Required. Subject to the COMEX Owner Approval and the
consents set forth on Exhibit A, COMEX has all the power and authority necessary
to enable it to execute and deliver this Agreement and to carry out the
Transaction. Other than the COMEX Owner Approval, COMEX has taken all corporate
actions necessary to authorize the execution and delivery of this Agreement and
the performance by COMEX of its obligations under this Agreement.

 

15



--------------------------------------------------------------------------------

(b) Binding Agreement. Subject to Section 12(l), the COMEX Owner Approval and
the consents set forth on Exhibit A, this Agreement is a legal, valid and
binding agreement of COMEX, enforceable against COMEX in accordance with its
terms, except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors’ rights generally, and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.

(c) No Conflicts; Required Filings and Consents.

(i) Subject to the COMEX Owner Approval, the execution, delivery and performance
of this Agreement and the consummation of the Transaction will not (A) result in
a violation of the organizational documents of COMEX, (B) other than with
respect to the provisions related to the termination of the Merger Agreement
contained in Section 3(a), conflict with or result in the breach of the terms of
or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under any agreement, lease, mortgage, license,
indenture, instrument or other contract to which COMEX is a party, or (C) result
in a violation of any law, rule, regulation, order, judgment or decree of any
Governmental Entity applicable to COMEX or by which any property or asset of
COMEX is bound or affected, except, with respect to clauses (B) and (C) above,
for any violation, conflict, breach or default that, individually or in the
aggregate, would not reasonably be expected to have a NYMEX Material Adverse
Effect.

(ii) The execution and delivery by COMEX of this Agreement does not, and the
performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (A) as set forth on Exhibit A and (B) to the extent
that the failure to obtain any such consent, approval, authorization or permit
or make such filing or notification would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of COMEX
to perform its obligations under this Agreement.

(d) Limitation of COMEX’s Representations and Warranties. It is the explicit
intent of each party hereto that COMEX is making no representation or warranty
whatsoever, express or implied, except those representations and warranties
contained in this Section 7.

Section 8. Representations and Warranties of the Governors Committee. The
Governors Committee represents and warrants to the NYMEX Parties as follows:

(a) Authorization. The Governors Committee has the power and authority to enter
into this Agreement as a representative of the COMEX Members in their capacity
as the duly authorized “Governors Committee” pursuant to Article 4A of the COMEX
By-Laws, except that the Governors Committee shall be vested with the rights and
obligations to act on behalf of the COMEX Members with respect to the actions
set forth in Section 10 and Section 11 only upon receipt of the COMEX Owner
Approval. For the avoidance of doubt, the termination of the Merger Agreement
and the consummation of the Transaction shall require the COMEX Owner Approval.

 

16



--------------------------------------------------------------------------------

(b) Other Matters.

(i) The Governors Committee has evaluated the subject matter of this Agreement,
actively negotiated the terms of this Agreement on behalf of the COMEX Members
for their approval, and reviewed this Agreement with and otherwise negotiated
through, consulted with and was represented by experienced, independent legal
counsel retained by the Governors Committee throughout such negotiations.

(ii) The Governors Committee has determined that this Agreement is in the best
interests of the COMEX Members, has resolved to recommend to the COMEX Owners
the approval of this Agreement and the Transaction and has authorized its
Chairman to execute this Agreement on behalf of the Governors Committee.

(c) Limitation of the Governors Committee’s Representations and Warranties to
the NYMEX Parties. It is the explicit intent of each party hereto that the
Governors Committee is making no representation or warranty whatsoever, express
or implied, except those representations and warranties contained in this
Section 8.

Section 9. Additional Agreements.

(a) Preparation of the NYMEX Proxy Statement and COMEX Transaction S-1. As soon
as reasonably practicable following the date of this Agreement, NYMEX Holdings
shall prepare and file with the SEC (i) the NYMEX Proxy Statement, which shall
include a proposal related to the approval of an amendment to the NYMEX Holdings
Charter to increase the number of authorized shares and designate Series B-1
Common Stock, Series B-2 Common Stock and Series B-3 Common Stock (the “NYMEX
Holdings Charter Amendment”), and (ii) a Registration Statement on Form S-1
relating to NYMEX Holdings’ offer of the Transaction Shares (the “COMEX
Transaction S-1”).

(b) No Offer Prior to Filing of the COMEX Transaction S-1. For the avoidance of
doubt, the offer of the Transaction Shares has not been made and will not be
made to the COMEX Owners prior to the filing of the COMEX Transaction S-1.

(c) NYMEX Stockholders’ Meeting. As soon as reasonably practicable after the
date that the NYMEX Proxy Statement is cleared by the SEC and the COMEX
Transaction S-1 is effective, NYMEX shall, in accordance with the DGCL and other
applicable law and the NYMEX Holdings Charter and the Bylaws of NYMEX Holdings,
mail the NYMEX Proxy Statement to NYMEX Stockholders and establish a record date
for, duly call, give notice of, convene and hold a meeting of the NYMEX
Stockholders (including any adjournment or postponement, the “NYMEX
Stockholders’ Meeting”); provided, however, that the date of such NYMEX
Stockholders’ Meeting shall occur on or before the date of the COMEX Owners’
Meeting. The purpose of the NYMEX Stockholders’ Meeting shall be to vote upon
the approval of the NYMEX Holdings Charter Amendment to provide NYMEX Holdings
with sufficient NYMEX Holdings Common Stock to be issued to Closing COMEX Owners
in the Transaction by the affirmative vote of the record owners of at least a
majority of the outstanding NYMEX Holdings Common Stock and NYMEX Holdings
Preferred Stock, voting together as a single

 

17



--------------------------------------------------------------------------------

class, present and in person or by proxy at a meeting in which owners of a
quorum is present in person or by proxy (the “NYMEX Stockholder Approval”).
Subject to its fiduciary duties and unless the Board of Directors of NYMEX
Holdings (the “NYMEX Board”) determines in its reasonable judgment that in light
of all of the facts then known to the NYMEX Board that approval of the
Transaction is not in the best interests of the NYMEX Stockholders, the NYMEX
Board (x) shall recommend to NYMEX Stockholders that they approve the NYMEX
Holdings Charter Amendment (including, without limitation, the Transaction
Shares to be issued to the COMEX Owners) and shall include such recommendation
in the NYMEX Proxy Statement and (y) shall use all commercially reasonable
efforts to solicit from the NYMEX Stockholders proxies in favor of the approval
of the NYMEX Holdings Charter Amendment. The parties hereby affirmatively
acknowledge that the NYMEX Stockholders’ Meeting may be a special meeting of the
NYMEX Stockholders separate from the special meeting of the NYMEX Stockholders
at which the NYMEX Stockholders will vote on the proposals related to an IPO.

(d) COMEX MRRP. Rights under the Recognition and Retention Plan for Members of
Commodity Exchange, Inc., a copy of which is attached hereto as Exhibit D, shall
remain enforceable and unaffected by this Agreement and the consummation of the
Transaction.

(e) COMEX Owners’ Meeting. COMEX shall, in accordance with the Not-For-Profit
Corporation Law of the State of New York (the “NPCL”) and other applicable law
and the certificate of incorporation and By-Laws of COMEX, prepare a proxy
statement for purposes of soliciting COMEX Owner Approval (the “COMEX Proxy
Statement”) and, as soon as reasonably practicable after the COMEX Transaction
S-1 is declared effective under the Securities Act, shall mail the COMEX Proxy
Statement and the prospectus included in the COMEX Transaction S-1 to COMEX
Owners and shall establish a record date for, duly call, give notice of, convene
and hold a meeting of the COMEX Owners (including any adjournment or
postponement, the “COMEX Owners’ Meeting”), for the purpose of (i) approving
this Agreement and the Transaction, including the Amended COMEX By-Laws and
(ii) authorizing the Governors Committee to act on behalf of the COMEX Members
with respect to any actions set forth in Section 10 or Section 11 and making the
Governors Committee’s exercise of discretion under such provisions actionable by
COMEX Members only in the event of bad faith by the Governors Committee, each by
the affirmative vote of the record owners of at least 66  2/3% of the COMEX
Memberships present in person or by proxy at a meeting in which a quorum,
consisting of owners of not less than 150 of the outstanding COMEX Memberships,
is present in person or by proxy (the “COMEX Owner Approval”).

(f) Section 360 of the COMEX By-Laws. COMEX hereby acknowledges that the
provisions of Section 360 of the By-Laws of COMEX applicable as of the date of
this Agreement (“Section 360”) will apply to any and all Actions to which any
member of the Governors Committee may be made or are threatened to be made a
party in connection with, arising out of, or related to the negotiation,
execution or implementation of this Agreement, including the exercise of any
right or obligation granted to or required of the Governors Committee or the
members thereof pursuant to this Agreement, including the rights and obligations
granted under Section 9(e) and the consummation of the Transaction. In addition,
COMEX will, upon tender of an invoice, pay, to the maximum extent provided by
law, the reasonable expenses (including reasonable attorney’s fees and costs of
counsel selected by COMEX and reasonably satisfactory to such member of the
Governors Committee, except that

 

18



--------------------------------------------------------------------------------

COMEX may not exercise this right if COMEX, NYMEX Holdings or NYMEX is the
adverse party in the claim against such Person) of defending any Action against
such Person as to which this Section 9(f) applies, pursuant to the requirements
of NPCL Sections 723(c) and 725(a). Unless required to do so in order to comply
with applicable law, COMEX will not take any action under NPCL
Section 725(b)(2), as such section exists on the date of this Agreement, with
respect to the members of the Governors Committee, which is inconsistent with
this paragraph.

(g) Governors Committee Recommendation. The Governors Committee shall:

(i) communicate to the COMEX Members the fact that it (A) has evaluated the
subject matter of this Agreement, (B) actively negotiated the terms of this
Agreement on behalf of the COMEX Members for their approval and (C) reviewed
this Agreement with and otherwise negotiated through, consulted with and was
represented by experienced, independent legal counsel retained by the Governors
Committee throughout such negotiations;

(ii) until the COMEX Owners’ Meeting, unless the Governors Committee determines
in its reasonable judgment that any of the conditions contained in Section 10(a)
or Section 10(b) are not reasonably likely to be satisfied or that in light of
all of the facts then known to the Governors Committee that approval of the
Transaction is not in the best interests of the COMEX Members,

 

  (A) recommend to the COMEX Owners the approval and adoption of this Agreement
and the Transaction; and

 

  (B) cooperate with the NYMEX Parties in the following manner in connection
with the process of obtaining the COMEX Owner Approval:

 

  (1) Representatives of the Governors Committee shall prepare a presentation
with the NYMEX Parties related to the Transaction and the terms of this
Agreement which presentation reflects the views of the Governors Committee and
the reasons (in their own judgment) why the Governors Committee supports
approval of this Agreement and the Transaction (the “COMEX Member
Presentation”);

 

  (2) Representatives of the Governors Committee shall participate in presenting
the COMEX Member Presentation to the COMEX Members and discuss with the COMEX
Members their views and the reasons (in their own judgment) why the Governors
Committee supports approval of this Agreement and the Transaction;

 

19



--------------------------------------------------------------------------------

  (3) To the extent any of the COMEX Owners contact members of the Governors
Committee to discuss this Agreement or the Transaction, such members shall
discuss their views and the reasons why the Governors Committee (in their own
judgment) supports approval of this Agreement and the Transaction; and

 

  (4) Representatives of the Governors Committee shall attend the COMEX Owners’
Meeting to be available to discuss their views and the reasons (in their own
judgment) why the Governors Committee supports approval of this Agreement and
the Transaction.

(h) Amended COMEX By-Laws. At the Closing, COMEX shall adopt the Amended and
Restated By-Laws of COMEX in substantially the form attached hereto as Exhibit
E, as amended in the manner necessary to obtain the consents set forth on
Exhibit A (the “Amended COMEX By-Laws”).

(i) NYMEX Holdings Charter Amendment. At the Closing, (i) if NYMEX Holdings has
not consummated an IPO, NYMEX Holdings shall file the NYMEX Holdings Charter
Amendment substantially in the form attached hereto as Exhibit B and (ii) if
NYMEX Holdings has consummated an IPO, NYMEX Holdings shall file the NYMEX
Holdings Charter Amendment, substantially in the form attached hereto as
Exhibit C, in either case executed in accordance with the applicable provisions
of the DGCL, with the Secretary of State of the State of Delaware.

(j) Future Merger. From and after the Closing Date, in the event of a Future
Merger, such Future Merger shall not affect or otherwise modify the obligations
of NYMEX and NYMEX Holdings or the rights of COMEX Owners hereunder, and any
successor in interest to or surviving entity in such Future Merger shall succeed
to all of the rights and obligations of NYMEX and NYMEX Holdings under this
Agreement.

(k) Payments With Respect to Undistributed Shares of NYMEX Holdings Common
Stock.

(i) No dividends or other distributions with respect to NYMEX Holdings Common
Stock with a record date after the date of this Agreement shall be paid to any
COMEX Owner with respect to the shares of NYMEX Holdings Common Stock that such
COMEX Owner has the right to receive pursuant to this Agreement until such COMEX
Owner shall have received such shares in accordance with Section 4 or Section 5,
as the case may be. Subject to Section 9(k)(ii), following the delivery of any
such shares of NYMEX Holdings Common Stock, (A) NYMEX Holdings shall promptly
pay to the COMEX Owner receiving such shares, without interest, a pro rata share
equal to the amount of any dividends or other distributions with a record date
after the date of this Agreement theretofore paid with respect to shares of
NYMEX Holdings Common Stock

 

20



--------------------------------------------------------------------------------

that would have been paid with respect to such shares of NYMEX Holdings Common
Stock if they had been outstanding as of the record date of each such dividend
or other distribution, and (B) with respect to any dividends or other
distributions with a record date after the date of this Agreement which remain
unpaid with respect to shares of NYMEX Holdings Common Stock as of the time of
delivery of such shares (“Unpaid Dividends”), NYMEX Holdings shall pay, on the
payment date of such Unpaid Dividends, to the COMEX Owner receiving such shares
of NYMEX Holdings Common Stock, without interest, a pro rata share equal to the
amount of the Unpaid Dividends that would have been paid with respect to such
shares if they had been outstanding as of the record date of each such Unpaid
Dividend.

(ii) Notwithstanding anything to the contrary set forth in this Agreement, COMEX
Owners shall not be entitled to be paid any amount pursuant to Section 9(k)(i)
in respect of any cash dividends or other cash distributions paid with respect
to NYMEX Holdings Common Stock with a record date after the date of this
Agreement and prior to the consummation of an IPO (“Pre-IPO Dividends”) unless
and until the amount of such Pre-IPO Dividends exceeds, in the aggregate,
$80 million; in which case, COMEX Owners shall only be entitled to receive an
amount in cash equal to what would have been their pro rata share (taking into
account all outstanding shares of NYMEX Holdings Common Stock as set forth in
Section 6(d) and any Early Delivery Shares or Delayed Delivery Shares not yet
delivered) of the amount of Pre-IPO Dividends which exceed, in the aggregate,
$80 million.

(l) Trading. The parties agree that from and after the Closing:

(i) if member firms of COMEX are required to own a certain number of shares of
NYMEX Holdings Common Stock in addition to the ownership of the requisite
trading rights, COMEX Owners may trade their COMEX Memberships as a package with
(x) the shares of NYMEX Holdings Common Stock issued prior to such trade
pursuant to this Agreement and (y) the right to receive Early Delivery Shares or
Delayed Delivery Shares, if any, in each case in respect of the COMEX Membership
to be so transferred, on the same type of platform used by owners of Class A
Memberships of NYMEX to trade their memberships together with their shares NYMEX
Holdings Common Stock; and

(ii) as long as any shares of Series B Common Stock remain issued and
outstanding, COMEX Owners may trade the shares of NYMEX Holdings Common Stock
issued prior to such trade pursuant to this Agreement separately from the COMEX
Membership in respect of which such shares were issued, on the same type of
platform (and subject to the same procedures) used by owners of Series A Common
Stock to trade their shares of such stock separately from Class A Memberships of
NYMEX.

(m) Subsequent Registrations.

(i) Participation Right. Commencing after the IPO, if NYMEX Holdings offers any
holders of NYMEX Holdings Common Stock (other than General Atlantic Partners 82,
L.P. and its Affiliates and their subsequent permitted assigns) issued

 

21



--------------------------------------------------------------------------------

prior to the Closing Date (“Pre-Closing NYMEX Holders”) with the opportunity to
include all or part of their shares of NYMEX Holdings Common Stock in a
registration statement to be filed with the SEC under the Securities Act (a
“Resale Registration”), then NYMEX Holdings shall provide the Closing COMEX
Owners (or their assigns) with the opportunity to include their shares of NYMEX
Holdings Common Stock that are of the series analogous to the Series A Common
Stock (e.g., Series B-1 Common Stock is analogous to Series A-1 Common Stock,
etc.) to be included by Pre-Closing NYMEX Holders and issued pursuant to this
Agreement (other than Early Delivery Shares or Delayed Delivery Shares which
have not yet been delivered) in the Resale Registration upon the same terms and
subject to the same conditions as the Pre-Closing NYMEX Holders. To the extent
that the number of shares of NYMEX Holdings Common Stock to be included in a
Resale Registration is to be limited in any respect, the Pre-Closing NYMEX
Holders and the Closing COMEX Owners shall be entitled to include shares on a
pro rata basis based on the number of shares eligible and requested to be
registered of each series of common stock by the Pre-Closing NYMEX Holders and
the Closing COMEX Owners.

(ii) Inclusion in IPO. Notwithstanding anything to the contrary set forth in
this Agreement, in the event that the Closing Date is no less than 30 days prior
to the effective date of the Registration Statement on Form S-1 filed in respect
of the IPO (the “IPO Registration”) and the Pre-Closing NYMEX Holders are
offered the opportunity to include all or part of their shares of NYMEX Holdings
Common Stock therein, NYMEX shall provide the Closing COMEX Owners with the
opportunity to include their shares of NYMEX Holdings Common Stock that are of
the series analogous to the Series A Common Stock to be included by Pre-Closing
NYMEX Holders and issued pursuant to this Agreement (other than Early Delivery
Shares or Delayed Delivery Shares which have not yet been delivered) in the IPO
Registration upon the same terms and subject to the same conditions as the
Pre-Closing NYMEX Holders; provided, however, that if the managing underwriters
of the IPO advise NYMEX Holdings in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering and/or that the number of shares of NYMEX
Holdings Common Stock proposed to be included in the IPO Registration would
adversely affect the price per share of NYMEX Holdings’ equity securities to be
sold in the IPO, NYMEX Holdings shall be entitled to include in such
registration (A) first, the NYMEX Holdings Common Stock desired to be sold by
NYMEX Holdings, (B) second, the NYMEX Holdings Common Stock requested to be
included therein by the Pre-Closing NYMEX Holders, and (C) third, to the extent
of any remaining availability, the shares of NYMEX Holdings Common Stock issued
pursuant to this Agreement (other than Early Delivery Shares or Delayed Delivery
Shares which have not yet been delivered) requested to be included therein by
the Closing COMEX Owners, pro rata among the Closing COMEX Owners on the basis
of the number of shares eligible and requested to be registered of each series
of common stock by such Closing COMEX Owners. For the avoidance of doubt, the
parties will endeavor to consummate the Transaction as soon as practicable, but
in no event shall any provision of this Agreement be construed to obligate any
party to consummate the Transaction prior to the consummation of the IPO.

 

22



--------------------------------------------------------------------------------

(n) Payment Upon IPO.

(i) In the event the Closing occurs prior to the consummation of an IPO, NYMEX
Holdings will be obligated to pay to the COMEX Owners in accordance with
Section 9(n)(ii) and Section 9(n)(iii), an amount equal to $10 million (to be
distributed among COMEX Owners pro rata, based on the number of COMEX
Memberships owned of record by each of them on the effective date of the IPO
Registration (the “Cash Payment”)) upon the receipt by NYMEX Holdings of the net
proceeds of such an IPO (the “Net IPO Proceeds”).

(ii) NYMEX Holdings shall deposit $500,000 of the Cash Payment (the “Special
COMEX Reserve”) in a segregated account established with the JPMorgan Chase
Bank, N.A. (the “Paying Agent”). Amounts deposited pursuant to this
Section 9(n)(ii) shall be the property of the COMEX Members as they may be from
time to time. Such amount shall be disbursed at the written direction of the
Governors Committee and shall be used to pay for the costs and expenses
associated with protecting the interests of the COMEX Members. The Paying Agent
shall invest and reinvest the amounts in the Special COMEX Reserve and any
interest or income earned thereon at the written direction of the Governors
Committee, and any interest or income earned thereon shall be the property of
the COMEX Members as they may be from time to time. Except as provided in this
Section 9(n)(ii), nothing in this Agreement shall impose on NYMEX or NYMEX
Holdings any obligation to make any deposits with respect to, or pay for any
costs and expenses associated with, enforcement of the rights of the COMEX
Members under this Agreement, except that NYMEX will satisfy the obligations of
COMEX described in Section 9(f) and under Section 360 of the COMEX By-Laws in
the event that COMEX defaults on such obligations. Notwithstanding the
foregoing, the Special COMEX Reserve may be otherwise disbursed at the written
direction of the Chairman or Vice Chairman of the Governors Committee in
accordance with a vote of a majority of the votes cast by the COMEX Members who
are present at a regular or special meeting of the COMEX Members duly called in
accordance with the Amended COMEX By-Laws (or any successor provisions). Neither
NYMEX nor NYMEX Holdings shall have any obligation, responsibility or duty with
respect to the disposition of funds deposited with the Paying Agent in
accordance with this Section 9(n)(ii).

(iii) Promptly upon the receipt by NYMEX Holdings of the Net IPO Proceeds, NYMEX
Holdings shall cause funds in the amount of the Cash Payment (less the amount of
the Special COMEX Reserve, if any) to be deposited with the Paying Agent, for
distribution as provided below. Promptly after the Paying Agent receives the
Cash Payment pursuant to this Section 9(n)(iii), the Paying Agent shall deliver
or mail to each COMEX Owner who was shown on the records of COMEX as the record
owner of a COMEX Membership as of the effective date of the IPO Registration,
the COMEX Owner’s pro rata share of the Cash Payment. The pro rata share will be
determined by multiplying the Cash Payment by a fraction the numerator of which
is the number of COMEX Memberships owned of record by such COMEX Owner as of the
effective date of the IPO Registration and the denominator of which is the
aggregate number of COMEX Memberships outstanding as of the effective date of
the IPO Registration.

 

23



--------------------------------------------------------------------------------

(iv) In the event the Closing occurs after an IPO, this Agreement will not
affect the obligation of NYMEX Holdings to distribute the $10 million due to the
COMEX Owners pursuant to Section 1.8.2(b) of the Merger Agreement, and NYMEX
Holdings shall have no obligation to pay the Cash Payment to the COMEX Owners
pursuant to this Section 9(n).

(o) Dilutive Effect. The parties agree that in the event of any transaction or
issuance of capital stock, or declaration or commitment to issue any capital
stock, by NYMEX Holdings, between the date of this Agreement and the closing of
the IPO, that does not have the same pro rata dilutive effect on all shares of
NYMEX Holdings Common Stock, or otherwise results in any payment or dividend to
the NYMEX Stockholders in their capacity as NYMEX Stockholders that is not also
afforded to the COMEX Owners (on a pro rata basis consistent with their
respective ownership of (or rights to obtain under this Agreement) shares of
NYMEX Holdings Common Stock), other than cash dividends made in accordance with
Section 9(k)(ii), then NYMEX Holdings will provide an appropriate adjustment to
the Closing COMEX Owners (or their assigns to the extent that shares have been
transferred prior to such date) necessary to offset the impact of such
transaction, issuance, declaration or commitment.

Section 10. Conditions to Each Party’s Obligations.

(a) Conditions to the Obligations of the Parties. The respective obligations of
each of the NYMEX Parties (and, after the COMEX Owner Approval has been
obtained, the COMEX Owners) to consummate the Transaction are subject to the
fulfillment prior to or on the Closing Date of all of the following conditions.

(i) No Injunction. There shall not be any statute, rule, regulation, injunction,
order or decree, enacted, enforced, promulgated, entered or issued that is
applicable to this Agreement or the transactions contemplated hereby by any
Governmental Entity prohibiting or enjoining the Transaction.

(ii) Approvals. All approvals and authorizations of, filings and registrations
with, and notifications to, all Governmental Entities required for the
consummation of the Transaction (the “Required Approvals”) shall have been
obtained or made and shall be in full force and effect, including with regard to
the effectiveness of the COMEX Transaction S-1 and the approvals set forth on
Exhibit A.

(iii) COMEX Owners’ Meeting. Prior to the Closing Date, this Agreement and the
Transaction shall have been approved by the requisite affirmative vote of the
COMEX Owners in accordance with the NPCL and the certificate of incorporation
and By-Laws of COMEX.

(iv) NYMEX Stockholders’ Meeting. Prior to the Closing Date, the NYMEX Holdings
Charter Amendment shall have been approved by the requisite affirmative vote of
the NYMEX Stockholders in accordance with the DGCL and the NYMEX Holdings
Charter and the Bylaws of NYMEX Holdings.

 

24



--------------------------------------------------------------------------------

(v) Performance. NYMEX Holdings shall have filed the NYMEX Holdings Charter
Amendment required pursuant to Section 9(i) and COMEX shall have adopted the
Amended COMEX By-Laws pursuant to Section 9(h).

(b) Further Conditions to the Obligations of Each of the Parties .  The
obligations of each of the NYMEX Parties (and, after the COMEX Owner Approval
has been obtained, the COMEX Owners) to consummate the Transaction are subject
to the fulfillment (in the reasonable judgment of NYMEX Holdings, in the case of
clauses (i) and (ii) below, or the reasonable judgment of the Governors
Committee, in the case of clause (iii) below) prior to or on the Closing Date of
all of the following conditions:

(i) Representations and Warranties Correct. The representations and warranties
made by the NYMEX Parties shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of the Closing Date, except to the extent that any such representation and
warranty is made as of a certain date, in which case it shall be true and
correct as of such certain date, and the Closing shall be deemed a certification
to that effect.

(ii) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the NYMEX Parties on or prior to
the Closing Date shall have been performed or complied with in all material
respects.

(iii) No NYMEX Material Adverse Effect. There shall have been no event,
occurrence or development which, individually or in the aggregate, has caused,
or would reasonably be expected to cause, a NYMEX Material Adverse Effect.

(c) Further Conditions to the Obligations of Each of the NYMEX Parties. The
obligations of each of the NYMEX Parties to consummate the Transaction are
subject to the fulfillment (in the reasonable judgment of NYMEX Holdings) prior
to or on the Closing Date of all of the following conditions, any of which may
be waived in whole or in part by the NYMEX Parties, as applicable:

(i) Representations and Warranties Correct. The representations and warranties
made by the Governors Committee herein shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date, except to the extent that any such
representation and warranty is made as of a certain date, in which case it shall
be true and correct as of such certain date, and Closing shall be deemed a
certification to that effect.

(ii) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Governors Committee on or
prior to the Closing Date shall have been performed or complied with in all
material respects.

(iii) No Litigation. There shall not be any litigation challenging or seeking
damages in connection with the Transaction which would reasonably be likely to
enjoin the Transaction or result in damages that would be materially adverse to
the NYMEX Parties, such likelihood and materiality to be determined in good
faith by NYMEX Holdings upon the advice of counsel.

 

25



--------------------------------------------------------------------------------

(iv) No COMEX Material Adverse Effect. There shall have been no event,
occurrence or development which, individually or in the aggregate, has caused,
or would reasonably be expected to cause, a COMEX Material Adverse Effect.

Section 11. Termination of Agreement, Waiver.

(a) Termination. This Agreement may be terminated:

(i) prior to the COMEX Owners’ Meeting, by mutual consent of the parties hereto;

(ii) prior to the Closing, by any party (other than a party then in material
breach of their obligations hereunder) in the event that (A) the NYMEX
Stockholder Approval is not obtained at the NYMEX Stockholders’ Meeting, (B) the
COMEX Owner Approval is not obtained at the COMEX Owners’ Meeting or (C) if the
Closing shall not have occurred on or before November 15, 2006 (the “Termination
Date”); provided, however, that in the case of clause (C), if the Required
Approvals have not been obtained on or before October 16, 2006, then the
Termination Date shall be extended to the earliest date that is 30 days after
the date upon which all of the Required Approvals have been obtained, but in no
event later than January 9, 2007;

(iii) prior to the Closing, by the NYMEX Parties upon any change by the
Governors Committee of their recommendation of this Agreement and the
Transaction or the taking of any action by the Governors Committee inconsistent
with their obligations set forth in Section 9(g)(ii); or

(iv) prior to the Closing, by the Governors Committee upon any change by the
NYMEX Board of their recommendation of this Agreement and the Transaction or the
taking of any action by the NYMEX Board inconsistent with their obligations set
forth in Section 9(c).

(b) Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 11(a), this Agreement shall forthwith become void, and there
shall be no liability under this Agreement on the part of any party hereto
(other than for willful breach by any party of their obligations prior to
termination), and the rights, duties and obligations of the parties shall revert
to and remain as they were prior to the execution of this Agreement.

(c) Waiver.

(i) At any time prior to the Closing, either the NYMEX Parties, on the one hand,
or the Governors Committee, on the other hand, may (a) extend the time for the
performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or

 

26



--------------------------------------------------------------------------------

in any document delivered pursuant hereto, and (c) waive any of the conditions
to the waiving party’s obligation to consummate the Transaction. Any agreement
on the part of a party hereto to any such extension or waiver shall be valid if
set forth in writing in an instrument signed by or on behalf of such party. The
waiver by any party hereto of a breach of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

(ii) After the Closing, any such extension or waiver described in
Section 11(c)(i) must be approved in the manner set forth in Section 12(b)(ii),
and shall not require any action or approval by the Governors Committee.

Section 12. General Provisions.

(a) Survival of Representations and Warranties; Survival of Covenants. All
representations or warranties made in this Agreement shall survive with respect
to any written claim for breach thereof brought no later than 18 months after
the Closing Date, and no claim for breach thereof may be brought after such
time. All covenants made by any party pursuant to this Agreement shall survive
the Closing until the expiration or performance of the applicable covenant.

(b) Amendment.

(i) Prior to the time that COMEX Owner Approval has been obtained, this
Agreement may be amended only by the mutual approval of the parties hereto
(i.e., NYMEX Holdings, NYMEX, COMEX and the Governors Committee), and only by an
instrument in writing signed by the parties.

(ii) After the COMEX Owner Approval has been obtained, this Agreement may be
amended, but only by an instrument in writing signed by the NYMEX Parties and
approved by the affirmative vote of the record owners of at least 66  2/3% of
the COMEX Memberships present in person or by proxy at a meeting duly called in
accordance with the NPCL and other applicable law and the certificate of
incorporation and By-Laws of COMEX.

(c) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned or delegated, in whole or in
part, by NYMEX Holdings or NYMEX, on the one hand, or COMEX, on the other hand,
without the prior written consent of the other, but no such assignment shall
relieve the assignor of its obligations hereunder. In addition, none of the
third-party beneficiary rights set forth in Section 3(d)(i) may be assigned, in
whole or in part, by any of the Closing COMEX Owners; provided that (i) any
right to receive after the Closing Date (A) Transaction Shares in accordance
with the applicable provisions of Section 4 or Section 5 and (B) any payments in
respect of such undistributed shares pursuant to Section 9(k) may be assigned
together to subsequent transferees as a package with the COMEX Membership in
respect of which they are entitled to receive such Transaction Shares and
payments in accordance with Section 4(h) and Section 9(l), (ii) the rights
contained in Section 9(j), Section 9(l)(ii), Section 9(m) and Section 9(o) may
be assigned to subsequent

 

27



--------------------------------------------------------------------------------

transferees of the Series B Common Stock issued pursuant to this Agreement and
(iii) the rights contained in Section 9(j), Section 9(l)(i) and Section 9(n) may
be assigned to subsequent transferees of COMEX Memberships. Any such purported
assignment or delegation in violation of the foregoing sentence shall be null
and void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective permitted successors and assigns.

(d) Notices. All notices, requests, consents and other communications required
or permitted hereunder shall be in writing and shall be hand delivered or mailed
postage prepaid by registered or certified mail, pre-paid overnight courier or
transmitted by facsimile transmission (with immediate telephonic confirmation
thereafter),

if to NYMEX or NYMEX Holdings:

New York Mercantile Exchange, Inc.

One North End Avenue

World Financial Center

New York, NY 10282

Attention: Christopher Bowen, Esq.

Facsimile No.: (212) 299-2299

if to COMEX:

Commodity Exchange, Inc.

One North End Avenue

World Financial Center

New York, NY 10282

Attention: Richard Schaeffer, Chairman

Facsimile No.: (212) 301-4568

in the case of NYMEX, NYMEX Holdings or COMEX, with a copy to

(which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attention: Eric J. Friedman, Esq.

Facsimile No.: (212) 735-2000

if to the Governors Committee:

The Governors Committee of Commodity Exchange, Inc.

One North End Avenue

World Financial Center

New York, NY 10282

Attention: Chairman and Vice Chairman

Facsimile No.: (212) 301-4647

 

28



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sachnoff & Weaver, Ltd.

10 S. Wacker Drive

40th Floor Chicago, IL 60606

Attention: Barry S. Rosen. Esq.

Facsimile No.: (312) 207-6400

or at such other address as NYMEX, NYMEX Holdings, COMEX or the Governors
Committee may specify by written notice to the others, and each such notice,
request, consent and other communication shall for all purposes of the Agreement
be treated as being effective or having been given when delivered if delivered
personally, upon receipt of facsimile confirmation if transmitted by facsimile,
one business day after deposit with overnight courier for next business day
delivery, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of United States mail, addressed and postage prepaid as aforesaid.

(e) No Implied Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

(f) Parties in Interest. Except as expressly set forth in Section 3(d), this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

(g) Governing Law. The internal laws, and not the laws of conflicts (other than
Section 5-1401 of the General Obligations Law of the State of New York), of New
York shall govern the enforceability and validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties.

(h) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 12(d) shall be deemed
effective service of process on such party.

 

29



--------------------------------------------------------------------------------

(i) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(j) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts (including by facsimile) and by different parties hereto in
separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.

(k) Entire Agreement. This Agreement and the form of Amended COMEX By-Laws,
attached hereto as Exhibit E, contain the entire agreement among the parties
hereto with respect to the subject matter hereof and supersede and replace all
other prior agreements, written or oral, among the parties hereto with respect
to the subject matter hereof. No party or third-party beneficiary under this
Agreement may rely or has relied on any representation, warranty, agreement,
undertaking or other obligation not expressly stated in this Agreement.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

[Execution Page Follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NEW YORK MERCANTILE EXCHANGE, INC. By:  

/s/ James E. Newsome

Name:  

James E. Newsome

Title:  

President & CEO

NYMEX HOLDINGS, INC. By:  

/s/ James E. Newsome

Name:  

James E. Newsome

Title:  

President & CEO

COMMODITY EXCHANGE, INC. By:  

/s/ James E. Newsome

Name:  

James E. Newsome

Title:  

President & CEO

THE GOVERNORS COMMITTEE OF COMMODITY EXCHANGE, INC. By:  

/s/ Michael P. Devaney

Name:  

Michael P. Devaney

Title:   Chairman

 

31



--------------------------------------------------------------------------------

Exhibit A

CFTC CONSENTS

The parties intend that Commodity Exchange, Inc. (“COMEX”) will submit to the
Commodity Futures Trading Commission (“CFTC”) implementing by-laws and rules via
the process of self-certification. In addition, in its sole discretion, COMEX
may determine to submit the by-laws and rules to the CFTC for its approval.

By regulation, any rule submitted to the CFTC for its approval generally is
subject to a 45-day review period following submission; provided that the
submission complies with all applicable requirements and COMEX does not alter
the rule or supplement the submission (except as may be requested by the CFTC).
In addition, the CFTC may extend the review period by an additional 30 days if
the CFTC notifies COMEX that the proposed rule raises novel or complex issues or
is of major economic significance. The CFTC’s rules additionally allow for CFTC
approval on an expedited basis prior to the end of the 45-day period.

 

32



--------------------------------------------------------------------------------

Exhibit B

CERTIFICATE OF AMENDMENT

TO THE

CERTIFICATE OF INCORPORATION

OF

NYMEX HOLDINGS, INC.

 

--------------------------------------------------------------------------------

Pursuant to Section 242 of the General

Corporation Law of the State of Delaware

 

--------------------------------------------------------------------------------

NYMEX Holdings, Inc., a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify as follows:

FIRST: Article FOURTH, Section (a) of the Corporation’s Certificate of
Incorporation is hereby amended to read in its entirety as set forth below:

(a) The total number of shares of stock that the Corporation shall have
authority to issue is 176,169,600, of which the Corporation shall have authority
to issue (i) 168,009,600 shares of common stock, each having a par value of
$0.01 (the “Common Stock”), which includes (A) 24,480,000 shares of Series A-1
Common Stock (the “Series A-1 Common Stock”), (B) 24,480,000 shares of Series
A-2 Common Stock (the “Series A-2 Common Stock”), (C) 24,480,000 shares of
Series A-3 Common Stock (the “Series A-3 Common Stock”), (D) 2,161,600 shares of
Series B-1 Common Stock (the “Series B-1 Common Stock”), (E) 2,161,600 shares of
Series B-2 Common Stock (the “Series B-2 Common Stock”), (F) 2,161,600 shares of
Series B-3 Common Stock (the “Series B-3 Common Stock”) and (ii) 8,160,000
shares of preferred stock, each having a par value of $0.01 (the “Preferred
Stock”), all of which shall be designated as Series A Preferred Stock (as
defined in Article FOURTH, Section (b)(1)). The Series A-1 Common Stock, Series
B-1 Common Stock, Series A-2 Common Stock, Series B-2 Common Stock, Series A-3
Common Stock and Series B-3 Common Stock shall be collectively referred to as
shares of “Restricted Common Stock” and the other shares of Common Stock shall
be referred to as the “Conversion Common Stock.” All shares of Restricted Common
Stock that automatically convert into shares of Conversion Common Stock pursuant
to Article FIFTH, Section (b) or Section (d), shall be retired and shall not
assume the status of authorized shares or be available for reissuance.

SECOND: Article FOURTH of the Corporation’s Certificate of Incorporation is
hereby amended to add Sections (c) and (d) set forth below immediately following
Article FOURTH, Section (b):

(c) Except as otherwise expressly provided in Section 9(k) of the Transaction
Agreement by and among the Exchange, the Corporation and Commodity Exchange,
Inc. (“COMEX”), dated September 20, 2006 (the “COMEX Transaction Agreement”),
the powers, preferences and rights of (i) the holders of Series A-1 Common



--------------------------------------------------------------------------------

Stock and the holders of Series B-1 Common Stock, (ii) the holders of Series A-2
Common Stock and the holders of Series B-2 Common Stock and the (iii) the
holders of Series A-3 Common Stock and the holders of Series B-3 Common Stock,
and the qualifications, limitations and restrictions thereof, shall in all
respects be identical.

(d) Except as otherwise expressly provided in Section 9(k) of the COMEX
Transaction Agreement and Article FIFTH hereof, the powers, preferences and
rights of the holders of Conversion Common Stock, Series A-1 Common Stock,
Series A-2 Common Stock, Series A-3 Common Stock, Series B-1 Common Stock,
Series B-2 Common Stock and Series B-3 Common Stock, and the qualifications,
limitations and restrictions thereof, shall in all respects be identical.

THIRD: Article FIFTH, Sections (b) – (e) of the Corporation’s Certificate of
Incorporation are hereby amended to read in their entirety as set forth below:

(b) Until the Initial Public Offering (as defined in Article FOURTH), (i) the
shares of Series A-1 Common Stock, Series A-2 Common Stock and Series A-3 Common
Stock (collectively, the “Series A Common Stock”) shall be transferable only in
accordance with procedures that the Corporation will establish and publish and
are as set forth as Schedule 6.2 to the Investor Rights Agreement, dated as of
March 14, 2006, by and among the Corporation and the General Atlantic Parties
(the “Investor Rights Agreement”) to facilitate and govern the methods by which
the sales of Series A Common Stock or Class A memberships in the Exchange (each,
an “Exchange Membership”), either alone or together will occur and (ii) the
shares of Series B-1 Common Stock, Series B-2 Common Stock and Series B-3 Common
Stock (collectively, the “Series B Common Stock”) shall be transferable only in
accordance with procedures that the Corporation will establish and publish and
which will be substantially similar to those described in clause (i), to
facilitate and govern the methods by which the sales of Series B Common Stock or
memberships in COMEX (each, a “COMEX Membership”), either alone or together will
occur, in the case of clause (i) and clause (ii), to (x) an owner of one or more
Exchange Memberships or COMEX Memberships or (y) a holder of Restricted Common
Stock or Series A Preferred Stock; provided, that (A) a General Atlantic Party
may only acquire such shares in accordance with the terms and conditions of the
Investor Rights Agreement and (B) if any shares of Restricted Common Stock are
transferred to any General Atlantic Party, such shares of Restricted Common
Stock shall automatically convert, without any action on the part of the
transferor or the General Atlantic Party receiving such shares, into the same
number of shares of Conversion Common Stock and shall be subject to the Investor
Rights Agreement in accordance with and to the extent of the terms and
conditions thereof. Accordingly, notwithstanding the provisions of paragraph
(a) of this Article FIFTH, so long as this paragraph (b) remains in effect:
(i) the shares of Restricted Common Stock shall not be transferable, and shall
not be transferred on the books of the Corporation, unless such transfer is made
in compliance with this Article FIFTH; (ii) each certificate evidencing
ownership of shares of Restricted Common Stock shall bear a legend prominently
noting that fact and the restrictions on transfer contained in this Article
FIFTH; and (iii) any attempted or purported transfer of shares of Restricted
Common Stock in violation of the provisions of this Article FIFTH shall be null
and void ab initio.

 

2



--------------------------------------------------------------------------------

(c) In the event of the Initial Public Offering, each holder of shares of
Restricted Common Stock will not, during the applicable Restricted Period (as
defined below), (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of
Restricted Common Stock or any securities convertible into or exercisable or
exchangeable for Restricted Common Stock (including without limitation, shares
of Restricted Common Stock which may be deemed to be beneficially owned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant) or (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of shares of
Restricted Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of shares of Common Stock, other
securities, cash or otherwise. Notwithstanding the foregoing, if (1) during the
last 17 days of the period beginning on the effective date of the registration
statement relating to the Initial Public Offering and ending on the date that is
180 days after such effective date, the Corporation issues an earnings release
or material news or a material event relating to the Corporation occurs; or
(2) prior to the expiration of such 180-day period, the Corporation announces
that it will release earnings results during the 16-day period beginning on the
last day of such 180-day period, the restrictions imposed by this Article FIFTH,
Section (c) shall continue to apply with respect to shares of Restricted Common
Stock that were to convert into shares of Conversion Common Stock upon the
expiration of such 180-day period until the expiration of an 18-day period
beginning on the date of the issuance of the earnings release or the occurrence
of the material news or material event. Each certificate evidencing ownership of
shares of Restricted Common Stock shall bear a legend prominently noting such
restrictions on transfer contained in this Article FIFTH, Section (c), and in
furtherance of the foregoing, the Corporation and any duly appointed transfer
agent for the registration or transfer of the shares of Restricted Common Stock
described herein are hereby authorized to decline to make any transfer of shares
of Restricted Common Stock if such transfer would constitute a violation or
breach of this Article FIFTH, Section (c).

(d) The term “Restricted Period” means each of the periods commencing on the
date of the Initial Public Offering and ending (x) with respect to the shares of
Series A-1 Common Stock and Series B-1 Common Stock, 180 days thereafter, unless
a later date is mandated by the second sentence of Article FIFTH, Section (c),
above, and in such case as of such later date, (y) with respect to the shares of
Series A-2 Common Stock and Series B-2 Common Stock, 360 days thereafter, and
(z) with respect to the shares of Series A-3 Common Stock and Series B-3 Common
Stock, 540 days thereafter so that none of the shares of Restricted Common Stock
shall be subject to restrictions on transfer contained in this Article FIFTH as
of such 540th day. Immediately following the expiration of the relevant
Restricted Period, the applicable shares of Restricted Common Stock shall
automatically convert, without any action by the holder, into the same number of
shares of Conversion Common Stock. The board of directors of the Corporation
(the “Board of Directors”) shall have the authority, in its sole and absolute

 

3



--------------------------------------------------------------------------------

discretion, to reduce the duration of, or to remove, in whole or in part, any
Restricted Period and, in connection therewith, cause the conversion of all or
any portion of the outstanding shares of Series A Common Stock and Series B
Common Stock into the same number of shares of Conversion Common Stock. The
Corporation shall at all times reserve and keep available for issuance upon the
conversion of shares of Restricted Common Stock, such number of its authorized
but unissued shares of Conversion Common Stock as will from time to time be
sufficient to permit the conversion of all outstanding shares of Restricted
Common Stock.

(e) Notwithstanding any other provision of this Article FIFTH, the following
transfers of Restricted Common Stock shall be permitted but shall not shorten
the Restricted Period: (i) transfers of shares of Restricted Common Stock (1) to
the transferor’s spouse or child, (2) to a trust established for the benefit of
the transferor or the transferor’s spouse or child, (3) to the beneficial owner
of an individual retirement account, provided that the transferor is such
individual retirement account, (4) to the estate of a deceased stockholder and
such transfer was pursuant to the deceased stockholder’s will or the applicable
laws of descent and distribution, (5) to the beneficiary of an estate referred
to in clause (4) above, provided that the transferor is such estate and such
beneficiary is the spouse or child of the deceased stockholder or a trust for
the sole benefit of such spouse or child, or (6) pursuant to a pledge as
collateral or assignment for the benefit of the Exchange and the clearing
members of the Exchange as permitted or required under the certificate of
incorporation, bylaws, rules or regulations of the Exchange in each case where
the transferee receives the same series of Restricted Common Stock as held by
the transferor, (ii) transfers to satisfy claims of the Exchange as permitted or
required under the certificate of incorporation, bylaws, rules or regulations of
the Exchange or (iii) any redemption by the Corporation that has been approved
by the Board of Directors.

FOURTH: The foregoing amendments were duly adopted in accordance with
Section 242 of the General Corporation Law of the State of Delaware.

IN WITNESS WHEREOF, NYMEX Holdings, Inc. has caused this Certificate to be duly
executed in its corporate name this        day of                     , 2006.

 

NYMEX Holdings, Inc.

By:

 

 

Name:

 

Title:

 

 

4



--------------------------------------------------------------------------------

Exhibit C

CERTIFICATE OF AMENDMENT

TO THE

CERTIFICATE OF INCORPORATION

OF

NYMEX HOLDINGS, INC.

 

--------------------------------------------------------------------------------

Pursuant to Section 242 of the General

Corporation Law of the State of Delaware

 

--------------------------------------------------------------------------------

NYMEX Holdings, Inc., a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify as follows:

FIRST: Article FOURTH of the Corporation’s Amended and Restated Certificate of
Incorporation is hereby amended and restated to read in its entirety as set
forth below:

FOURTH:

(a) The total number of shares of stock that the Corporation shall have
authority to issue shall be 181,909,600 shares of common stock, each having a
par value of $0.01, and shall include (a) 24,480,000 shares of Series A-1 Common
Stock (the “Series A-1 Common Stock”), (b) 24,480,000 shares of Series A-2
Common Stock (the “Series A-2 Common Stock”), (c) 24,480,000 shares of Series
A-3 Common Stock (the “Series A-3 Common Stock,” and, together with the Series
A-1 Common Stock and Series A-2 Common Stock, the “Series A Common Stock”),
(d) 2,161,600 shares of Series B-1 Common Stock (the “Series B-1 Common Stock”),
(e) 2,161,600 shares of Series B-2 Common Stock (the “Series B-2 Common Stock”),
(f) 2,161,600 shares of Series B-3 Common Stock (the “Series B-3 Common Stock,”
and, together with the Series B-1 Common Stock and Series B-2 Common Stock, the
“Series B Common Stock”), (g) 22,060,000 shares of common stock, (h) 73,440,000
shares of common stock which may only be issued upon conversion of the shares of
Series A-1 Common Stock, Series A-2 Common Stock and Series A-3 Common Stock in
accordance with Article FIFTH, Section (c) and (i) 6,484,800 shares of common
stock which may only be issued upon conversion of the shares of Series B-1
Common Stock, Series B-2 Common Stock and Series B-3 Common Stock in accordance
with Article FIFTH, Section (c). The Series A Common Stock and the Series B
Common Stock are collectively referred to herein as shares of “Restricted Common
Stock” and the other shares of common stock are referred to herein as shares of
“Common Stock.” All shares of Restricted Common Stock that automatically convert
into shares of Common Stock pursuant to Article FIFTH, Section (c), shall be
retired and shall not assume the status of authorized shares or be available for
reissuance. Upon the conversion and retirement of all of the shares of
Restricted Common Stock and the filing of the certificate contemplated by
Section 243 of the DGCL, the total number of authorized shares shall be
101,984,800.



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided in Section 9(k) of the Transaction
Agreement by and among New York Mercantile Exchange, Inc. (the “Exchange”), the
Corporation and Commodity Exchange, Inc. (“COMEX”), dated September 20, 2006
(the “COMEX Transaction Agreement”), the powers, preferences and rights of
(i) the holders of Series A-1 Common Stock and the holders of Series B-1 Common
Stock, (ii) the holders of Series A-2 Common Stock and the holders of Series B-2
Common Stock and the (iii) the holders of Series A-3 Common Stock and the
holders of Series B-3 Common Stock, and the qualifications, limitations and
restrictions thereof, shall in all respects be identical.

(c) Except as otherwise expressly provided in Section 9(k) of the COMEX
Transaction Agreement and Article FIFTH hereof, the powers, preferences and
rights of the holders of Common Stock, Series A-1 Common Stock, Series A-2
Common Stock, Series A-3 Common Stock, Series B-1 Common Stock, Series B-2
Common Stock and Series B-3 Common Stock, and the qualifications, limitations
and restrictions thereof, shall in all respects be identical.

SECOND: Article FIFTH, Sections (b) – (d) of the Corporation’s Amended and
Restated Certificate of Incorporation are hereby amended to read in their
entirety as set forth below:

(b) Each holder of shares of Restricted Common Stock will not, during the
applicable Restricted Period (as defined below), (1) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Restricted Common Stock or any securities convertible
into or exercisable or exchangeable for Restricted Common Stock (including
without limitation, shares of Restricted Common Stock of which such holder may
be deemed to be a Beneficial Owner (as defined below) and securities which may
be issued upon exercise of a stock option or warrant) or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of shares of Restricted Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
shares of Restricted Common Stock, other securities, cash or otherwise.
Notwithstanding the foregoing, if (1) during the last 17 days of the period
beginning on the effective date of the registration statement relating to the
Initial Public Offering (as defined below) and ending on the date that is 180
days after such effective date, the Corporation issues an earnings release or
material news or a material event relating to the Corporation occurs; or
(2) prior to the expiration of such 180-day period, the Corporation announces
that it will release earnings results during the 16-day period beginning on the
last day of such 180-day period, the restrictions imposed by this Article FIFTH,
Section (b) shall continue to apply with respect to shares of Restricted Common
Stock that were to convert into shares of Common Stock upon the expiration of
such 180-day period until the expiration of an 18-day period beginning on the
date of the issuance of the earnings release or the occurrence of the material
news or material event. Each certificate evidencing ownership of shares of
Restricted Common Stock shall bear a legend prominently noting such restrictions
on transfer contained in this

 

2



--------------------------------------------------------------------------------

Article FIFTH, Section (b), and in furtherance of the foregoing, the Corporation
and any duly appointed transfer agent for the registration or transfer of the
shares of Restricted Common Stock described herein are hereby authorized to
decline to make any transfer of shares of Restricted Common Stock if such
transfer would constitute a violation or breach of this Article FIFTH, Section
(b).

(c) The term “Restricted Period” means each of the periods commencing on the
date of the Initial Public Offering and ending (x) with respect to the shares of
Series A-1 Common Stock and Series B-1 Common Stock, 180 days thereafter, unless
a later date is mandated by the second sentence of Article FIFTH, Section (b),
above, and in such case as of such later date, (y) with respect to the shares of
Series A-2 Common Stock and Series B-2 Common Stock, 360 days thereafter, and
(z) with respect to the shares of Series A-3 Common Stock and Series B-3 Common
Stock, 540 days thereafter so that none of the shares of Restricted Common Stock
shall be subject to restrictions on transfer contained in this Article FIFTH as
of such 540th day. Immediately following the expiration of the relevant
Restricted Period, the applicable shares of Restricted Common Stock shall
automatically convert, without any action by the holder, into the same number of
shares of Common Stock. The board of directors of the Corporation (the “Board of
Directors”) shall have the authority, in its sole and absolute discretion, to
reduce the duration of, or to remove, in whole or in part, any Restricted Period
and, in connection therewith, cause the conversion of all or any portion of the
outstanding shares of Series A Common Stock and Series B Common Stock into the
same number of shares of Common Stock. The Corporation shall at all times
reserve and keep available for issuance upon the conversion of shares of
Restricted Common Stock, such number of its authorized but unissued shares of
Common Stock as will from time to time be sufficient to permit the conversion of
all outstanding shares of Restricted Common Stock.

(d) Notwithstanding any other provision of this Article FIFTH, the following
transfers of Restricted Common Stock shall be permitted but shall not shorten
the Restricted Period: (i) transfers of shares of Restricted Common Stock (1) to
the transferor’s spouse, child, stepchild, grandchild or great-grandchild (each
such person, an “Immediate Family Member”), (2)(x) to a trust established for
the benefit of the transferor or an Immediate Family Member of the transferor or
(y) from such a trust to the beneficiary and/or the grantor of such trust,
(3) to the beneficial owner of an individual retirement account, provided that
the transferor is such individual retirement account, (4) to the estate of a
deceased stockholder and such transfer was pursuant to the deceased
stockholder’s will or the applicable laws of descent and distribution, (5) to
the beneficiary of an estate referred to in clause (4) above, provided that the
transferor is such estate and such beneficiary is an Immediate Family Member of
the deceased stockholder or a trust for the sole benefit of such Immediate
Family Member, or (6) pursuant to a pledge as collateral or assignment for the
benefit of the Exchange and the clearing members of the Exchange as permitted or
required under the certificate of incorporation, bylaws, rules or regulations of
the Exchange in each case where the transferee receives the same series of
Restricted Common Stock as held by the transferor, (ii) transfers to satisfy
claims of the Exchange as permitted or required under the certificate of
incorporation, bylaws, rules or regulations of the Exchange or (iii) any
redemption by the Corporation or other transfer (where the transferee receives
the same series of Restricted Common Stock as held by the transferor) that has
been approved by the Board of Directors in its sole and absolute discretion.

THIRD: The foregoing amendments were duly adopted in accordance with Section 242
of the General Corporation Law of the State of Delaware.

IN WITNESS WHEREOF, NYMEX Holdings, Inc. has caused this Certificate to be duly
executed in its corporate name this        day of                     , 2006.

 

NYMEX Holdings, Inc. By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

Exhibit D

RECOGNITION AND RETENTION PLAN

FOR MEMBERS OF

THE COMEX DIVISION OF

NEW YORK MERCANTILE EXCHANGE

ARTICLE I

PURPOSE

The purpose of the Recognition and Retention Plan (the “Plan”) for Members of
the COMEX Division of New York Mercantile Exchange (“NYMEX”) is to promote
continuity and stability among the membership of Commodity Exchange, Inc.
(together with Commodity Exchange, Inc. (as constituted prior to August 3, 1994)
for periods before August 3, 1994, and the COMEX Division of NYMEX for any
period after such date after which NYMEX has succeeded to substantially all of
the assets of Commodity Exchange, Inc. (as constituted as of August 3, 1994),
“COMEX”), and to thereby increase economic activity of COMEX, by rewarding
members of COMEX for long-term and continuous membership.

ARTICLE II

DEFINITIONS

1. “Account” shall mean the account established pursuant to Section 1 of Article
V of the Plan to fund the payment of benefits to Qualified Participants and
Beneficiaries.

2. “Beneficiary” shall mean any person or persons designated by a Participant in
writing to the Committee to receive any payments of benefits due after his
death, or in the absence of a designation, the legal representative of the
estate of the Participant. No Beneficiary shall have any right to a benefit
under the Plan unless he shall survive the Participant.

3. “Board” shall mean the Board of Directors of NYMEX.

4. “COMEX” shall mean Commodity Exchange, Inc. (as constituted as of the
Effective Date), except that (i) for periods before the Effective Date, “COMEX”
shall mean Commodity Exchange, Inc. (as constituted prior to the Effective
Date), and (ii) for any period after such date and on or after the date on which
NYMEX has succeeded to substantially all of the assets of Commodity Exchange,
Inc. (as constituted as of the Effective Date), “COMEX” shall mean the COMEX
Division of NYMEX.

5. “Committee” shall mean the committee appointed by the Board pursuant to the
provisions of Section 1 of Article VI to administer the Plan.



--------------------------------------------------------------------------------

6. “Continuous Service” of a Participant shall mean the period commencing on the
later of January 1, 1987 or the date a Member becomes a Participant and during
which such Participant’s membership in COMEX in a single membership category is
not interrupted by a cumulative total of more than 365 days. With respect to a
natural person who is a Member as of the Effective Date, Continuous Service
shall not exclude service merely because such service was performed after
January 1, 1987 and prior to the Effective Date. Membership need not be owned
and need not be for or on behalf of the same firm or entity to count toward
Continuous Service. Any period of time during which a member is suspended or
otherwise not in good standing shall be deemed an interruption of Continuous
Service, as will (as reflected in the description of the Plan (as formerly
constituted) provided to Members by letter dated July 16, 1992 from M. Dawn
Lowe, Vice President and Corporate Secretary of Commodity Exchange, Inc.) any
time period in which the Member ceased to be a Member, switched membership
category, was suspended from membership or leased an original membership seat.

7. “Effective Date” shall mean August 3, 1994.

8. “Full Member” shall mean any member of record of COMEX, except a licensee,
who is a natural person and who holds one or more of the authorized and
outstanding 772 full memberships in COMEX as of the Effective Date, and as
thereafter may from time to time have been, or be, transferred, whether the
member owns his or her membership or holds such membership pursuant to an A-B-C
Agreement.

9. “Member” shall mean a Full Member or an Option Member.

10. “NYMEX” shall mean New York Mercantile Exchange.

11. “Option Member” shall mean any member of record of COMEX who is a natural
person and who holds one or more of the authorized and outstanding 238 option
memberships in COMEX as of the Effective Date, and as thereafter may from time
to time have been, or be, transferred, whether the member owns his or her
membership or holds such membership pursuant to an A-B-C Agreement.

12. “Participant” shall mean all Members who become Participants in accordance
with Section 1 of Article III of the Plan.

13. “Plan” shall mean the Recognition and Retention Plan for Members of the
COMEX Division of New York Mercantile Exchange.

14. “Qualified Participant” shall mean a Member who has satisfied the
requirements of Section 2 of Article III thereby entitling him, subject to the
terms to the Plan, to the payment of a benefit under the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

1. Admission as a Participant

(a) All Members on the effective date of the Plan shall become Participants
effective on such date.

(b) Unless otherwise provided herein, all Members who become Members subsequent
to the effective date of the Plan shall become Participants effective on the
date such Participant first becomes a Member.

2. Eligibility to Receive Benefits

All Participants who complete fifteen (15) years of Continuous Service shall be
Qualified Participants, and thereby shall be entitled, subject to the terms and
conditions of the Plan, to the receipt of a benefit hereunder. Benefits under
the Plan are payable only to a Qualified Participant or, in the event of such
Qualified Participant’s death, his Beneficiary. Benefits shall be payable to a
Qualified Participant individually, and not to a Qualified Participant’s firm or
affiliation.

ARTICLE IV

BENEFITS

1. Benefit Commencement Date

Subject to the provisions of Article V hereof, the payment of benefits to a
Qualified Participant shall commence on the first business day of the first
calendar quarter following the later of (i) the date such Qualified Participant
attains the age of 59-1/2 years of age, whether or not such Qualified
Participant is a Member on such date; or (ii) the date such Qualified
Participant completes fifteen (15) years of Continuous Service, whether or not
such Qualified Participant is a Member on the benefit commencement date.

2. Amount of Benefits

(a) Subject to the limitations provided in Article V hereof, (i) each Qualified
Participant who is a Full Member shall be entitled to receive the sum of $12,500
per year for ten years, and (ii) each Qualified Participant who is an Option
Member shall be entitled to receive the sum of $2000 per year for ten years.
Such annual payment to each Qualified Participant shall be paid in equal
quarterly installments, with payment being made on the first business day of
each calendar quarter during the ten-year period.

(b) Each Qualified Participant is entitled to only one benefit under the Plan,
regardless of the number of memberships such Qualified Participant owns or holds
pursuant to an A-B-C

 

3



--------------------------------------------------------------------------------

Agreement. If a Qualified Participant is both a Full Member and an Option
Member, such Qualified Participant shall be entitled to receive the Full Member
benefit.

(c) Payment of Benefits in the Event of Death

In the event of a Qualified Participant’s death prior to having commenced
receiving or receiving in full his or her benefit as provided in Section 2
above, the present value of the benefit or the unpaid portion thereof, as the
case may be, shall be payable in a lump sum to his Beneficiary. Such lump sum
payment shall be made on the first business day of the second calendar quarter
after the Committee receives notice of the Qualified Participant’s death from
the Beneficiary or the Qualified Participant’s personal representative. In
calculating the present value of the unpaid portion of a benefit, the Committee
shall in its sole discretion, in good faith, determine the applicable interest
rate to be used in making its calculation. Such determination shall be
conclusive and binding upon all parties. Such determination shall not be deemed
to have been made by the Committee in a fiduciary capacity.

ARTICLE V

LIMITATION ON BENEFITS;

OTHER LIMITATIONS

1. Funding of the Plan

(a) COMEX shall establish the Account to fund the payment of benefits under
Article IV of the Plan. COMEX shall deposit in the Account such amounts as it
shall determine in its sole and absolute discretion to contribute for the
payment of such benefits.

(b) The amounts held in the Account shall be invested in, or committed to, such
instruments or transactions as the Committee deems appropriate.

(c) The amounts of any benefits paid pursuant to Article IV of the Plan shall be
charged against the value of the Account.

(d) COMEX shall have no obligation to contribute any assets or otherwise to fund
benefits under the Plan other than such assets as it shall, in its sole and
absolute discretion, contribute to the Account. Benefits shall be payable only
from the Account. If on any date on which a benefit is payable to a Qualified
Participant or Beneficiary only a portion of the aggregate benefits due and
payable to all Qualified Participants and Beneficiaries may be paid because of
an insufficiency of assets in the Account, the aggregate amount that may be paid
on such date shall be apportioned among all such Qualified Participants and
Beneficiaries in proportion to the amounts then otherwise payable to each of
them. Any amount unpaid because of insufficiency of assets in the Account

 

4



--------------------------------------------------------------------------------

shall be forfeited and no Qualified Participant, Beneficiary, or any other
person shall have any claim against COMEX for any unpaid amount.

(e) Subject to Section 3 of this Article V, the Board may, upon the affirmative
vote of a majority of the Board members voting, determine to discontinue future
contributions to the Account provided for in subsection (a) or to remove funds
placed in the Account to use for its general corporate purposes or otherwise. No
Member, Participant, Qualified Participant or Beneficiary shall be entitled to
challenge any such determination and the Board shall be under no obligation to
replace any amounts removed from the Account.

(f) COMEX does not guarantee, or undertake to ensure, that at any time there
will be adequate funds in the Account to satisfy benefits.

2. Limitation Due to Insolvency; NYMEX Not to Have Certain Obligations

(a) The Account shall be subject to claims of creditors of COMEX and, for any
period during which COMEX comprises a portion of NYMEX that is not a separate
entity, NYMEX, and no Qualified Participant or Beneficiary shall have any right,
title, interest, or claim in or to the Account or any other assets of COMEX or
NYMEX. NYMEX (other than such portion of NYMEX as constitutes COMEX while COMEX
does not exist as an entity distinct from NYMEX) shall have no obligation
hereunder regarding contributions, benefits or otherwise, except as may be
otherwise expressly and specifically provided hereunder.

(b) No benefits under the Plan may be paid while COMEX (or, while COMEX does not
exist as an entity distinct from NYMEX, NYMEX) is insolvent or would, by reason
of making such payments, be made insolvent or rendered unable to carry on its
corporate purposes, or when the fair value of COMEX’s (or, while COMEX is not
separately subject to the New York Not-for-Profit Corporation Law, NYMEX’s)
assets remaining after such payment would be insufficient to meet its
liabilities, within the meaning of Sections 515 and 1410 of the New York
Not-for-Profit Corporation Law, as said sections may from time to time be
hereafter amended, or any successor provisions or comparable provisions of any
other applicable law.

(c) If on any date on which a benefit is payable to a Qualified Participant or a
Beneficiary only a portion of the aggregate benefits due and payable to all
Qualified Participants and Beneficiaries may be paid because of the provisions
of subsection (b) above, the aggregate amount that may be paid on such date
shall be apportioned among all such Qualified Participants and Beneficiaries in
proportion to the amounts then otherwise payable to each of them. In the event
that all or part of a benefit otherwise due and payable is not paid to a
Qualified Participant or

 

5



--------------------------------------------------------------------------------

Beneficiary for the foregoing reason, the unpaid amount thereof shall cumulate
and shall be added to the amount due and payable to such Qualified Participant
or Beneficiary on the first business day of the next succeeding calendar quarter
subject to the provisions of subsection (b) above.

3. Other Limitations

(a) This Section 3 shall apply notwithstanding any other provision of the Plan
to the contrary.

(b) No new Participants shall be admitted to the Plan on or after the Effective
Date.

(c) The Plan shall remain in full force and effect until full payment has been
made of all benefits (the amounts of which are to be calculated under the
applicable terms of the Plan other than this sentence, and other than any
provision permitting an early termination of the Plan inconsistent with this
Section 3) to which the Participants (who have become such before the Effective
Date) become entitled on or before the day after the fifteenth anniversary of
the Effective Date. In each year in which NYMEX funds its Members Retention and
Retirement Plan, NYMEX shall cause COMEX to (or NYMEX shall) fund the Plan’s
Account in an amount equal to $800,000. In each year in which NYMEX does not
fund its Members Retention and Retirement Plan and does not make any
distribution or pay any dividend permitted by law to its members, NYMEX shall
cause COMEX to (or NYMEX shall) fund the Plan’s Account in an amount equal to
$400,000. In each year in which NYMEX does not fund its Members Retention and
Retirement Plan but does make any distribution or pays any dividend permitted by
law to its members, NYMEX shall fund the Plan’s Account in an amount equal
$800,000. The annual net earnings on the assets in the Plan’s Account shall be
accumulated and added to (or subtracted from, as the case may be) the principal
thereof. Except to the extent that the following provisions of this sentence
would cause the Plan to be deemed to be funded for tax purposes, as long as the
Plan is in effect no withdrawals shall be made from the Plan’s Account other
than to pay the Plan benefits (except as a result of the Plan’s Account being
subject to claims of creditors as otherwise provided herein). Notwithstanding
the foregoing, any amount required to be paid by NYMEX or COMEX as set forth in
this paragraph for the year ending November 30, 1994 shall be equal to the
product of (i) such amount and (ii) 365 minus the number of days from (and
including) December 1, 1993 to (and including) the Closing Date divided by 365.

(d) For the year 2002 and each year thereafter, all benefits to be paid under
the Plan shall be based on the amounts that as of January 1, 2002 and from time
to time thereafter will be expected, as determined under reasonable actuarial
assumptions, to be available thereunder to pay benefits; provided that in no
event shall benefits payable to any individual under the Plan exceed the
benefits that would be payable under the Plan without regard to

 

6



--------------------------------------------------------------------------------

this Section 3; and provided, further, that the applicable actuarial assumptions
shall be reviewed at least once in each calendar year to follow 1993. For the
year 2002 and each year thereafter, if the actuary for COMEX or NYMEX determines
that the Plan is overfunded (provided that the interest rate used to make this
determination shall be the Chemical prime rate), the Board may, upon the
affirmative vote of a majority of the Board members voting, determine, to the
extent of such overfunding, to remove funds placed in the Account to use for its
general corporate purposes or otherwise; provided that, to the extent that
additional benefits would otherwise have been ultimately payable under the plan
had such amounts not been so removed and interest at the Chemical prime rate as
in effect from time to time had been earned on such amounts, such amounts with
such interest shall be returned to the Plan’s Account as soon as practicable
where, and to the extent that, the absence of such return would result in a
delay or reduction in such benefits. Any amounts remaining in the Plan’s Account
after the satisfaction of all liabilities under the Plan shall be removed for
general corporate purposes, or otherwise.

(e) Notwithstanding anything to the contrary contained in this Section 3, the
$800,000 and $400,000 figures wherever used above shall be reduced at COMEX’s or
NYMEX’s request from time to time (but not more often than monthly), and whether
for an entire year or for the prorated portion of any year, in any case in which
the assumptions attached to the Plan as Exhibit A (as adjusted from time to time
under this Section 3(e)) can be shown not to be reflective of the actual facts
as they develop or otherwise can be adjusted for changes that may reasonably be
made to such assumptions from time to time (provided that the interest rate used
to make this adjustment shall be the Chemical prime rate). If -

(i) under the foregoing sentence (A) actuarial assumptions are adjusted for
changes that may reasonably be made to such assumptions from time to time and
(B) the $800,000 or $400,000 figure (as applicable) is consequently reduced, and

(ii) (A) subsequent actual facts as they further develop are inconsistent with
such adjustment and consequent reduction or (B) the revised actuarial
assumptions underlying the reduced contribution requirement can be shown not to
be reflective of the actual facts as they develop or otherwise can be shown to
be unreasonable (provided that the interest rate used to make this determination
shall be the Chemical prime rate),

then, as soon as practicable, (x) in the case of clause (ii) (A) above, NYMEX
shall cause COMEX to (or NYMEX shall) fund the Plan by the amount of the
excessive reduction, with interest at the Chemical prime rate as in effect from
time to time; provided that the funding requirement of this sentence shall in no
event exceed the amount of a corresponding reduction that had been made under
the foregoing sentence, with interest at the Chemical prime rate as in effect
from time to time; and (y) in the case of clause (ii)(B) above, the actuarial
assumptions to be used prospectively shall be

 

7



--------------------------------------------------------------------------------

adjusted so as to be reasonable (provided that the interest rate used to make
this adjustment shall be the Chemical prime rate); provided that the in no event
shall the funding requirements of this Section 3 ever exceed the $800,000 and
$400,000 figures otherwise set forth in this Section 3.

(f) On and after the Effective Date, the Plan shall not be amended or terminated
to the detriment of the benefits of any Participant (who has become such before
the Effective Date), except as may be required by law, or in accordance with the
written consent of sixty percent (60%) of the Participants (who have become such
before the Effective Date) then living.

(g) On and after the Effective Date, benefits which may become payable under the
Plan shall be payable solely from the Plan’s Account, and in no circumstances
shall such amounts be payable from the general corporate funds of COMEX or NYMEX
(except inasmuch as amounts in the Plan’s Account, are themselves considered
general corporate funds of COMEX or NYMEX, respectively, or if and to the extent
NYMEX shall have failed (and shall have failed to cause COMEX) to fund the
Plan’s Account in accordance with this Section 3).

(h) If (i) NYMEX enters into or effects any transaction involving the merger or
consolidation of NYMEX or COMEX (or a successor to COMEX) with or into another
entity, the sale, transfer or lease of all or substantially all of the assets of
NYMEX or COMEX (or a successor to COMEX) to another entity or any similar
transaction (the “Transaction”), (ii) NYMEX is not then in Violation of this
Section 3 (provided that, for these purposes any contributions or actions
required to be made or taken “as soon as practicable” shall have been made prior
to the consummation of the Transaction) and (iii) the surviving or acquiring
entity agrees to be substituted for NYMEX in the Plan (or if COMEX (or a
successor to COMEX) upon the consummation of the Transaction neither is a member
of an affiliated group of companies nor comprises a portion of an acquiring,
company), then, upon the consummation of the Transaction and the transfer of the
Plan’s Account to, or continued maintenance of the Account by, as applicable,
the post-Transaction sponsor of the Plan, this Section 3 and any other terms of
the Plan imposing obligations, responsibilities or other liabilities upon NYMEX
shall be of no force or effect with respect to, and shall not otherwise be
binding on, NYMEX.

ARTICLE VI

MISCELLANEOUS

1. Administration

The Plan shall be administered by a committee (the “Committee”) to be appointed
by the Board. The Committee shall have such powers as may be specifically
delegated to it by the Board as well as all other powers incident to the
administration of

 

8



--------------------------------------------------------------------------------

the Plan. Members of the Committee shall serve at the pleasure of the Board, and
may be removed at any time, with or without cause, by a majority of the members
of the Board voting thereon. Actions taken by the Committee pursuant to the
powers granted to it shall be conclusive and binding upon COMEX, Participants,
Qualified Participants and Beneficiaries. Committee members shall be indemnified
and held harmless by NYMEX from and against any and all claims, proceedings,
actions, damages, liabilities or expenses incurred by, or asserted against, them
arising out of, or relating to, their actions in their capacity as members of
the Committee, to the maximum extent provided by law and by the By-laws of
NYMEX. In furtherance of such indemnification, COMEX or NYMEX may purchase such
insurance policies therefor as may be lawful under, and consistent with, the
laws of the State of New York.

2. Nonassignment of Rights

No Member, Participant, Qualified Participant or Beneficiary may assign any of
his or her rights under the Plan without the prior written consent thereto of
the Board.

3. Amendments and Termination

The Board may at any time amend or terminate the Plan, in whole or in part, upon
the affirmative vote of a majority of the Board members voting. Incident to any
such termination or amendment, the Board in its sole discretion may determine
that amounts in the Account which would otherwise have been used to make benefit
payments to Qualified Participants or Beneficiaries are required for the conduct
of other corporate purposes of COMEX and may permanently suspend the payment of
benefits of all Qualified Participants and Beneficiaries then receiving benefits
and/or determine that no future benefit payments shall be made to any Qualified
Participants or Beneficiaries.

4. Governing Law

The Plan shall be governed by and construed and interpreted under and in
accordance with the laws of the State of New York without regard to the conflict
of laws provisions thereof.

5. Authorization of The Plan

This restatement of the Plan shall become effective upon the Effective Date,
following the approval of a majority of the Board members voting thereon, and
the affirmative vote of a majority of the Full Members or COMEX entitled to vote
thereon at a meeting duly called and held for that purpose.

 

9



--------------------------------------------------------------------------------

Exhibit E

FORM OF

COMMODITY EXCHANGE, INC.

AMENDED AND RESTATED BY-LAWS

 

Section

  

Subject

   Page No.

ARTICLE 1

   MEMBERSHIP    1

Section 100.

   CATEGORIES, NUMBER OF MEMBERSHIPS    1

Section 101.

   ELIGIBILITY CRITERIA AND PROCEDURES    1

Section 102.

   FINANCIAL STANDARDS    1

Section 103.

   DUES    2

Section 104.

   ASSESSMENTS    2

Section 105.

   FEES    2

Section 106.

   FAILURE TO PAY DUES, ASSESSMENTS AND FEES    6

Section 107.

   NOTICE OF DUES AND ASSESSMENTS    7

Section 108.

   EFFECT OF SUSPENSION OR EXPULSION OF MEMBERSHIP    7

Section 109.

   TRANSFER OF MEMBERSHIP    8

Section 110.

   DISCLOSURE OF INFORMATION    8

Sections 111-149.

   [RESERVED]    9

Sections 150-156.

   [RESERVED]    9

Section 157.

   COMEX DIVISION MEMBERSHIP RIGHTS AND PRIVILEGES    9

Section 158.

   ADDITIONAL COMEX DIVISION MEMBER RIGHTS    12

ARTICLE 2

   MEETINGS OF MEMBERS    16

Section 200.

   TIME AND PLACE OF MEETINGS OF MEMBERS    16

Section 200A.

   MEETINGS OF NPCL MEMBERS    16

Section 201.

   ANNUAL MEETINGS OF COMEX DIVISION MEMBERS    16

Section 202.

   SPECIAL MEETINGS OF COMEX DIVISION MEMBERS    16

Section 203.

   NOTICE OF MEETING    17

Section 204.

   QUORUM OF MEMBERS    17

Section 205.

   VOTING    17

Section 206.

   PROXIES    19

Section 207.

   PETITION RIGHTS    19

ARTICLE 3

   GOVERNMENT AND ADMINISTRATION    20

Section 300.

   COMPOSITION OF BOARD    20

Section 301.

   POWERS OF THE BOARD    20

 

49



--------------------------------------------------------------------------------

Section 302.

   CHAIRMAN OF THE BOARD OF DIRECTORS    21

Section 303.

   VICE CHAIRMAN OF THE BOARD OF DIRECTORS    21

Sections 304-306.

   [RESERVED]    21

Section 307.

   RESIGNATION AND REMOVAL OF DIRECTORS    21

Section 308.

   FILLING OF VACANCIES    22

Section 309.

   MEETINGS OF THE BOARD    22

Section 310.

   QUORUM    23

Section 311.

   ACTION BY CONSENT    23

Section 312.

   TELEPHONE PARTICIPATION    23

Section 313.

   [RESERVED]    23

Section 314.

   RULES OF ORDER    23

Sections 315-349.

   [RESERVED]    24

Section 350.

   OFFICERS    24

Sections 351-359.

   [RESERVED]    24

Section 360.

   INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES    24

ARTICLE 4

   COMMITTEES    26

Section 400.

   COMMITTEE DESIGNATION    26

Section 401.

   EXECUTIVE COMMITTEE    26

Section 402.

   POWERS OF COMMITTEES    26

Section 403.

   COMPOSITION OF COMMITTEES    27

Section 404.

   TERM OF COMMITTEES    27

Section 405.

   REMOVAL, RESIGNATION AND VACANCIES    28

Section 406.

   MEETINGS OF COMMITTEES    28

Section 407.

   QUORUM; VOTE    29

Section 408.

   SUBCOMMITTEES AUTHORIZED    29

Section 409.

   ALTERNATES    29

Section 410.

   EFFECT ON ARTICLE 4A    29

ARTICLE 4A

   COMEX GOVERNORS COMMITTEE AND COMEX DIVISION MEMBER MATTERS    30

Section 400A.

   POWERS AND COMPOSITION OF THE COMEX GOVERNORS COMMITTEE    30

Section 401A.

   DELEGATION OF THE COMEX GOVERNORS COMMITTEE    31

Section 402A.

   MEETINGS OF THE COMEX GOVERNORS COMMITTEE    32

Section 403A.

   RESIGNATION, SUSPENSION, REMOVAL AND RECALL OF COMEX GOVERNORS COMMITTEE
MEMBERS    32

Section 404A.

   TENURE OF OFFICE OF COMEX GOVERNORS COMMITTEE MEMBERS    35

Section 405A.

   VACANCIES    35

Section 406A.

   CHAIRMAN OF THE COMEX GOVERNORS COMMITTEE    36

 

50



--------------------------------------------------------------------------------

Section 407A.

   VICE CHAIRMAN OF THE COMEX GOVERNORS COMMITTEE    36

Section 408A.

   [RESERVED]    36

Section 409A.

   ANNUAL ELECTIONS    36

Section 410A.

   INSPECTORS OF ELECTION    37

Section 411A.

   [RESERVED]    37

Section 412A.

   COMEX GOVERNORS COMMITTEE RULES    37

Sections 413A-415A.

   [RESERVED]    37

Section 416A.

   PETITIONS FOR ELECTION TO THE COMEX GOVERNORS COMMITTEE    37

Section 417A.

   APPLICABILITY OF RULES    38

ARTICLE 5

   AMENDMENTS TO BY-LAWS AND RULES    39

Section 500.

   AMENDMENT OF BY-LAWS    39

Section 501.

   RULES    39

Section 502.

   AMENDMENTS AFFECTING EXISTING CONTRACTS    39

Section 503.

   EFFECTIVE DATE OF AMENDMENTS    40

Section 504.

   TECHNICAL AMENDMENTS    40

Section 505.

   MERGERS, SALE OF ASSETS, ETC.    40

ARTICLE 6

   CLEARING DEPARTMENT    41

Section 600.

   PURPOSE    41

Section 601.

   QUALIFICATIONS    41

Section 602.

   PRINCIPLE OF SUBSTITUTION    41

ARTICLE 7

   EMERGENCIES    42

Section 700.

   DEFINITIONS    42

Section 701.

   EMERGENCY ACTION    43

Section 702.

   ACTION BY BOARD    44

Section 703.

   PHYSICAL EMERGENCIES    45

ARTICLE 8

   DISCIPLINARY AND SUMMARY PROCEEDINGS    46

Section 800.

   MEMBERS SUBJECT TO DISCIPLINARY PROCEEDINGS    46

Section 801.

   DISCIPLINARY PROCEEDINGS    46

Section 802.

   FAILURE TO PAY FINE    46

Sections 803-849.

   [RESERVED]    47

Section 850.

   DEFINITIONS    47

Section 851.

   DUTY TO REPORT EMERGENCY EVENT    48

Section 852.

   SUMMARY SUSPENSION; ACTION BY THE PRESIDENT    48

Section 853.

   SUMMARY SUSPENSION; ACTION OF THE EXECUTIVE COMMITTEE    48

 

51



--------------------------------------------------------------------------------

Section 854.

   NOTICE    49

Section 855.

   HEARING DECISION    49

Section 856.

   OBLIGATIONS OF INSOLVENT MEMBERS    51

Section 857.

   CREDITORS OF INSOLVENT MEMBERS    51

Section 858.

   ESTABLISHMENT OF VALID CLAIMS    51

Section 859.

   EXPELLED MEMBER    52

Section 860.

   SALE OF MEMBERSHIP    52

Section 861.

   DISPOSITION OF PROCEEDS    52

Section 862.

   REINSTATEMENT OF SUSPENDED MEMBER    53

Section 863.

   DEATH OF A MEMBER    54

ARTICLE 9

   DEFINITIONS    55

Section 900.

   SINGULAR NUMBER; GENDER    55

Section 901.

   ACT    55

Section 902.

   AFFILIATE    55

Section 903.

   BOARD    55

Section 904.

   BUSINESS DAY    55

Section 905.

   BUYER AND SELLER    55

Section 906.

   BY-LAWS    56

Section 907.

   CLEARING HOUSE    56

Section 908.

   COMEX CORE PRODUCT    56

Section 909.

   COMEX OR COMEX DIVISION    56

Section 910.

   COMEX DIVISION MEMBERS    56

Section 911.

   COMEX DIVISION MEMBERSHIPS    56

Section 912.

   COMEX GOVERNORS COMMITTEE    57

Section 913.

   COMEX OPTION MEMBERS    57

Section 914.

   COMMISSION    57

Section 915.

   COMMODITY    57

Section 916.

   CUSTOMER    57

Section 917.

   DIRECTORS    57

Section 918.

   EFP    57

Section 919.

   ELECTED COMEX GOVERNOR    57

Section 920.

   ELECTRONIC TRADING SYSTEM    58

Section 921.

   EXCHANGE    58

Section 922.

   FIRM    58

Section 923.

   FLOOR BROKER    58

Section 924.

   FLOOR MEMBER    58

Section 925.

   FLOOR TRADER    58

Section 926.

   FUTURES CONTRACT    59

Section 927.

   FUTURES COMMISSION MERCHANT    59

Section 928.

   HOLIDAY    59

Section 929.

   INITIAL SPECIAL ELECTION    59

Section 930.

   MEMBER    59

 

52



--------------------------------------------------------------------------------

Section 931.

   MEMBER FIRM    59

Section 932.

   NON-MEMBER    59

Section 933.

   NYMEX    60

Section 934.

   NYMEX CORE PRODUCTS    60

Section 935.

   NYMEX DIVISION    60

Section 936.

   NYMEX DIVISION CLASS A MEMBER    60

Section 937.

   NYMEX HOLDINGS    60

Section 938.

   NYMEX MEMBERSHIP    60

Section 939.

   OPTIONS CONTRACT    60

Section 940.

   PERSON    61

Section 941.

   PRESIDENT    61

Section 942.

   PROPRIETARY    61

Section 943.

   PUBLIC OR INDEPENDENT DIRECTOR    61

Section 944.

   RULES    61

Section 945.

   TRADE    61

 

53



--------------------------------------------------------------------------------

ARTICLE 1

MEMBERSHIP

Section 100. CATEGORIES, NUMBER OF MEMBERSHIPS

(A) There will be two categories of membership in COMEX: the NYMEX Membership
(of which only one will be issued) and COMEX Division Memberships. Only NYMEX
shall have the voting, liquidation and the other rights and privileges of a
member under the New York Not-For-Profit Corporation Law (the “NPCL”), such
power to be exercised pursuant to the terms of these By-laws.

(B) The number of COMEX Division Memberships is limited to 772. Holders of the
COMEX Division Memberships will not have any ownership or other rights under the
NPCL but will have the rights contained in these By-laws. Except as expressly
provided in these By-Laws, the holders of COMEX Division Memberships, in their
capacity as such, shall have no voting rights.

Section 101. ELIGIBILITY CRITERIA AND PROCEDURES

(A) Subject to the terms of Section 158(C)(2), the Board may adopt, from time to
time, Rules relating to criteria for eligibility for membership and procedures
for becoming a member and any requirements or procedures for the acquisition or
transfer of a membership as it may determine.

(B) Subject to the terms of Section 158(C)(3)(b), the Board may adopt, from time
to time, Rules relating to eligibility and application procedures for Floor
Members as it shall determine.

Section 102. FINANCIAL STANDARDS

(A) The Board may adopt, from time to time, Rules relating to financial
standards applicable to Members and Member Firms as a condition to becoming a
Member and continuing as a Member. Subject to the terms of Section 158(C)(2),
such financial standards may differ among different categories of membership as
determined by the Board in its discretion.

(B) Any Member who is registered with the Commission shall comply with such
rules and regulations as the Commission adopts relating to financial
requirements.

 

1



--------------------------------------------------------------------------------

Section 103. DUES

The Board may assess such dues upon each owner of a COMEX Division Membership as
it determines, but in no greater amount than those dues imposed on each owner of
a NYMEX Division Membership. The Board may also, in its discretion, waive the
payment of dues by owners of COMEX Division Memberships. Dues assessed on COMEX
Division Members shall be applied pro rata among all owners of COMEX Division
Memberships on the basis of the number of regular memberships held, including,
for these purposes, regular memberships held by the Exchange or its Affiliates,
and are payable by the owner of the COMEX Division Membership in whose name the
membership is registered.

Section 104. ASSESSMENTS

(A) The Board may levy such assessments upon each owner of a COMEX Division
Membership as it determines, but in no greater amount than those imposed on each
owner of a NYMEX Division Membership. The Board may also, in its discretion,
waive the payment of such dues by owners of COMEX Division Memberships.

(B) From time to time the COMEX Governors Committee may levy such assessments
upon the COMEX Division Memberships as it determines to be necessary in its sole
discretion to fund the costs and expenses of independent legal or other
professional services to protect the COMEX Members’ interests. Notwithstanding
Section 104(C), such assessments shall be due and payable at such time as the
COMEX Governors Committee may determine.

(C) All assessments are due and payable at such time as the Board may determine.
All assessments on COMEX Division Members will be applied pro rata among all
owners of COMEX Division Memberships based on the number of COMEX Division
Memberships owned, including, for these purposes, regular memberships held by
the Exchange or its Affiliates, and will be payable by the owner of the COMEX
Division Membership in whose name the membership is registered. (Section 104
Adopted 08/03/94)

Section 105. FEES

(A) Subject to the limitations set forth in these By-laws, from time to time the
Board may establish fees, in such amounts as it determines, on contracts traded
on the COMEX Division. For the purposes of Sections 105(B) – (I) below, the term
“fees” shall mean trade execution charges and related surcharges (except for any
lessee or licensee surcharges) as opposed to administrative fees set forth in
Section 105(K).

 

2



--------------------------------------------------------------------------------

(B) Until [FIVE YEARS FROM THE CLOSING DATE], the average member fee for COMEX
Division Members for all COMEX Core Products may not be increased from their
levels as of [DATE OF CLOSING] by any greater percentage than the average member
fees for all NYMEX Core Products are increased after such date. For example, if
on [CLOSING DATE] the average member fee for all NYMEX Core Products is $1.00,
but on [ONE YEAR AFTER CLOSING DATE] the average member fee for all NYMEX Core
Products increases by 50% to $1.50, then the average member fee for all COMEX
Core Products could not be increased by more than 50% over this same one-year
period. Nothing in this Section 105(B) will prohibit NYMEX from eliminating
different tiers of member rates.

(C) Open outcry fees for COMEX Division Members and non-members trading COMEX
Division contracts shall not exceed electronic fees for the same or equivalent
products, including miNYs; provided, however, that when comparing fees,
contracts must be compared as if they were of equivalent contract size. For
instance, the fee for an open-outcry traded 100 oz. Gold future could not exceed
the fees for two electronic 50 oz. Gold miNY contracts.

(D) (1) Subject to subsection (3) below, for the period that any COMEX Core
Products are traded via open outcry, fees charged to owners of COMEX Division
memberships on COMEX Core Products (traded electronically or by open outcry)
will be at least 50% lower than the fees charged to participants in the next
highest tier of fees; with respect to New Metals Contracts, this provision will
also apply until [FIVE YEARS FROM CLOSING] to fees charged to owners of COMEX
Division Memberships on New Metals Contracts (traded electronically or open
outcry). At the time of any fee change, in comparing fees under this Section,
the actual costs paid to any Electronic Trading System provider over the
preceding three months expressed as a weighted average fee per contract will be
deducted from the electronic (not open outcry) fees before calculating the fee
differential. For example, based on a hypothetical Electronic Trading System
cost structure, if, over the prior three month period, the first 10,000,000
trades were provided at a fee of $.50 per side and the next 20,000,000 trades
were provided at $.30 per side, the average fee per contract would be $.3667 per
side; this amount would be deducted from the member fee and the next highest
tier of fees in comparing whether the member fee was at least 50% lower than the
next highest tier of fees.

(2) For the period after open outcry trading of all COMEX Core Products has
ceased, the average non-member/member fee ratio for all COMEX Core Products
would not be less than the average non-member/member fee ratio for all NYMEX
Core Products traded both electronically and via open outcry. For example, if
the non-member/member fees were $1.00 and $.50, respectively, for NYMEX Division
Core Products, the ratio for non-member to member fees for COMEX Division Core
Products could be no lower than 2:1.

 

3



--------------------------------------------------------------------------------

(3) The following fees are excluded from the term “next highest tier of fees” as
set forth in Subsection (1):

(a) Fee waivers (as set forth in subsection (E) below)

(b) Cross-divisional Trading Fees (as set forth in subsection (F) below)

(c) Market Maker Fees (as set forth in subsections (G) below)

(d) Volume discount fees. These fees are discounted non-member fees applicable
once volume thresholds are met, with such volume thresholds set at a reasonable
level such that they are not designed to apply to more than 20% of total
non-member volume. The discounted non-member fee must be at least 25% greater
than the applicable COMEX Division member fee at all times. For instance, if the
member fee were $.40, then the discounted non-member rate would not be less than
$.50. NYMEX will review these fees on at least a quarterly basis to determine
whether this 20% cap is being achieved and will use commercially reasonable
efforts to readjust the volume thresholds to achieve the 20% cap.

(e) Permittee fees for permits established in accordance with By-law Sec.
157(H), provided, however, that no permittee fee shall be lower than the
applicable COMEX Division member fees.

(f) Fees charged to COMEX Division Lessees or Licensees and COMEX Option
Members.

(E) Fee Waivers. NYMEX may institute fee waivers for any COMEX contract, for up
to a six-month period with extension for additional six-month periods after
prior reasonable consultation with (but not requiring the approval of) the COMEX
Governors Committee. In the event that fee waivers are provided to non-COMEX
Division Members for any COMEX contract, fees for that contract must also be
waived for COMEX Division Members. In addition, all fee waivers will apply
equally to open outcry trading and electronic trading of the same metals
products, regardless of size, e.g., if NYMEX waives fees on gold miNY contracts,
it must also waive fees for full-size gold contracts trading on open outcry;
provided, however, that if NYMEX waives open outcry fees, electronic fees are
not required to be waived.

(F) Cross-Divisional Trading (1) Until [FIVE YEARS AFTER CLOSING], the fees
charged with respect to open outcry trading of NYMEX Division contracts by COMEX
Division Members (or COMEX Division contracts by NYMEX Division Members), who
are natural persons who own the relevant membership and are not persons who
lease or license memberships, as customers from off the floor for their own
accounts (but not for the account of a Member Firm or any other business
association) shall be established by the Board and shall be equal to the mean
between the lowest fees charged to owners of COMEX Division memberships for open
outcry contracts traded on the COMEX Division and the highest tier of fees
charged to non-members for open outcry contracts traded on the COMEX Division;
provided, however, that in no event shall fees charged to COMEX Division Members
trading NYMEX Division contracts be less than fees charged to NYMEX Division
Members trading NYMEX Division contracts.

 

4



--------------------------------------------------------------------------------

(2) Until [FIVE YEARS AFTER CLOSING], with respect to cross-divisional trading
of contracts traded on an Electronic Trading System with respect to COMEX
Division or NYMEX Division Members, as applicable, who are natural persons who
own the relevant membership and not persons who lease or license memberships, as
customers for their own accounts (but not for the account of a Member Firm or
any other business association) shall be established by the Board and shall be
equal to, on a per contract basis:

(i) for COMEX Division Members trading NYMEX Division products: the mean between
the lowest such fees charged to owners of NYMEX Division memberships and the
highest tier of fees charged to non-members for such contracts traded on the
NYMEX Division; and

(ii) for NYMEX Division Members trading COMEX Division products: the mean
between the lowest such fees charged to owners of COMEX Division memberships and
the highest tier of fees charged to non-members for such contracts traded on the
COMEX Division.

(3) After [FIVE YEARS AFTER CLOSING], the Board, in its sole discretion, shall
determine whether to permit cross-divisional trading at discounted fees and to
determine any fees relative to cross-divisional trading; provided, however, that
in the event NYMEX Division Members are provided discounted fees for trading
COMEX Division contracts, COMEX Division members shall be provided discounted
fees on an equivalent basis for trading NYMEX Division contracts.

(G) Market Makers (1) CME market makers designated pursuant to the April 6, 2006
Services Agreement between NYMEX and the Chicago Mercantile Exchange shall be
permitted to receive COMEX Division member fees. The number of market makers for
COMEX Division products pursuant to that Agreement and the rights given to such
market makers for COMEX Division products under that Agreement as of April 6,
2006 will not be increased without the prior consent of the COMEX Governors
Committee in its sole discretion.

(2) NYMEX may appoint up to four COMEX Division Members to act as “market
makers” for each COMEX Division product traded electronically (with no more than
10 individuals per market maker trading electronically on each market maker’s
account at any time). This “market maker” appointment is subject to a time limit
of one year from the time such COMEX electronic product begins to trade and may
be extended for one additional year with the prior consent of the COMEX
Governors Committee in its sole discretion. Any market makers appointed pursuant
to this Section 105(G)(2) will not be entitled to any preferential status or
terms other than a fee preference for their market making activities.

(3) NYMEX will not authorize any additional “market makers” for any COMEX
Division products other than as set forth in this Section 105(G).

 

5



--------------------------------------------------------------------------------

(H) Except as set forth in this subsection (H), the provisions of Section 105
shall not apply to products listed for clearing only (which are currently listed
on NYMEX ClearPort Clearing). For NYMEX ClearPort® Clearing products where
metals are the underlying commodity, if NYMEX Members are provided a member fee
for NYMEX ClearPort Clearing products where NYMEX Core Products are the
underlying commodity, COMEX Members will receive a member fee on a per product
basis not greater than seventy percent (70%) of the fee charged from
time-to-time to non-members for trading such metals products provided that the
applicable COMEX Division Members meet the regulatory requirements set by the
CFTC and NYMEX for such trading.

(I) If NYMEX obtains the right for NYMEX Division Members to trade on another
exchange any (i) contracts in which the underlying commodity is a metal other
than Platinum or Palladium or (ii) contracts that are competitive with NYMEX
Core Products, at a percentage discount from what would be charged to members of
the public for trading those contracts, and if that other exchange lists metals
contracts of any kind other than Platinum or Palladium, then NYMEX shall obtain
for the COMEX Division Members the right to trade each of those metals contracts
at the same percentage discount.

(J) The current surcharge charged to lessees or licensees of COMEX Division
Memberships may not be decreased below current levels as of [THE CLOSING DATE]
without the prior consent of the COMEX Governors Committee in its sole
discretion.

(K) NYMEX may impose administrative fees, such as booth, telephone, electronic
terminal, bandwidth or similar fees, on the COMEX Division Members on a uniform
basis as a class; provided, however, that such fees shall be reasonably related
to actual expense increases faced by NYMEX and such fees charged to COMEX
Division Members may not exceed those charged to NYMEX Division Members.

Section 106. FAILURE TO PAY DUES, ASSESSMENTS AND FEES

(A) If a Member fails to pay any dues, assessments or fees when due and such
failure is not cured within thirty (30) days after written notice to the Member
by the COMEX Division that such dues, assessments or fees are due, such Member
shall be suspended automatically from all rights and privileges of membership.
Such suspension shall continue in effect until the failure is cured. The
Executive Committee, upon written application received prior to the expiration
of such period, may extend the thirty (30) day period, in its sole discretion.

(B) If a Member who is suspended under subsection (A) of this Rule fails to pay
any dues, assessments or fees within thirty (30) days of the suspension, the
Member shall be expelled from membership. The Board or the Executive Committee,
upon written application received prior to the expiration of such thirty
(30) day period and for good cause, may extend the thirty (30) day period.

 

6



--------------------------------------------------------------------------------

(C) Any Member who fails to pay any dues, assessments or fees after written
notice to the Member that such dues, assessments or fees are payable, shall pay
a penalty, in addition to the sanctions imposed by this By-Law Section 106, as
fixed from time to time by the Board but not less than twenty percent (20%) of
the amount due.

Section 107. NOTICE OF DUES AND ASSESSMENTS

(A) Notice of all dues and assessments shall be published by the Exchange and
shall be given: personally by delivery to a postal box located on the Exchange
premises; or, by first class mail, postage prepaid and addressed to the Member
at the address such member has filed with the Exchange. Notice, when mailed in
accordance with this By-Law section 107, shall be effective when mailed.

(B) Non-receipt of the notice shall not operate to relieve the Member from
payment, to extend the time for payment or to relieve any Member from the
imposition of penalties for failing to pay dues and assessments.

Section 108. EFFECT OF SUSPENSION OR EXPULSION OF MEMBERSHIP

(A) A Member or Member Firm whose rights and privileges of Membership have been
suspended shall continue to be:

(1) subject to the By-Laws and Rules of the Exchange;

(2) liable for all dues, assessments, fees and fines imposed by the Exchange;
and

(3) obligated to the Exchange and to its Members for all contracts, obligations
and liabilities entered into or incurred before, during and after such
suspension.

(B) A Member or Member Firm who has been expelled from the rights and privileges
of Membership shall continue to be:

(1) subject to the disciplinary and arbitration rules of the Exchange;

(2) liable for all dues, assessments, fees and fines imposed by the Exchange
prior to such expulsion; and

(3) obligated to the Exchange and its Members for all contracts, obligations,
liabilities, fines and penalties entered into or incurred prior to or after such
expulsion.

 

7



--------------------------------------------------------------------------------

Section 109. TRANSFER OF MEMBERSHIP

(A) Membership in the Exchange is only transferable pursuant to the terms and
conditions established by the By-Laws and the Rules.

(B) A Member who is the subject of any disciplinary proceeding or investigation
by the Exchange may transfer a membership pursuant to the terms and conditions
established by the By-Laws and Rules.

(C) Transfer restrictions on COMEX Division Memberships shall be subject to the
provisions of By-law Section 158 (C).

Section 110. DISCLOSURE OF INFORMATION

The Exchange shall not disclose to any person any information regarding the
financial condition of a Member or Member Firm or the transactions or positions
of any Member or Member Firm or any person except:

(1) to any committee, officer, director, employee or agent of the Exchange
authorized to receive such information within the scope of its or such person’s
duties;

(2) to any duly authorized representative of the Commission or other regulatory
agency with jurisdiction over the Exchange requesting such information or to any
duly authorized representative of any other regulatory or self-regulatory
organization with which the Exchange, as approved by the Board, has entered into
an information sharing agreement;

(3) as required by law;

(4) when the Member or Member Firm requests or consents to such disclosure; or

(5) that the Exchange may release such information in connection with any
litigation involving the Exchange when, in the opinion of the Exchange, the
information is relevant or the release of the information is necessary and
appropriate to the conduct of such litigation.

 

8



--------------------------------------------------------------------------------

Sections 111-149. [RESERVED]

Sections 150-156. [RESERVED]

Section 157. COMEX DIVISION MEMBERSHIP RIGHTS AND PRIVILEGES

(A) COMEX Division Members shall have the following rights and privileges:

(1) Trading in the gold, silver, copper and Eurotop 100 futures and option
contracts that were traded on Commodity Exchange, Inc. immediately prior to
August 3, 1994 and any replacement contracts for such contracts (“COMEX Division
Replacement Contracts”), regardless of size, including trading such contracts
through an Electronic Trading System, if such contracts are listed thereon for
trading;

(2) Trading all “New Metals Contracts,” defined as all contracts approved for
trading after August 3, 1994 on any part of the Exchange, other than COMEX
Division Replacement Contracts, for which the underlying commodity is one or
more metals or alloys, other than platinum, palladium or an alloy containing one
or more of those metals approved for trading on the Exchange at any time
(“Platinum/Palladium Contracts”), including trading such contracts through an
Electronic Trading System, if such contracts are listed thereon for trading;

(3) Proprietary trading in each contract approved for trading on any part of the
Exchange after August 3, 1994, including through an Electronic Trading System if
such contract is listed thereon for trading, for which the underlying commodity
is a hydrocarbon, fossil fuel or other energy source or other energy source
derived from another energy source (“New Energy Contract”) for a period of two
years (unless extended by the Board in its sole discretion) after the date such
contract commences trading on the Exchange, provided that for this purpose “New
Energy Contracts” does not include contracts introduced as replacements for
other contracts previously traded on the Exchange (“Replacement Contracts”)
regardless of whether permit programs on such contracts are implemented;

(4) Trading in each contract approved for trading on any part of the Exchange,
after August 3, 1994, including through an Electronic Trading System if such
contract is listed thereon for trading, which is not a New Energy Contract, a
Replacement Contract or a New Metals Contract (“New Contract”), for period of
two years after the date the contract commences trading on the Exchange;

(5) Proprietary trading in each New Contract approved for trading on any part of
the Exchange, after August 3, 1994, including through an Electronic Trading
System if such contract is listed thereon for trading, which is not a New Energy
Contract, a Replacement Contract or a New Metals Contract, provided that such
limited trading

 

9



--------------------------------------------------------------------------------

privileges will be non-transferable and will be available as to any particular
contract only to a COMEX Division Member who is an individual owner of COMEX
Division Memberships as of the date six months prior to the date trading in that
contract commences, and will continue as to that contract only for so long as
such COMEX Division Member continues to own a COMEX Division Membership;

(6) Proprietary trading in Platinum/Palladium Contracts, including through an
Electronic Trading System if such contract is listed thereon for trading; and

(7) Proprietary trading until [FIVE YEARS AFTER CLOSING] (unless such privileges
are extended in accordance with Section 105(F)) of contracts traded on the NYMEX
Division, through an Electronic Trading System, on terms set forth in Sec.
105(F).

(B) NYMEX Division Class A Members shall have the following trading rights on
the COMEX Division (in the case of clauses (3) and (4) below) and the NYMEX
Division (in the case of clauses (1) and (2) below) in addition to their other
trading rights and privileges on the NYMEX Division:

(1) trading in Platinum/Palladium Contracts;

(2) trading in New Energy Contracts and new non-metals, non-energy contracts;

(3) Proprietary trading in Eurotop 100 futures and options contracts and New
Metals Contracts including through an Electronic Trading System if such contract
is listed thereon for trading; and

(4) Proprietary trading until [FIVE YEARS AFTER CLOSING] (unless such privileges
are extended in accordance with Section 105(F)) of contracts traded on the COMEX
Division, executed through an Electronic Trading System, on terms set forth in
Section 105(F).

(C) The rights and privileges set forth in Section 157(A)(3), (5), (6) and
(7) shall be exercisable only by COMEX Division Members who are natural persons
and not by persons who lease or license memberships. In the case of the NYMEX
Division Members, the provisions set forth in Section 157(B)(3) and (4) shall be
exercisable only by NYMEX Division Members who are natural persons and not by
persons who lease or license memberships.

(D) COMEX Division Members shall have the rights and privileges to continue dual
trading in contracts traded on the COMEX Division (to the extent permitted by
law) on terms no more restrictive than those imposed for contracts traded on the
NYMEX Division.

(E) If the Exchange at any time acquires, is acquired by or merges with or into
or otherwise consolidates with, another entity (or sells substantially all of
its assets to or acquires substantially all of the assets of any such entity)
(i) COMEX Division Members

 

10



--------------------------------------------------------------------------------

shall retain in the surviving or resulting entity all of their existing rights
and privileges under these By-laws (to the extent that such rights have not
expired in accordance with their terms) except that COMEX Division Members will
not have trading rights on the surviving or resulting entity under Sections
157(A)(4) and (5) (except those rights that were in existence with respect to
contracts being traded at the time of the merger, acquisition, consolidation or
sale of assets) and (ii) NYMEX shall use commercially reasonable efforts to
obtain trading rights in the surviving or resulting entity for subsequent New
Contracts.

(F) COMEX Division Members will have the right to receive an amount equal to $10
million (to be distributed among the holders of COMEX Division memberships pro
rata, based on the number of memberships owned of record by each of them on the
effective date of the registration statement referred to below) upon the receipt
by NYMEX of the net proceeds of a NYMEX IPO (as hereinafter defined); provided,
however, that NYMEX shall deposit $500,000 into an account which shall be used
to pay for the costs and expenses associated with protecting the interests of
the COMEX Members. These amounts shall be disbursed at the written direction of
the Governors Committee and shall be used to pay for the costs and expenses
associated with protecting the interest of the COMEX Division Members. Any
amounts deposited pursuant to this Section 157(F) shall be the property of the
COMEX Division Members as they may be from time to time. “NYMEX IPO” means a
public offering for cash of equity securities pursuant to a registration
statement filed under the Securities Act of 1933 by NYMEX, any holding company
which holds a controlling interest in NYMEX, or any entity which owns or
operates all or substantially all of the business or assets which are owned by
NYMEX immediately following August 3, 1994.

(G) Trading privileges and other rights appurtenant to membership in the COMEX
Division will be transferable (by sale, lease, license or otherwise). Any right
appurtenant to membership to trade through an Electronic Trading System may only
be transferred through a sale, lease or license of the entire membership;
provided, however, that if NYMEX Division Members are given the right to
separately lease or license the right to trade electronically at member fees,
COMEX Division Members will also be granted this right.

(H) NYMEX will not issue trading permits to trade any COMEX Core Products (or
COMEX Division Replacement Contracts), regardless of size, by open outcry. NYMEX
may issue trading permits to trade any New Metals product by open outcry for a
period not to exceed two years after the commencement of trading of such New
Metals product.

(I) For the purposes of this Section 157, contracts in jet fuel will be
considered New Energy Contracts; contracts in aluminum will be considered New
Metals Contracts; and contracts in sour crude oil and platinum and palladium
will not be deemed included in the contracts described in Section 157(A)(1).

 

11



--------------------------------------------------------------------------------

Section 158. ADDITIONAL COMEX DIVISION MEMBER RIGHTS

In addition to the privileges set forth in By-law Section 157 and any other
rights contained in these By-laws, COMEX Division Members shall also have the
following member rights:

(A) Open Outcry. Until [FIVE YEARS FROM CLOSING DATE], NYMEX will not eliminate,
suspend or restrict open-outcry trading of any COMEX Core Product (regardless of
size) or any COMEX Division Replacement Contract. After [FIVE YEARS FROM
CLOSING], the Board may eliminate, suspend or restrict open-outcry trading of
any COMEX Core Product or any COMEX Division Replacement Contract in its sole
discretion.

(1) For as long as open outcry exists on the COMEX Division, the COMEX Division
Members shall have the exclusive right to trade COMEX Core Products (regardless
of size), and any COMEX Division Replacement Contracts, on the floor via open
outcry. This right includes the trading of futures and options on COMEX Core
Products and COMEX Division Replacement Contracts and the ability to post EFPs
for such contracts on the floor of the Exchange; provided, however, that nothing
in this Section shall affect the rights of COMEX Option Members to trade
pursuant to the Rules.

(2) Trading Hours. NYMEX will consult with (but will not be required to obtain
the approval of) the COMEX Governors Committee before proposing any change to
open outcry trading hours for any COMEX Division contracts traded via open
outcry. In addition, NYMEX may only change COMEX open outcry trading hours
(i) if, within 15 days of the issuance of written notice to the COMEX Division
Members proposing such changes, there is no written demand for a COMEX Division
Member meeting to vote on such changes made by 10% or more of the 772 COMEX
Division memberships eligible to vote or (ii) if such written demand for a
meeting is made by the owners representing 10% or more of the 772 COMEX
memberships within 15 days after the issuance of a written notice then by the
approval of the eligible voters representing at least a majority of the COMEX
memberships actually voting (in person or by proxy) at a member meeting. The
provisions of this Section 158(A)(1) shall not apply to a temporary change on
business days preceding an official Exchange holiday or to any temporary change
in trading hours implemented by the Exchange in response to a physical or other
emergency.

(3) Contract Specifications. (a) Until [DATE FIVE YEARS FROM CLOSING DATE] and
except as otherwise provided in Section 158(A)(2), NYMEX will not establish or
amend the contract terms and conditions of COMEX Core Products traded by open
outcry (regardless of size), or any COMEX Division Replacement Contracts traded
by open outcry, without the prior approval of the COMEX Governors Committee, in
its sole discretion. This provision does not apply to COMEX Core Products
(regardless of size) traded exclusively via electronic means.

(b) After [FIVE YEARS FROM CLOSING DATE], NYMEX will have complete discretion to
establish or amend the terms and conditions of COMEX Core Products (and any
COMEX Division Replacement Contracts) to the extent necessary in order for the
Exchange to meet competitive conditions with respect to such COMEX Contracts.

 

12



--------------------------------------------------------------------------------

(c) Until [FIVE YEARS FROM CLOSING], NYMEX will first consult with (but will not
be required to obtain the approval of) the COMEX Governors Committee prior to
establishing or changing any terms and conditions for any New Metals Contracts.

(B) Facility. (1) For as long as open outcry trading exists on the COMEX
Division (but in all events until [FIVE YEARS FROM CLOSING]), NYMEX shall
(i) maintain the COMEX Division’s current facility for such open outcry market,
or a facility comparable thereto, for the dissemination of price information and
for open outcry trading, clearing and delivery, (ii) provide reasonable
financial support for technology, marketing and research for open outcry
markets, and (iii) subject to Section 158(B)(2) and (3), provide reasonable
floor space at such facility for open-outcry trading of COMEX contracts.

(2) NYMEX will not reduce current COMEX Division floor space before [DATE THREE
YEARS FROM CLOSING] without the prior consent of the COMEX Governors Committee
in its sole discretion.

(3) Beginning [DATE THREE YEARS FROM CLOSING] through [DATE FIVE YEARS FROM
CLOSING], no reduction in the aggregate size of current COMEX Division floor
space may be made to reduce the aggregate size of COMEX current floor space if
average daily COMEX Core Product open outcry volume in any consecutive six-month
period (on a rolling six-month basis commencing six-months prior to [DATE THREE
YEARS FROM CLOSING]) is less than 40% of volume levels based on the average
daily volume for the three month period August 1, 2006 through October 31, 2006;
any such reduction should be in proportion to the level of volume decrease. For
example, in the event that COMEX volume were to drop 50% for a six month period
in year 5 (as compared with the base volume figure), the floor space may be
reduced up to 50%. The calculations pursuant to this provision shall not include
any period in which the Board has taken emergency action.

(C) Membership Privileges

(1) NYMEX may not impose membership transfer restrictions on COMEX Division
Members that are more restrictive than those imposed on NYMEX Division Class A
Members.

(2) NYMEX may make changes to capital or eligibility requirements for becoming
and maintaining Member or non-Clearing Member Firm status; provided that any
such changes that are material must be reasonably related to then-current market
conditions and commonly accepted industry practices. Notwithstanding anything in
this paragraph or in these By-laws (including, without limitation, Section 601)
all clearing members for COMEX Division contracts shall be required to own at
least two COMEX trading rights as a condition for such clearing membership.

 

13



--------------------------------------------------------------------------------

(3) (a) For products traded electronically, NYMEX shall provide COMEX Division
Members with the same electronic trading privileges provided to NYMEX Division
Members in NYMEX By-Law Sec. 311(F)(1), as may be amended from time to time;
provided that any additional ability to lease or license electronic trading
privileges or creation of additional electronic trading privileges associated
with a NYMEX Class A Membership provided to NYMEX Division Members shall also be
provided to COMEX Division Members. Nothing in this subsection shall prohibit
NYMEX from providing additional electronic trading privileges in accordance with
Section 158(E).

(b) NYMEX will have the right to require that COMEX Division Member Firms hold
two COMEX trading rights plus the associated equity for those trading rights if
legally permitted. If at any time member firms are required to hold equity, then
the COMEX Governors Committee will be entitled to create a new “floor broker”
membership classification. A Floor Broker who wished to qualify under such
category (i) would be required to hold two COMEX Division trading rights but
would not be required to retain the associated equity and (ii) would be entitled
to have two bona fide employees, who may be COMEX Division lessees or licensees
who will be permitted to trade on behalf of the floor broker and/or his
customers without a lessee or licensee surcharge.

(4) COMEX Division Members’ and COMEX Option Members’ life insurance,
disability, health and other welfare benefit plans, programs, policies and
arrangements (as applicable) (other than the COMEX MRRP) shall remain in effect
to the same extent as NYMEX Division Members. COMEX Division Members’ and COMEX
Option Members’ rights under the Recognition and Retention Plan for Members of
Commodity Exchange, Inc. (the “COMEX MRRP”) shall continue to be governed by the
terms of the MRRP and unaffected by these By-Laws.

(D) Notwithstanding the foregoing, the Board may take whatever action necessary
in response to an “Emergency” as set forth in Article 7 of these By-laws as well
as any other action as may be required by applicable law or regulation;
provided, however, that the Board will use all commercially reasonable efforts
to take the steps necessary to ensure that any action taken or rule enacted
pursuant to an emergency action is temporary in nature and is consistent with
the rights granted under this Section 158.

(E) Notwithstanding anything to the contrary in the By-laws:

(1) The Board will have the right to list electronically for both overnight and
side-by-side (i.e., electronically and open outcry trading simultaneously during
regular trading hours) trading all COMEX Division contracts. This will include
the full-size and miNY gold, silver, copper and Eurotop 100 contracts. In
addition, New Metals contracts may be listed electronically (or otherwise) under
the same parameters and NYMEX ClearPort Clearing contracts on metals products
may be listed for clearing. In addition, the Board will have the right to create
a mechanism to post EFPs electronically.

 

14



--------------------------------------------------------------------------------

(2) The Board, in its sole discretion, shall have the ability to make additional
electronic trading privileges available to trade the products as set forth above
without limitation subject to By-law Sections 105(G) and 158(C)(3)(a).

 

15



--------------------------------------------------------------------------------

ARTICLE 2

MEETINGS OF MEMBERS

Section 200. TIME AND PLACE OF MEETINGS OF MEMBERS

All meetings of Members shall be held at such place or places within or without
the State of New York and at such time or times as the Chairman shall designate.

Section 200A. MEETINGS OF NPCL MEMBERS

NYMEX and any other person or entity who or which in the future owns memberships
for purposes of the NPCL in COMEX shall hold all meetings required or permitted
by law. Whenever NYMEX or any other person or entity who or which in the future
owns memberships for purposes of the NPCL in COMEX is required or permitted to
take any action by vote, such action may be taken without a meeting on written
consent, setting forth the action so taken, signed by NYMEX or any other person
or entity who or which in the future owns memberships for purposes of the NPCL
in COMEX.

Section 201. ANNUAL MEETINGS OF COMEX DIVISION MEMBERS

(A) The COMEX Division Members shall hold an annual meeting at the offices of
the Exchange at a time designated by the Chairman on the second Tuesday in March
of each year. If such day is not a business day, the annual meeting shall be
held on the next succeeding business day.

(B) The purpose of the annual meeting of COMEX Division Members shall be to
elect seven (7) Members (including a Chairman) to the COMEX Governors Committee
and to transact such other business as may come before the meeting.

Section 202. SPECIAL MEETINGS OF COMEX DIVISION MEMBERS

(A) Special meetings of the COMEX Division Members may be called by the Board or
by the Chairman in their discretion. In addition, special meetings of COMEX
Division Members may be called at any time by the COMEX Governors Committee or
by the Chairman thereof in their discretion.

(B) A special meeting of COMEX Division Members shall be called by the Chairman
or by the Secretary upon receipt by the Chairman or by the Secretary of a
written demand of COMEX Division Members entitled to cast twenty percent
(20%) of the total number of votes entitled to be cast at such meeting. Any such
written demand shall specify the purpose of such special meeting and the special
meeting so called shall be

 

16



--------------------------------------------------------------------------------

limited to the purpose so set forth. The written demand shall also specify the
date of such special meeting which shall be a business day not less than sixty
(60) or more than ninety (90) days from the date of such written demand.

Section 203. NOTICE OF MEETING

(A) Notice of the annual meeting of COMEX Division Members shall state the
place, date and time of such meeting.

(B) Notice of any special meeting of COMEX Division Members shall state the
place, date and time of such special meeting, the purposes for which such
meeting is called and shall indicate that it is being issued by or at the
direction of the person or persons calling the special meeting.

(C) The President or the Secretary shall issue all notices of meetings of COMEX
Division Members.

(D) A copy of the notice of any meeting of COMEX Division Members shall be given
personally, or by delivery to a postal box located on the Exchange premises or
by first class mail, postage prepaid and addressed to each COMEX Division Member
at his address as it appears in the records of the Exchange. Notice of a
meeting, when mailed in accordance with this By-Law Section 203(D), shall be
effective when mailed. Notice of any meeting of COMEX Division Members shall be
given not less than ten (10) nor more than fifty (50) days prior to the date of
the meeting.

Section 204. QUORUM OF MEMBERS

One hundred fifty (150) COMEX Division memberships, whether present in person or
by proxy, shall constitute a quorum for the transaction of any permitted
business at any meeting of COMEX Division Members held in accordance with these
By-Laws. A majority of COMEX Division memberships present may adjourn a meeting
despite the absence of a quorum.

Section 205. VOTING

(A) Except as otherwise provided in the By-Laws, only the owner of the NYMEX
Membership shall be entitled to vote. NYMEX Division Member Directors, the
Chairman and the Vice Chairman shall be elected at a meeting of NYMEX.

(B) The seven members of the COMEX Governors Committee referred to in
Section 201(B), including the Chairman of that Committee, shall be elected by a
plurality of the votes cast at the annual meeting of COMEX Division Members.
Except as provided in

 

17



--------------------------------------------------------------------------------

the preceding sentence, to the extent permitted by law and except as provided in
Section 500(B), any action of the COMEX Division taken by a vote of the NYMEX or
COMEX Division Members requires a vote of a majority of the votes cast in person
or by proxy at a meeting of Members of that class by the Members entitled to
vote thereon. Blank ballots or abstentions shall not be counted in the number of
votes cast. On any matter with respect to which COMEX Division Members are
entitled to vote, COMEX Division Members will have one vote per COMEX Division
Membership owned, and COMEX Division Memberships held by the Exchange or its
successor in interest or any of its Affiliates shall not be entitled to vote.

(C) The record date for the determination of COMEX Division Members entitled to
vote at any meeting shall be the close of business on the day next preceding the
day on which notice is given but shall not be less than ten (10) nor more than
fifty (50) days prior to the date of the meeting.

(D) Any action with respect to the matters described in clauses (1) through
(2) below (the “Special Matters”) may be taken only if:

(i) (a) the Board votes to take action on one of those matters and (b) the COMEX
Governors Committee votes to approve the action by the Board and (c) within 15
days after the giving of notice of the actions described in (a) and (b), COMEX
Division Members (x) do not make written demand for a special meeting which
complies with all the applicable requirements of Section 202(B) or (y) do make
written demand for a special meeting which complies with all applicable
requirements of Section 202(B) and at such special meeting by majority vote the
COMEX Division Members approve such action; or

(ii) (a) the Board votes to take action on one of those matters and (b) the
Board’s action is approved by a majority vote at a duly constituted meeting of
COMEX Division Members, which meeting may be called (x) by the Board or the
Chairman at any time after the COMEX Governors Committee votes to disapprove the
action or after 14 days following announcement of the actions described in
clause (a) of this paragraph if the COMEX Governors Committee has failed to vote
to approve or disapprove such actions or (y) by the COMEX Governors Committee
pursuant to Section 202(A).

Notice of any action with respect to Special Matters taken pursuant to clause
(i) above shall be given personally, electronically or by delivery to a postal
box located on the Exchange premises or by first class mail, postage prepaid and
addressed to each COMEX Division Member at his address as it appears in the
records of the Exchange. Notice of such action, when mailed in accordance with
this By-Law Section 205(D), shall be effective when mailed. Notice of any such
action shall be given promptly after such action.

 

18



--------------------------------------------------------------------------------

The Special Matters are:

(1) Any change in the COMEX Member Retention and Retirement Plan as in effect on
August 3, 1994;

(2) Any amendment to Sections 103, 104, 157(H), 202, 203, 204, 205(B), 206,
402(E) and 402(F), and Art. 4A (except Section 400A which may only be amended in
accordance with Section 500(B)).

(E) Notwithstanding the foregoing provisions of Section 205(D), Section 205(D)
shall not apply to emergency actions taken pursuant to Article 7. The Board of
Directors will use all commercially reasonable efforts to take steps necessary
(unless otherwise required by law) to ensure that any action taken or rule
enacted pursuant to an emergency action is temporary in nature and is consistent
with the rights granted to COMEX Division Members pursuant to these By-Laws and
the Rules.

Section 206. PROXIES

(A) A COMEX Division Member entitled to vote at a meeting of COMEX Division
Members may authorize another COMEX Division Member to act for him by proxy.

(B) Every proxy must be in writing and signed by the COMEX Division Member.

(C) The Board may establish, from time to time, such terms and conditions as it
deems appropriate to regulate voting by proxy.

Section 207. PETITION RIGHTS

Any matter shall be placed on the agenda for a regular meeting of the Board (or,
at the option of the Board, on the agenda of a special meeting of the Board to
be called prior to the date of the next regular meeting of the Board) upon
receipt by the Secretary of a written request to so include such matter signed
by 10% of COMEX Division Members. Any such written request shall specify the
purpose of such request and shall be submitted to the Secretary not less than 10
or more than 50 days before the date of such Board meeting. Notwithstanding the
foregoing, the Board shall have no obligation to vote upon the matter or matters
contained in such written request. (Section 207 Adopted 08/03/94)

 

19



--------------------------------------------------------------------------------

ARTICLE 3

GOVERNMENT AND ADMINISTRATION

Section 300. COMPOSITION OF BOARD

(A) The governance of the COMEX Division shall be vested in the Board which
shall be elected by NYMEX and shall consist of the fifteen (15) persons who
serve as Directors on the NYMEX Board.

Section 301. POWERS OF THE BOARD

(A) Subject to Sections 105, 157, 158, 205(D) and 500(B), the COMEX Division
shall be managed by the Board of Directors which is vested with all powers
necessary and proper for the government of the COMEX Division, the regulation
and conduct of Members and Member Firms, and for the promotion of the welfare,
objects and purposes of the COMEX Division. Subject to Sections 105, 157, 158,
205(D) and 500(B), the Board shall have control over and management of, the
property, business and finances of the COMEX Division. Subject to Sections 105,
157, 158, 205(D) and 500(B) of these By-Laws, the Board may also adopt, amend,
rescind or interpret the Rules of the COMEX Division as it deems necessary and
appropriate.

(B) Without limiting the generality of the foregoing and subject to paragraph
(D) of this Section, the Board shall have the following powers:

(1) the Board may make such expenditures as it deems necessary for the best
interests of the COMEX Division;

(2) the Board may fix, from time to time, the fees or other compensation to
Directors and to Members of any committee of the Board for services rendered in
performing these duties as such, including compensation for Public or
Independent Directors may differ from the compensation for other Directors;

(3) the Board shall have the power to take such action as may be necessary to
effectuate any final order or decision of the Commodity Futures Trading
Commission taken under authority of the Commodity Exchange Act and necessary to
comply in all respects with any requirements applicable to the COMEX Division
under the Act; and

(4) the Board shall have the power to adopt arbitration rules for the settlement
of claims, grievances, disputes and controversies.

(C) The Board may designate by resolution, from time to time, such committees as
it may deem necessary or appropriate, and delegate to such committees the
authority of

 

20



--------------------------------------------------------------------------------

the Board to the extent provided in these By-Laws or in such resolution, subject
to any applicable provision of law.

(D) No action taken by the Board of Directors with respect to any Special Matter
shall be effective without either (i) the prior consent of the COMEX Governors
Committee as provided in Section 205 of these By-Laws which shall be subject to
the veto rights of the COMEX Division Members provided for in Section 205(D) or
(ii) the prior approval of COMEX Division Members in accordance with the
provisions of Section 205(D).

Section 302. CHAIRMAN OF THE BOARD OF DIRECTORS

(A) NYMEX shall designate the Chairman of NYMEX as the Chairman.

(B) The Chairman shall be an ex-officio member of all Committees.

(C) The Chairman shall have such authority and perform such duties as are
incident to his office. He shall present any reports of the Board at meetings of
Members. Whenever he deems it appropriate, the Chairman may communicate to the
Board or to the Members any ideas and suggestions which tend, in his opinion, to
promote the welfare and usefulness of the COMEX Division. The Chairman shall
have a vote on all questions at all meetings of the Board or of the Members.

Section 303. VICE CHAIRMAN OF THE BOARD OF DIRECTORS

(A) NYMEX shall designate the Vice Chairman of NYMEX as the Vice Chairman.

(B) If the Chairman is absent or unable to perform his duties, the Vice Chairman
shall exercise and shall perform the duties of the Chairman. If both the
Chairman and the Vice Chairman are absent or unable to perform the duties of
Chairman, the President shall exercise and perform the duties of the Chairman.
If the Chairman, Vice Chairman and President are all absent or unable to perform
the duties of Chairman, a quorum of the Board, by majority vote, may choose an
acting chairman from the remaining Directors.

Section 304 – 306. [RESERVED]

Section 307. RESIGNATION AND REMOVAL OF DIRECTORS

(A) Any Director may resign at any time by tendering written notice of his
resignation to the Board. Any resignation unless conditioned on acceptance, will
be effective on the date stated in the notice or, if no date is stated, on the
date tendered. Further, a resignation from the board of directors of NYMEX shall
be deemed a

 

21



--------------------------------------------------------------------------------

simultaneous resignation from the Board. NYMEX shall take such action,
including, without limitation, removing a Director, as required to ensure that
the members of the board are identical to the members of the Board of NYMEX.

Section 308. FILLING OF VACANCIES

(A) In the event there is a vacancy among the Directors caused by the death,
removal or resignation of Director such vacancy shall be filled by a vote of
NYMEX.

(B) A Director, other than the Chairman or Vice-Chairman, appointed to fill a
vacancy under this Section 308 shall hold office until the next annual meeting
of members and until his successor is elected or appointed and qualified. Such
successor, and any person elected to fill an unfilled vacancy or to replace a
resigning Director shall be elected for a term of such length as would have
remained in the term of the Director whose death, removal or resignation caused
the vacancy. If no time would have remained in such term, such successor shall
be elected for a full term.

Section 309. MEETINGS OF THE BOARD

(A) Regular meetings of the Board shall be held at such times as the Board deems
appropriate. Regular meetings of the Board may be held without notice at such
time and at such place as may from time to time be determined by the Board.
Special meetings of the Board may be called by the Chairman, if there be one,
the President, or by a majority of the Directors. Notice thereof stating the
place, date and hour of the meeting shall be given to each Director either by
mail not less than forty-eight (48) hours before the date of the meeting, by
telephone, telegram or electronic means on twenty-four (24) hours’ notice, or on
such shorter notice as the person or persons calling such meeting may deem
necessary or appropriate in the circumstances.

(B) The Chairman of the COMEX Governors Committee or his designee shall be
entitled to attend all meetings of the Board in person, as an observer only, and
not as a Director. The Chairman of the COMEX Governors Committee shall not, ipso
facto, be a member of the Board, shall not have the right to vote at meetings of
the Board and shall not be counted for purposes of determining whether a quorum
exists. The Chairman of the COMEX Governors Committee may address the Board in
the same manner and subject to the same restrictions as apply to members of the
Board. Inadvertent failure or inability to notify the Chairman of a meeting
shall not affect the validity of any action taken at the meeting in his or their
absence. The Chairman of the COMEX Governors Committee may, by action of the
Board, be excluded from those portions of meetings of the Board (i) that relate
exclusively to matters as to which the Board concludes, based on the advice of
counsel, that the presence of the Chairman of the COMEX Governors Committee may
result in the loss of a privilege against disclosure which otherwise would be
available, or (ii) during which the Board of Directors considers actual or
potential litigation brought by the

 

22



--------------------------------------------------------------------------------

COMEX Governors Committee or any COMEX Division Member. (Section 309 Adopted
08/03/94)

Section 310. QUORUM

A majority of the entire Board shall constitute a quorum. A majority of
Directors present, whether or not a quorum exists, may adjourn any meeting to
another time or place. Unless specifically provided otherwise in the By-Laws or
any applicable law, any action taken by a vote of a majority of the Directors
present at a meeting at which there is a quorum shall be the act of the Board.

Section 311. ACTION BY CONSENT

Any action required or permitted to be taken by the Board may be taken without a
meeting if all of the Directors consent in writing to the adoption of a
resolution authorizing such action. The resolution and the written consents of
the Directors shall be filed with the minutes of the proceedings of the Board.

Section 312. TELEPHONE PARTICIPATION

One or more Directors may participate in a meeting of the Board by means of
conference telephone or similar communications devices allowing all persons
participating at the meeting to hear each other, at the same time. Such
participation shall constitute presence in person at the meeting.

Section 313. [RESERVED]

Section 314. RULES OF ORDER

The Board shall have the authority to make rules governing its own conduct and
proceedings.

 

23



--------------------------------------------------------------------------------

Sections 315-349. [RESERVED]

Section 350. OFFICERS

The Board shall appoint a President, a Secretary and a Treasurer. The Board may
appoint one or more Vice Presidents, and may classify such Vice Presidents, and
may appoint such other officers as the Board may determine. Any officer
appointed under this Section may be removed by the Board, with or without cause.
Any person may hold two or more offices. The officers of the Exchange (other
than the Chairman, the Vice Chairman and the Treasurer) shall not be members of
the Exchange nor, except in the case of the Chairman, the Vice Chairman of the
Board and the Treasurer, need such officers be Directors. The officers shall
have such powers and authority as may be specifically established by the Board.

Sections 351-359. [RESERVED]

Section 360. INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES

(A) The COMEX Division shall indemnify to the maximum extent provided by law
including, but not limited to, indemnification for judgments, fines, amounts
paid in settlement, and reasonable expenses, including attorney’s fees, any
person made or threatened to be made a party to any action or proceeding,
whether civil, criminal or administrative, by reason of the fact that such
person, such person’s testator or intestate is or was an officer, director,
employee, member of any committee of the COMEX Division (including, without
limitation, a member of the COMEX Division Governors Committee or a member of
any regular committee or special committee) or served at the request of the
COMEX Division in any capacity with any other corporation, any partnership,
joint venture, trust, employee benefit plan, or other enterprise (“Covered
Person”). In addition, the COMEX Division shall upon tender of an invoice, pay,
to the maximum extent provided by law, the reasonable expenses (including
reasonable attorney’s fees and costs of counsel selected by the COMEX Division
and reasonably satisfactory to the Covered Person, except that the COMEX
Division may not exercise this right if the COMEX Division, NYMEX or any parent
of NYMEX is the adverse party in the claim against the Covered Person) of
defending any claim against a Covered Person as to which this Section 360(a)
applies, pursuant to the requirements of NPCL Sections 723(c) and 725(a). Unless
required to do so in order to comply with applicable law, the COMEX Division
will not take any action under NPCL Section 725(b)(2), as such section exists on
the effective date of this By-Law, which is inconsistent with this Section.

 

24



--------------------------------------------------------------------------------

(B) Except as specifically permitted by applicable law, no person who is or was
an officer, director, employee or member of any committee of the COMEX Division
shall be indemnified in any way if such person has brought the action or
proceeding against the COMEX Division, its officers, directors, employees or any
member of any committee of the COMEX Division.

 

25



--------------------------------------------------------------------------------

ARTICLE 4

COMMITTEES

Section 400. COMMITTEE DESIGNATION

(A) The COMEX Division shall have such Standing Committees, Special Committees
and Regular Committees as are provided in the By-Laws or Rules. The Board may
appoint Regular Committees in addition to those named in the By-Laws or Rules.
Committees established under the By-Laws of the New York Mercantile Exchange
shall have authority to consider matters relating to the COMEX Division.

(B) The COMEX Division shall have a COMEX Governors Committee with such powers,
rights, privileges and duties as are specified in Article 4A of the By-Laws.

Section 401. EXECUTIVE COMMITTEE

(A) The Board shall appoint an Executive Committee which shall consist of those
persons who serve as members of the Executive Committee of NYMEX.

(B) The Executive Committee shall have and may exercise the authority of the
Board. The Executive Committee shall have the power to perform other duties as
are specified by the Board or as are provided in the By-Laws and Rules.

(C) Any action taken by the Executive Committee shall be submitted to the Board
at its next meeting for ratification. Except to the extent that the rights of
third parties acquired by such action may be impaired, the Board may amend or
rescind any such action.

Section 402. POWERS OF COMMITTEES

(A) A Standing Committee shall have the authority of the Board to the extent
provided in the By-Laws, Rules, or any resolutions of the Board and subject to
applicable provisions of law.

(B) A Special Committee shall have only the powers specifically delegated to it
by the Board and shall not have any powers which a Standing Committee may not
exercise under applicable provisions of law.

(C) A Regular Committee shall have such powers as may be delegated to it in the
By-Laws or Rules or by the Board; provided, however, that such powers shall in
no case exceed the powers that the Board may delegate lawfully to an officer of
COMEX Division.

 

26



--------------------------------------------------------------------------------

(D) All Committees shall have all powers necessary and incident to the discharge
of their duties.

(E) At least two COMEX members shall be entitled to serve on each COMEX advisory
committee regarding COMEX Division contracts.

(F) So long as open-outcry trading continues to exist in the COMEX Division, the
subcommittees or panel of the Facilities Committee, Membership, Business Conduct
and Adjudication Committees relating to COMEX Division facilities, membership
process or disciplinary action regarding COMEX Division Members shall be
comprised of at least 70% of COMEX Division Members. The Facilities Committee
subcommittee relating to the COMEX Division will be responsible for initiating
any changes to COMEX Division facilities; provided, however, that such changes
will be submitted to NYMEX for its approval. This provision is subject to
amendment to comply with any regulatory requirements imposed by the CFTC. If
public participation is increased by NYMEX with respect to NYMEX subcommittees
or panels, then public participation with respect to COMEX subcommittees or
panels may be increased to the same extent.

Section 403. COMPOSITION OF COMMITTEES

(A) A Standing Committee shall consist of at least three (3) members, all of
whom shall be Directors. The Board, by resolution adopted by a majority of the
entire Board, may designate Standing Committees from the Directors.

(B) A Special Committee shall consist of as many members of the Board as the
Chairman , with the consent of the Board, shall appoint. All members of a
Special Committee shall be Directors.

(C) A Regular Committee shall be composed of such persons as the Chairman of the
Board with the consent of the Board shall appoint; or, as the members may elect
as provided in the By-Laws or Rules.

(D) Except as otherwise provided in the By-Laws or Rules, the Chairman of the
Board shall appoint a Chairman of each committee and may appoint such vice
chairman of any committee as he deems desirable.

Section 404. TERM OF COMMITTEES

Unless otherwise specifically provided in the By-Laws or Rules, members of any
committee shall hold office until the first meeting of the Board following the
annual meeting of members and until their successors are appointed.

 

27



--------------------------------------------------------------------------------

Section 405. REMOVAL, RESIGNATION AND VACANCIES

(A) Unless elected by the members and except as otherwise provided in these
By-Laws, members of Committees hold office subject to the discretion of the
Board; a member of a Committee elected or appointed by the Board may be removed
with or without cause.

(B) A member of a Committee or of any subcommittee may resign at any time by
tendering written notice of his resignation to the Chairman. Unless contingent
upon acceptance, such resignation will be effective on the date specified, or if
no date is specified, on the date tendered. A member of a Standing Committee or
Special Committee shall cease to be a committee member upon the termination of
his membership on the Board.

(C) The Chairman of the Board may remove with the consent of the Board, with or
without cause, any chairman of a committee, vice chairman of a committee or any
member of a committee whom he has appointed.

(D) In the event there is a vacancy on a Standing Committee, the Board may fill
such vacancy. In the event there is a vacancy on a Special Committee or a
Regular Committee, the Chairman , with the consent of the Board, may fill such
vacancy.

Section 406. MEETINGS OF COMMITTEES

(A) Unless otherwise specifically provided in the Rules or these By-Laws,
regular meetings of committees and subcommittees shall be held on such date and
at such time as the committee or subcommittee shall determine.

(B) The chairman of any committee or any subcommittee shall have the authority
to call a special meeting of such committee or subcommittee to be held on such
date and at such time as the chairman of such committee shall determine.

(C) Notice of all meetings of committees and subcommittees may be in writing, by
telephone, or by other means of communication. Such notice shall be made not
less than one hour before such meeting.

(D) Any action required or permitted to be taken by a committee or subcommittee
may be taken without a meeting if all the members of the committee or
subcommittee consent in writing to the adoption of a resolution authorizing such
action.

(E) Any one or more members of a committee or subcommittee may participate in a
meeting by means of a conference telephone or similar communications device
allowing all persons participating in the meeting to hear each other at the same
time. Participation by such means shall constitute presence in person at a
meeting.

 

28



--------------------------------------------------------------------------------

Section 407. QUORUM; VOTE

(A) Unless otherwise specifically provided in the By-Laws or Rules, one-third
(1/3) of the members of a committee or any subcommittee shall constitute a
quorum for the transaction of business.

(B) Unless otherwise specifically provided in the By-Laws or Rules, any action
taken by a majority of members of a committee or subcommittee present at a
meeting at which a quorum is present shall be a valid action of the committee or
subcommittee.

Section 408. SUBCOMMITTEES AUTHORIZED

A committee may designate, at any time, from its members, a subcommittee, or
subcommittees, as it may deem necessary or appropriate. Each subcommittee shall
have all of the authority of the committee to the extent provided in such
designation, in the By-Laws or in the Rules subject to any applicable provision
of Law.

Section 409. ALTERNATES

(A) The Board may designate one or more Directors as alternate members of any
Standing Committee.

(B) The Chairman may designate one or more Directors as alternate members of any
Special Committee.

(C) The Chairman of the Board, or, if the committee is elected by the Members,
the Members, may designate one or more persons as alternate members of a Regular
Committee.

(D) Any alternate or alternate committee member appointed or elected pursuant to
this By-Law Section 409 may replace one or more absent members of any such
committee.

Section 410. EFFECT ON ARTICLE 4A

The provisions of this Article 4 shall not apply to or affect any of the
provisions of Article 4A or any provision of these By-Laws affecting or relating
to the COMEX Governors Committee or any subcommittee thereof.

 

29



--------------------------------------------------------------------------------

ARTICLE 4A

COMEX GOVERNORS COMMITTEE

AND COMEX DIVISION MEMBER MATTERS

Section 400A. POWERS AND COMPOSITION OF THE COMEX GOVERNORS COMMITTEE

(A) The COMEX Governors Committee shall be responsible for advising the Board on
matters uniquely pertinent to COMEX Division Members. The COMEX Governors
Committee in its sole discretion shall also have such powers and
responsibilities over the COMEX Division Member as are specifically assigned to
it pursuant to these By-Laws and the Rules, including, without limitation,
(i) the ability to levy assessments upon the COMEX Division Members when
necessary to obtain independent legal or professional services to protect their
interests, and (ii) the right to retain and use all funds over which it
currently or in the future has control.

(B) Beginning with the annual meeting to be held in 2007, the COMEX Governors
Committee shall consist of twelve members as follows: (a) seven (7) COMEX
Division Members (each of whom shall be a COMEX Division Member who does not
lease or license his membership) shall be elected by the 772 COMEX members
(“Elected COMEX Governors”), and (b) five (5) other persons appointed by the
NYMEX Board, at least three of whom shall be COMEX Division Members who do not
lease or license memberships. If any of the seven Elected COMEX Governors are
unable to serve their full term, the remaining Elected COMEX Governors will
appoint a replacement to serve until the next election.

(C) The Chairman of the COMEX Governors Committee (who shall be a COMEX Division
Member who does not lease or license his membership) shall be elected by the 772
COMEX Memberships. The Vice Chairman of the COMEX Governors Committee shall be
selected from among the seven Elected COMEX Governors on the Committee by a vote
of all of the Committee members.

(D) The Chairman of the COMEX Governors Committee or his designee shall be
entitled to attend all NYMEX Board meetings in an advisory capacity, and shall
be entitled to attend all discussions regarding COMEX-related issues. The
Chairman of the COMEX Governors Committee may, by action of the Board, be
excluded from those portions of meetings of the Board (i) that relate
exclusively to matters as to which the Board concludes, based on the advice of
counsel, that the presence of the Chairman of the COMEX Governors Committee may
result in the loss of a privilege against disclosure which otherwise would be
available, or (ii) during which the Board of Directors considers actual or
potential litigation brought by the COMEX Governors Committee or any COMEX
Division Member or a discussion of NYMEX legal rights vis-à-vis COMEX Division
Members.

 

30



--------------------------------------------------------------------------------

(E) Each Elected COMEX Governor will have the right to attend any COMEX
Committee meeting (as noted in Sections 402(E) and (F) in an advisory capacity.

(F) Not more than one person who is a partner, officer, director, employee or
affiliate of a member or member firm, or of any affiliate of a member or member
firm, shall be eligible to serve as a member of the COMEX Governors Committee at
one time.

(G) In the event that there is a controversy as to the status of the business
affiliation of a member of the COMEX Governors Committee, the COMEX Governors
Committee shall make a final determination upon such data as it, in its sole
discretion, determines is necessary, relevant or material.

Section 401A. DELEGATION OF THE COMEX GOVERNORS COMMITTEE

(A) Committees of the COMEX Governors Committee. The COMEX Governors Committee
from time to time, by resolution, may delegate to regular committees (all of
whose members are members of the COMEX Governors Committee) and to special
committees (each consisting of three or more members of the COMEX Governors
Committee) all powers and authority of the COMEX Governors Committee specified
in the resolutions delegating such authority, and each such regular or special
committee shall have only the powers and authority specifically delegated to it
by the COMEX Governors Committee to the extent so specified in such resolutions.
Notwithstanding the foregoing, the COMEX Governors Committee may not delegate to
any such committee any authority as to the matters specified in Section 205(D)
of these By-Laws.

(B) Special Committees. The COMEX Governors Committee, from time to time, by
resolution adopted by the COMEX Governors Committee, may appoint special
committees. Each such special committee shall be authorized only to study
problems relating to the specific area or areas assigned to such committee, and
to report back to the COMEX Governors Committee with its recommendations with
respect thereto.

(C) Any committee established pursuant to Paragraphs (A) or (B) of this
Section 401A may make rules for holding and conducting its meetings and shall
keep minutes of all meetings.

(D) Any action required or permitted to be taken by any committee established
pursuant to Paragraphs (A) or (B) of this Section 401A or by any regular
committee authorized by Section 400(A) of the By-Laws may be taken without a
meeting if all members of such committee consent in writing to the adoption of a
resolution authorizing the action. The resolution and the written consents
thereto by the members of such committee shall be filed with the minutes of the
proceedings of such committee.

 

31



--------------------------------------------------------------------------------

Section 402A. MEETINGS OF THE COMEX GOVERNORS COMMITTEE

(A) Regular meetings of the COMEX Governors Committee shall be held on such
dates as the COMEX Governors Committee may determine.

(B) Special meetings of the COMEX Governors Committee may be called on not less
than one day’s notice, which notice may be in writing, by telephone, or in
person, by the Chairman of the COMEX Governors Committee or any member of the
Board of Directors and shall be called by the Secretary upon the written request
of not less than five members of the COMEX Governors Committee.

(C) If the day on which the annual meeting or a regular meeting of the COMEX
Governors Committee is to be held shall fall on a holiday, such meeting shall be
held on the next ensuing business day.

(D) Any action required or permitted to be taken by the COMEX Governors
Committee may be taken without a meeting if all members of the COMEX Governors
Committee consent in writing to the adoption of a resolution authorizing such
action.

(E) Any one or more members of the COMEX Governors Committee may participate in
a meeting of the COMEX Governors Committee by means of a conference telephone or
similar communications equipment allowing all persons participating in the
meeting to hear each other at the same time. Participation by such means shall
constitute presence in person at a meeting.

(F) Seven members of the COMEX Governors Committee shall constitute a quorum;
provided, however, that to constitute a quorum of the COMEX Governors Committee,
a majority of the Committee members present at any meeting must be Elected COMEX
Governors. A majority of members of the COMEX Governors Committee present,
whether or not a quorum exists, may adjourn any meeting to another time or
place. Unless specifically provided otherwise in the By-Laws, any action taken
by a vote of a majority of the members of the COMEX Governors Committee present
at a meeting at which there is a quorum shall be the act of the COMEX Governors
Committee.

(G) The five (5) Governors appointed by the NYMEX Board on the COMEX Governors
Committee may, by action of the COMEX Governors Committee, be excluded from
those portions of meetings of the COMEX Governors Committee during which the
COMEX Governors Committee considers actual or potential litigation against NYMEX
or COMEX Division Member legal rights vis-à-vis NYMEX.

 

32



--------------------------------------------------------------------------------

Section 403A. RESIGNATION, SUSPENSION, REMOVAL AND RECALL OF COMEX GOVERNORS
COMMITTEE MEMBERS

(A) Resignation

(1) A member of COMEX Governors Committee may resign at any time by tendering
written notice of his resignation to the Chairman, and such resignation, unless
specifically contingent upon its acceptance, will be effective as of the date
specified in the notice or, if no date is specified, as of the date of the
notice, and his office shall be declared vacant.

(2) If a member of the COMEX Governors Committee, other than those serving on
the NYMEX Board, has been elected to serve on the governing board of another
commodities exchange or any clearing organization affiliated therewith, or of
any securities or options exchange, and determines to serve thereon, said COMEX
Governors Committee member shall tender his resignation in accordance with
subsection (A)(1) of this By-Law immediately following his election unless the
COMEX Governors Committee consents to such service. If said COMEX Governors
Committee member fails to tender his resignation, he shall be deemed to have
resigned from the COMEX Governors Committee and his office declared vacant.

(3) If, by reason of a change in affiliation of a member of the COMEX Governors
Committee at any time, or by reason of merger, sale or consolidation of two or
more member firms, two or more affiliated persons are serving on the COMEX
Governors Committee, at least one such affiliated member shall resign so that
there shall be only one member of the COMEX Governors Committee who is an
officer, director, employee, partner, or affiliate of a member firm or
affiliate. The failure of one such member of the COMEX Governors Committee to
resign shall be cause for removal by the COMEX Governors Committee of either
member of the COMEX Governors Committee.

(4) In the event any of the five COMEX Governors appointed by the NYMEX Board
have resigned from the COMEX Governors Committee and if any of those five
positions remain unfilled for a period in excess of 35 days, the Chairman of the
COMEX Division may appoint Directors to fill the vacancies on an interim basis
until the NYMEX Board appoints a replacement.

(B) Suspension and Removal

(1) In the event of the refusal, failure, neglect or inability of any member of
the COMEX Governors Committee, other than those appointed by the NYMEX Board, to
discharge his duties, or for any cause adversely affecting the best interests of
the Exchange, or if a COMEX Governors Committee member shall absent himself from
three successive regular or special meetings of the COMEX Governors Committee
and fail to justify such absences to the satisfaction of the COMEX Governors
Committee, the COMEX Governors Committee shall have the power to suspend such
member upon the affirmative vote of the COMEX Governors Committee, provided that
at least a majority of the members of the COMEX Governors Committee are present
at the meeting at which such action is taken.

(2) If the COMEX Governors Committee suspends a COMEX Governors Committee
member, other than those appointed by the NYMEX Board, a special meeting

 

33



--------------------------------------------------------------------------------

of members shall be called by the Secretary of the Exchange and convened within
sixty (60) days of the suspension to vote on the removal of the suspended COMEX
Governors Committee member.

(3) In the event of the refusal, failure, neglect or inability of any member of
the COMEX Governors Committee appointed by the NYMEX Board to discharge his
duties, or for any cause adversely affecting the best interests of the Exchange,
or if a COMEX Governors Committee member appointed by the NYMEX Board shall
absent himself from three successive regular or special meetings of the COMEX
Governors Committee and fail to justify such absences to the satisfaction of the
COMEX Governors Committee, the COMEX Governors Committee shall have the power to
remove such member upon the affirmative vote of the COMEX Governors Committee,
provided that at least a majority of the members of the COMEX Governors
Committee are present at the meeting at which such action is taken. Removal
pursuant to this Section 403A(B)(3) shall not be effective until the successor
for such member of the COMEX Governors Committee is appointed and qualified. At
the request of the Chairman of the COMEX Governors Committee, the Chairman of
the Board of Directors shall appoint such successor to replace any member of the
COMEX Governors Committee removed under this provision. Any such appointment
shall be made and become effective on the earlier of ten (10) days following the
request and a date for a meeting of the COMEX Governors Committee specified at
the time of the request by the Chairman of the COMEX Governors Committee.
Notwithstanding any provision above, in the event that the Chairman of the Board
of Directors fails to make an appointment within such time period, the removal
shall be deemed effective 10 days after the request by the Chairman of the COMEX
Governors Committee.

(C) Recall

(1) Within forty-five (45) days of presentation to the Secretary of a written
petition signed by at least twenty-five percent (25%) of the COMEX Division
Members, or, within sixty (60) days of the suspension of a COMEX Governors
Committee member, a recall election shall be conducted to determine whether a
COMEX Governors Committee member, other than those appointed by the NYMEX Board,
shall remain in office. Recall of said COMEX Governors Committee member shall
require the affirmative vote of sixty percent (60%) of the votes cast by the
members of the COMEX Division voting at the election.

(2) No member of the COMEX Governors Committee shall be subject to recall within
six (6) months of assuming office or to more than one recall election in any
twelve (12) month period.

(3) In the event that a COMEX Governors Committee member is recalled, the vacant
COMEX Governors Committee membership shall be filled at the next regular COMEX
Governors Committee meeting in accordance with Section 405A of the By-Laws.

 

34



--------------------------------------------------------------------------------

(D) For purposes of this By-Law and Section 360 of these By-Laws the Chairman of
the COMEX Governors Committee shall be treated in the same manner as all other
members of the COMEX Governors Committee.

Section 404A. TENURE OF OFFICE OF COMEX GOVERNORS COMMITTEE MEMBERS

(A) Chairman of the COMEX Governors Committee. The Chairman of the COMEX
Governors Committee shall serve a term in office of two (2) years after election
by the COMEX Division membership-at-large.

(B) COMEX Governors Committee Members. The members of the COMEX Governors
Committee (other than the Chairman and those members who are appointed by the
NYMEX Board) each shall serve a term in office of three (3) years after election
by the membership-at-large; provided, that immediately after the 2007 Annual
Meeting, the members of the COMEX Governors Committee elected from the
membership-at-large shall be divided into three groups of two, with different
expiring terms based on the number of votes they received. The terms of the two
at-large Elected Governors who receive the most votes shall expire in 2010; the
terms of the two at-large Elected Governors who receive the next greatest amount
of votes shall expire in 2009; and the terms of the two at-large Elected
Governors who receive the least amount of votes shall expire in 2008.

Section 405A. VACANCIES

(A) Vacancies shall be filled as follows:

(1) Vacancies on the COMEX Governors Committee. If any of the seven Elected
COMEX Governors are unable to serve their full term, the remaining Elected COMEX
Governors will appoint a replacement to serve until the next election. Such
designee shall serve on the COMEX Governors Committee until the next annual
meeting of members at which time a successor shall be elected to fill the
unexpired term, if any.

(2) Vacancies of Member Officers.

(a) In the event of a vacancy in the office of the Chairman of the COMEX
Governors Committee, the COMEX Governors Committee shall designate, from among
the remaining Elected COMEX Governors, an individual to serve as the Chairman
until the next annual meeting of members, at which time a successor shall be
elected by the COMEX Division membership-at-large to fill a new, two-year term
of office.

(b) In the event of a vacancy in the office of the Vice Chairman of the COMEX
Governors Committee, the COMEX Governors Committee shall designate, from among
the remaining Elected COMEX Governors, an individual to serve as the Vice
Chairman for the unexpired term

 

35



--------------------------------------------------------------------------------

(B) In the event any vacancy of a NYMEX-appointed Governor on the COMEX
Governors Committee described in paragraph (A)(1) or (2) of this Section remains
unfilled for a period of 45 days, the Board shall have the right to designate an
individual to fill such vacancy.

Section 406A. CHAIRMAN OF THE COMEX GOVERNORS COMMITTEE

The Chairman of the COMEX Governors Committee shall preside at all meetings of
COMEX Division Members and of the COMEX Governors Committee. He shall
communicate to the COMEX Governors Committee, such matters and make such
suggestions as may, in his opinion, tend to promote the prosperity and welfare
and increase the usefulness of the COMEX Division. He shall perform such other
duties as are necessary and incident to the Office of the Chairman of the COMEX
Governors Committee. The Chairman and the Vice Chairman of the COMEX Governors
Committee shall each be a COMEX Division Member who does not lease or license
his membership.

Section 407A. VICE CHAIRMAN OF THE COMEX GOVERNORS COMMITTEE

In the event of the temporary absence or inability to act of the Chairman of the
COMEX Governors Committee, the Vice Chairman of the COMEX Governors Committee
shall assume all of the functions and powers and shall discharge all of the
duties of the Chairman of the COMEX Governors Committee.

Section 408A. [RESERVED]

Section 409A. ANNUAL ELECTIONS

At the annual meeting of COMEX Division Members convened pursuant to Section 201
of these By-Laws, elections shall be held to fill expiring terms of the seven
Elected COMEX Governors and unexpired terms of vacancies, if any, which have
been filled in accordance with Section 405A of these By-Laws. The election of
the Chairman of the COMEX Governors Committee shall be held every two years at
the annual meeting of COMEX Division Members, except as otherwise required
pursuant to Section 405A of these By-Laws in the event of a vacancy in the
office of the Chairman of the COMEX Governors Committee.

The members of the COMEX Governors Committee elected at the annual meeting shall
enter into their duties at the annual meeting of the COMEX Governors Committee,
and shall hold office until their successors are elected and qualify.

 

36



--------------------------------------------------------------------------------

Section 410A. INSPECTORS OF ELECTION

Each election shall be supervised by three Inspectors of Election, who shall be
appointed by the Chairman of the COMEX Governors Committee and none of whom
shall be members of the COMEX Governors Committee.

Promptly after voting for members of the COMEX Governors Committee has been
completed, the Inspectors of Election shall prepare, and subscribe to, three
statements, setting forth in detail the result of the annual election, one of
which shall be posted upon the Bulletin Board, one of which shall be submitted
to the COMEX Governors Committee and one of which shall be submitted to the
Board.

Section 411A. [RESERVED]

Section 412A. COMEX GOVERNORS COMMITTEE RULES

The COMEX Governors Committee may recommend to the Board of Directors the
adoption, alteration or amendment of any rule that pertains to matters affecting
COMEX Division Members.

Sections 413A-415A. [RESERVED]

Section 416A. PETITIONS FOR ELECTION TO THE COMEX GOVERNORS COMMITTEE

(A) Nominations for the COMEX Division representatives on the COMEX Governors
Committee, including the Chairman, shall be made by petition signed by no fewer
than 40 COMEX Division Members in good standing. All nominating petitions shall
be filed with the Secretary on or before the 35th day prior to the annual
meeting.

(B) A member serving on the COMEX Governors Committee, whose term does not
expire at the time of the annual election, may stand for election as the
Chairman of the COMEX Governors Committee.

 

37



--------------------------------------------------------------------------------

Section 417A. APPLICABILITY OF RULES

The rules applicable to the COMEX Division shall be those rules in effect on
August 3, 1994 as amended from time to time subject to the terms and the
provisions of the By-Laws.

 

38



--------------------------------------------------------------------------------

ARTICLE 5

AMENDMENTS TO BY-LAWS AND RULES

Section 500. AMENDMENT OF BY-LAWS

(A) Subject to Section 205 and paragraph (B) of this Section 500, any By-Law may
be adopted, amended or deleted by the Board by a vote of two-thirds of the
entire Board. The proposed By-Laws, amendment, or deletion shall be adopted by
the affirmative vote of the NYMEX Member. Notice of the proposed By-Law,
amendment or deletion must be given in accordance with By-Law Section 203 and
shall specifically set forth the entire By-Law, amendment, or deletion proposed.

(B) The following By-Law provisions may only be amended upon the 66 2/3% vote of
the 772 COMEX Division Members voting in person or by proxy at a member meeting:

(1) Sections 100(B), 157(A) – (G) and (I), 158, 205 (D), 360 (to the extent the
rights of the COMEX Governors Committee and/or members of any COMEX committee
are reduced or eliminated), 400A, 402A(F) and (G), 500(B), 501, and 505.

(C) Notwithstanding anything to the contrary in these By-Laws, nothing in this
Article 5 shall prohibit the Board from calling a special meeting of the COMEX
Division Members as set forth in Section 205(D)(ii).

Section 501. RULES

Any Rule adopted by the Board in accordance with these By-laws shall be
consistent with these By-laws and shall not contravene any of the provisions
contained therein.

Section 502. AMENDMENTS AFFECTING EXISTING CONTRACTS

Unless provided to the contrary in the By-Laws or Rules in the resolution
adopting an amendment or deletion of the By-Laws or Rules, any amendment or
deletion of the By-Laws or Rules that relate to products traded on the COMEX
Division shall be binding on contracts entered into before and after such
amendment or deletion. Unless provided to the contrary in a resolution adopting
an amendment, any amendment or deletion that affects the amount of money to be
paid, or grade, quality or quantity of merchandise to be received, under any
contract shall be effective only with respect to the delivery month immediately
following the last delivery month in which there is an open position on the date
such amendment or deletion becomes effective.

 

39



--------------------------------------------------------------------------------

Section 503. EFFECTIVE DATE OF AMENDMENTS

All By-Laws and amendments thereto are effective and binding on Members and
shall govern all matters to which they are applicable ten days following receipt
of prior approval from the Commission or following receipt of notification that
such prior approval is unnecessary, or, at such date as is fixed by the Board
but shall not be retroactive (except as may be permitted under Articles 7 and
8).

Section 504. TECHNICAL AMENDMENTS

The Board, by majority vote at any meeting, may change the numbers and captions
of the By-Laws or amend the By-Laws to correct cross references to By-Laws,
statutes, regulations, to correct typographical errors or similar matters. The
Board may make such changes effective immediately.

Section 505. MERGERS, SALE OF ASSETS, ETC.

NYMEX may enter into or effect any transaction involving the merger or
consolidation of NYMEX, the NYMEX Division or the COMEX Division with or into
another entity, the sale, transfer or lease of all or substantially all of the
assets of NYMEX, the NYMEX Division or the COMEX Division or its successor to
another entity or the sale, transfer or lease of the COMEX Division or the NYMEX
Division or any similar transaction; provided, however, (i) subject to By-law
Section 157(E), the surviving or acquiring entity agrees to provide all of the
rights and protections to the COMEX Division Members that are contained in these
By-laws (to the extent that such rights have not expired in accordance with
their terms); (ii) NYMEX or the surviving or acquiring entity in any sale,
transfer or lease of the COMEX Division guarantees that it will provide a
physical space to the COMEX Division Members in which to trade open outcry
products, which is located in the New York City metropolitan area, and which is
equivalent in size and all other material respects to the COMEX Division
Members’ existing floor space at the time of such sale, transfer or lease,
subject to By-Law Section 158(B); and (iii) if such transaction occurs prior to
[FIVE YEARS FROM CLOSING], NYMEX and the NYMEX Division are transferred
together, and simultaneously, with the COMEX Division.

 

40



--------------------------------------------------------------------------------

ARTICLE 6

CLEARING DEPARTMENT

Section 600. PURPOSE

All contracts made in accordance with the By-Laws of the COMEX Division shall be
cleared through the Clearing Department or another clearing facility designated
by the Board.

Section 601. QUALIFICATIONS

The Clearing Department or a facility designated by the Board shall prescribe
the qualifications of its own members. No person shall be eligible to clear
COMEX Division contracts who is not a Member or Member Firm.

Section 602. PRINCIPLE OF SUBSTITUTION

When a contract is cleared through the Clearing Department, the Clearing
Department shall be deemed substituted as Seller to the Buyer, and as Buyer to
the Seller, and thereupon shall have all the rights and be subject to all the
liabilities of the Buyer and Seller with respect to such contract.

 

41



--------------------------------------------------------------------------------

ARTICLE 7

EMERGENCIES

Section 700. DEFINITIONS

As used in this Article 7 of the By-Laws:

(A) The term “emergency” means any occurrence, circumstance or event as defined
by the Commission in accordance with the applicable provisions of the Act which
in the opinion of the Board requires immediate action and threatens or may
threaten such things as the fair and orderly trading or liquidation of any
commodity futures or options contract, traded on the COMEX Division.
Occurrences, circumstances or events which the Board may deem emergencies are
limited to:

(1) any manipulative activity or attempted manipulative activity;

(2) any actual, attempted or threatened corner, squeeze, congestion or undue
concentration of positions;

(3) any circumstance or circumstances that may materially affect the ability to
satisfy the obligations arising under futures or options contracts traded on the
COMEX Division;

(4) any action taken by or against the government of the United States, any
foreign government, any state or local government, or by any other exchange, any
board of trade or trade association, whether foreign or domestic, which action
may have a direct impact on trading on the COMEX Division;

(5) any circumstance that may have a severe, adverse effect on the physical
functions of the COMEX Division including, for example, fires or other
casualties, bomb threats, substantial inclement weather, power failures,
communication or transportation breakdowns, computer system breakdowns,
screen-based trading system breakdowns and malfunctions of plumbing, heating,
ventilation and air conditioning systems;

(6) the bankruptcy or insolvency of any Member or Member Firm or the imposition
or service of any lien, attachment, execution or other levy or an injunction or
other restraint against a Member or Member Firm or their assets by any
governmental agency, court, arbitrator or judgment creditor which event may
affect the ability of the Member or Member Firm to perform on its contracts or
otherwise to engage in business;

(7) the occurrence of a “Reportable Emergency Event” or “Financial Emergency”
with respect to a Member or Member Firm, as defined in Section 850(C) or (D) of
the By-Laws;

 

42



--------------------------------------------------------------------------------

(8) any circumstance in which it appears, in the judgment of the Board, that a
Member or Member Firm: (i) has failed to perform on its futures or options
contracts, or (ii) is insolvent or is in such financial or operational condition
or is conducting its business in such a manner that such Member or Member Firm
cannot be allowed to continue its business without jeopardizing the safety of
customer funds, of any Members or of the COMEX Division; or,

(9) any other unusual, unforeseeable and adverse circumstance with respect to
which it is not practicable for the Exchange to submit, in timely fashion, a
rule to the Commission for prior review.

(B) The term “two-thirds vote of the Board” means the affirmative vote of
members of the Board constituting two-thirds of the Board, either (i) physically
present and voting at any meeting at which a quorum of the Board is physically
in attendance or (ii) voting in any manner other than at a meeting at which a
quorum is physically in attendance as permitted by applicable state corporation
law.

(C) The term “physical emergency” means, in addition to those events which are
set forth at sub-paragraph (A)(5) of this By-Law 700, any computer malfunction,
backlog or delay in clearing trades or in processing any documents relating to
clearing trades, any floor occurrences which threaten an orderly market, or any
similar events.

(D) The term “temporary emergency rule” means a rule or resolution adopted,
under this Article 7 of the By-Laws, to meet an emergency.

Section 701. EMERGENCY ACTION

(A) In the event of an emergency, the COMEX Division, by two-thirds vote of the
Board and subject to the applicable provisions of the Commodity Exchange Act,
and to the applicable rules and regulations promulgated thereunder, may adopt
and place into immediate effect a temporary emergency rule.

(B) A temporary emergency rule, including any modification thereof, may not
extend beyond the duration of the emergency as determined by the Board. However,
in no event shall such a temporary emergency rule, or any modification thereof,
extend for more than ninety (90) days after the temporary emergency rule is
placed in effect.

(C) Any temporary emergency rule may provide for, or may authorize the Board to
undertake actions which, in the sole discretion of the Board or of any
Committee, are necessary or appropriate to meet the emergency including, but not
limited to, such actions as:

(1) limiting trading to liquidation only, in whole or in part, or limiting
trading to liquidation only except for new transactions in futures or options
contracts by parties who have the commodity to deliver pursuant to such sales;

 

43



--------------------------------------------------------------------------------

(2) extending or shortening the expiration date for trading in futures or
options contracts;

(3) extending the time of delivery under futures contracts or expiration of
futures or options contracts;

(4) changing delivery points, the manner of delivery or the means of delivery;

(5) modifying price limits;

(6) modifying circuit breakers;

(7) ordering the liquidation of futures and/or options contracts, the fixing of
a settlement price or the reduction of positions held by or for any or all
Members, Member Firms or customers;

(8) ordering the transfer of futures and/or options contracts and the money,
securities and property securing such contracts held by or on behalf of
customers by a Member or Member Firm to another Member or Member Firm or to
other Members or Member Firms willing or obligated to assume such contracts;

(9) extending, limiting or changing hours of trading;

(10) suspending trading; and

(11) modifying or suspending any provision of rules of the contract market,
including any contract market prohibition against dual trading.

Section 702. ACTION BY BOARD

(A) In an emergency, or to determine whether an emergency exists a meeting of
the Board may be convened without notice.

(B) In the event of an emergency where a quorum of the Board is unavailable, all
trading on the Exchange may be suspended by an affirmative vote of two-thirds of
the members of the Board present. In the event of an emergency in which no other
Director is present, the Chairman, or in his absence, the Vice Chairman, or in
their absences any one Director present, or in their absences, the President, or
in all their absences, the Executive Vice President, or in all their absences,
any Vice President, may order suspension of trading for such period as in their
or his judgment is necessary.

(C) Any action taken pursuant to this By-Law Section 702 shall be subject to
review and modification by the Board.

 

44



--------------------------------------------------------------------------------

Section 703. PHYSICAL EMERGENCIES

(A) In the event that the physical functioning of the COMEX Division is, or is
threatened to be, severely and adversely affected by a physical emergency, the
Chairman, or in his absence the Vice Chairman, or in their absences the
President, or in all their absences the Executive Vice President, or in his
absence any Senior Vice President, or in their absences any member of the
Executive Committee or in their absences any Board Member present, or in all
their absences any Vice President, may take any action which in his opinion, is
necessary or appropriate to deal with the physical emergency. Such action may
include, but is not limited to, the suspension of trading in any or all
contracts, a delay in the opening of trading in any or all contracts, the
extension of trading in the time of trading in any or all futures and options
contracts or the extension of trading in the last day of trading in any or all
futures and options contracts.

(B) No action taken under this By-Law Section 703 shall continue in effect for
more than five (5) days unless an extension of time has been granted by the
Commission in accordance with the applicable provisions of the Act. Any action
taken under this By-Law Section 703 shall be subject to review and to
modification by the Board.

(C) The officials designated in By-Law Section 703(A) may order the removal of
any restriction imposed under this By-Law Section 703 if, in their judgment, the
physical emergency has abated sufficiently to permit the physical functioning of
the COMEX Division to continue in an orderly manner absent such restriction.

 

45



--------------------------------------------------------------------------------

ARTICLE 8

DISCIPLINARY AND SUMMARY PROCEEDINGS

Section 800. MEMBERS SUBJECT TO DISCIPLINARY PROCEEDINGS

(A) The Exchange may impose fines, penalties and other sanctions on Members,
Member Firms and employees of Members and Member Firms that violate the By-Laws
or Rules of the COMEX Division or any resolution or order of the Board or
Committee of the COMEX Division.

(B) In this Article 8 of the By-Laws and in the Rules relating to Disciplinary
Proceedings, the term “Rule” means the By-Laws or rules of the Exchange or any
resolution or order of the Board or Committee of the Exchange.

(C) A Member is responsible for the acts of his employees and any Member Firm
upon which the Member has conferred privileges. A Member Firm is responsible for
the acts of its partners, its directors, its officers and its employees.

Section 801. DISCIPLINARY PROCEEDINGS

The Board shall adopt rules establishing procedures whereby Members, Member
Firms and employees of Members and Member Firms may be subjected to fines,
penalties and other sanctions for violations by the By-Laws and Rules.

Section 802. FAILURE TO PAY FINE

(A) If a Member or Member Firm defaults in the payment of any fine on the date
due and such default remains uncured for 30 days after notice of such default is
given, such Member or Member Firm shall be suspended automatically without
further action of the COMEX Division, and shall remain suspended until such fine
is paid in full and the Member or Member Firm is reinstated as provided in
By-Law Section 862.

(B) If such Member or Member Firm is suspended as provided in By-Law 802(A) and
continues in default of the payment of any fine for a period of forty-five
(45) days, the Member or Member Firm shall be expelled automatically, unless the
Board in its sole discretion determines otherwise, and without further notice by
the COMEX Division and the membership of such Member or by which such Member
Firm is conferred privileges shall be sold and the proceeds for such sale paid
and applied as provided in By-Law Section 861.

(C) If an employee of a Member or of a Member Firm defaults in the payment of
any fine, the Member or Member Firm shall be responsible for its full and
complete

 

46



--------------------------------------------------------------------------------

payment. A failure of the Member or Member Firm to pay such a fine shall result
in the suspension or expulsion of such Member or Member Firm as set forth in
this By-Law Section 802.

Sections 803-849. [RESERVED]

Section 850. DEFINITIONS

As used in By-Law Sections 850 through 863, the following terms have the
meanings set forth in this By-Law Section 850:

(A) the term “Claimant” means a person who has filed a Notice of Claim;

(B) the term “Notice of Claim” means a notice of claim against the proceeds of a
sale of a membership;

(C) the term “Reportable Emergency Event” shall mean, with respect to any
Member:

(1) the filing of a petition, answer or other document, or the taking of any
other action, by such Member with respect to itself or against such Member,
seeking: liquidation, reorganization or other relief from creditors under the
provisions of the Bankruptcy Code of the United States (11 U.S.C. Section 101 et
seq.), as it may be amended, or under the provisions of any other state or
federal law for the relief of insolvent debtors;

(2) the dissolution of such Member;

(3) the insolvency (as defined by any applicable state or federal statute) of
such Member;

(4) the failure of such Member to meet any applicable financial requirements of
the COMEX Division, any self-regulatory organization or any state or federal
regulatory agency;

(5) the failure of such Member to meet, when due, any margin call issued by the
Clearing Department or any other clearing organization designated by the
Exchange, any clearing organization of any other exchange, or any person;

(6) the failure or inability of such Member to comply with any of his contracts
or the default by such Member under any commodity contracts on the Exchange; or

 

47



--------------------------------------------------------------------------------

(7) the imposition or service of any lien, attachment, execution or other levy
or any injunction or other restraint against such Member or Member Firm or their
assets by any court, government agency, arbitrator or judgment creditor which
injunction or restraint may affect the ability of such Member to perform his
contracts or otherwise to engage in business.

(D) the term “Financial Emergency” means, with respect to any Member, any
situation in which, in the sole discretion of the Executive Committee, the
financial condition of such Member is not adequate for such Member to meet his
financial obligations or otherwise to engage in business; or, is such that it
would not be in the best interests of the Exchange for such Member to continue
in business; and

(E) the term “Member” includes, as applicable, Members, and Member Firms and
employees of Members and of Member Firms.

Section 851. DUTY TO REPORT EMERGENCY EVENT

If a Reportable Emergency Event occurs with respect to any Member, such Member
shall advise the Exchange of the occurrence of the Reportable Emergency Event by
the fastest available means of communication and shall also immediately deliver
to the Exchange by the fastest available means, a written notice. Such notice
shall specify:

(1) the nature of the Reportable Emergency Event;

(2) the date and time of occurrence;

(3) whether such Member consents to a summary suspension pursuant to this
Article and, if so, whether such Member waives a hearing with respect thereto;
and,

(4) whether such Member consents to a suspension which includes a prohibition
against employment by another Member as a floor employee.

Section 852. SUMMARY SUSPENSION; ACTION BY THE PRESIDENT

If a Member consents to a summary suspension as provided in By-Law Section 851,
either orally or in writing, the President shall immediately suspend such Member
in accordance with the terms of the consent and notify the Membership of such
suspension.

Section 853. SUMMARY SUSPENSION; ACTION OF THE EXECUTIVE COMMITTEE

(A) If at any time the Executive Committee of the Board of Directors determines,
in its sole discretion, that there is a substantial question whether a Financial
Emergency exists with respect to any Member, or, if at any time, the COMEX
Division receives a notice of a Reportable Emergency Event from a Member, the
Executive Committee may suspend,

 

48



--------------------------------------------------------------------------------

or take any other action against, such Member, any Member upon which such Member
has conferred member privileges, any Member guaranteed by such Member, or any
Member guaranteeing such Member, as it deems appropriate to protect the COMEX
Division and its Members. The Executive Committee of the Board of Directors may
take such action regardless of whether the Member has advised the COMEX Division
as provided in By-Law Section 851, whether such Member has consented to a
suspension, or whether such Member has waived a hearing.

(B) Any action taken under the authority of this By-Law Section 853 may be taken
without notice or a hearing where the Member waives notice or hearing, or when
the Executive Committee or the Board of Directors determines, in its sole
discretion, that the furnishing of notice, and an opportunity for a hearing
before such action is taken or both is not practicable under the circumstances.

(C) In any case where the Executive Committee of the Board of Directors has
taken action against a Member without prior notice or hearing because of
impracticability, the COMEX Division shall give promptly to such Member the
notice required by By-Law Section 854(B) and an opportunity to be heard.

(D) The powers and duties of the Executive Committee of the Board of Directors
under this Article 8, including the obligation to hold a hearing, if requested,
may be delegated to a subcommittee of any two or more members of the Executive
Committee of the Board of Directors or to any other committee of the Exchange as
the Chairman of the Board of Directors may decide in his sole discretion.

Section 854. NOTICE

(A) Any notice to a Member given before action is taken under By-Law Section 853
shall state: (1) the Financial Emergency or other situation which is believed to
cause the need for summary action by the Executive Committee of the Board of
Directors; and, (2) the date, time and place of the hearing.

(B) Any notice to a Member given after action is taken under By-Law Section 853
shall state: (1) the action taken; (2) a brief summary of the reason for the
action; (3) the effective time, date and duration of the action; and, (4) that
upon written request by a date certain, a hearing will be held.

Section 855. HEARING DECISION

(A) The Executive Committee of the Board of Directors, or other committee, as
provided in By-Law Section 853(D), shall render a decision as provided in this
By-Law. The decision shall be final and may not be appealed.

 

49



--------------------------------------------------------------------------------

(B) A hearing, if requested, shall be fair and shall be conducted in accordance
with procedures adopted by such committee for any hearing before it; but, during
such hearing,

(1) the formal rules of evidence shall not apply;

(2) the Compliance Department shall present the case or the charges and
penalties which are the subject of the hearing;

(3) the Member shall be permitted to appear personally and shall have the right
to be represented by counsel or other person of his choice;

(4) the Member and the Compliance Department shall be entitled to cross-examine
any persons appearing as witnesses at the hearing;

(5) the Member may call witnesses and present such evidence as may be relevant
to the charges;

(6) the committee shall be the sole judge of the relevancy of such evidence;

(7) the Exchange shall require persons who are within its jurisdiction and who
are called as witnesses to appear and produce evidence or testify and shall make
reasonable efforts to secure the presence of all other persons called as
witnesses whose testimony would be relevant; and,

(8) the committee may impose a summary penalty upon any person whose actions
impede the progress of the hearing.

(C) Promptly following the close of hearings, the Executive Committee of the
Board of Directors shall render a decision in writing, based on the weight of
the evidence. The decision shall include:

(1) a description of, and the reasons for, the summary action;

(2) a brief summary of the evidence produced at the hearing;

(3) findings and conclusions;

(4) where action has already been taken under By-Law Section 853, a
determination that such action be affirmed, modified or reversed; and,

(5) a description of any final action taken by the Executive Committee of the
Board of Directors, its effective date and duration.

 

50



--------------------------------------------------------------------------------

Section 856. OBLIGATIONS OF INSOLVENT MEMBERS

A Member who is insolvent shall provide to the President, within thirty
(30) days of his insolvency and in addition to the Notice provided for in By-Law
Section 851, a statement of his business affairs as they existed at the time of
his insolvency.

Section 857. CREDITORS OF INSOLVENT MEMBERS

(A) Unless the Executive Committee of the Board of Directors shall direct
otherwise, all futures and options contracts traded on the Exchange, made with
or carried for a Member suspended under this Article 8 of the By-Laws shall be
liquidated by the party carrying the contracts. Such liquidation shall take
place in the open market. If such contracts cannot be liquidated due to the
closing of the Exchange for any reason, such contracts shall be liquidated on
the next day on which the Exchange is open. The period within which such
contracts must be liquidated shall not include any period during which the
provisions of the Rules limiting price fluctuations would prevent such
liquidations.

(B) Within ten (10) days of the announcement of suspension of a Member, any
Member who has a claim against such suspended Member shall deliver to the
President a Notice of Claim which details all contracts liquidated under this
By-Law Section 857 and the net debit or credit balance resulting therefrom and
which details any other claims which such Member may have against the suspended
Member.

(C) Failure to file a Notice of Claim within such period shall bar such Member
from participating in any proceeds which result from any sale of the membership
of the suspended Member.

Section 858. ESTABLISHMENT OF VALID CLAIMS

(A) The President shall furnish the suspended Member and all Members who have
filed Notices of Claim as required by By-Law Section 857 with copies of all
Notices of Claim filed under By-Law Section 857 and the sworn statement of the
suspended Member filed under By-Law Section 856. The President shall also
specify a date not more than ten (10) business days from the date on which such
Notices of Claim are furnished to such Members by which the suspended Member or
any claimant Member may file an objection to any claim.

(B) If a suspended Member or any claimant Member fails to file an objection to a
claim before the date set by the President, that Member shall have waived all
rights to object to such claim or claims.

(C) In the event that any claim is disputed, the validity of such claim shall be
determined by arbitration in accordance with the Rules. The arbitration shall
proceed as if the objecting Member has filed a Demand for Arbitration. The
objecting Member shall pay

 

51



--------------------------------------------------------------------------------

the fee prescribed in the Rules. The arbitrators shall determine whether and to
what extent such claim is valid, and, in accordance therewith whether and to
what extent a claimant is entitled to participate in the proceeds of a sale of
the membership of such suspended Member pursuant to Section 861. (Section 858
Adopted 08/03/94)

Section 859. EXPELLED MEMBER

All memberships held by a Member who is expelled from the COMEX Division shall
be sold and the proceeds paid and applied as provided in By-Law Sections 860 and
861.

Section 860. SALE OF MEMBERSHIP

(A) If within ten (10) business days from the date of the decision of the
Arbitration Committee or from the last date established by the President for
filing of objections to Notices of Claim, whichever is later, a Member suspended
under this Article 8 of the By-Laws does not pay all valid claims, the
membership and all other collateral previously delivered or pledged to the
Exchange or the COMEX Division (including, without limitationm shares of capital
stock of NYMEX Holdings) of the suspended Member shall be sold in accordance
with this By-Law Section 860 and the proceeds of the sale of such membership
shall be distributed in accordance with By-Law Section 861.

(B) When a membership is sold pursuant to this By-Law Section 860, written
notice of such sale stating the date and time of such sale shall be sent to the
Member and the membership ten (10) days prior to such sale.

(C) All sales should be made by the President or his designee on the floor of
the COMEX Division to the highest bidder at open outcry but in no event less
than the highest bid then posted at the COMEX Division for the transfer of a
membership. Any Member may purchase such membership. Any membership so purchased
shall be free from and clear of any claims, liens or attachments. Such sale
shall be final and binding and not subject to challenge. Payment for the
purchase of such membership shall be made to the COMEX Division.

Section 861. DISPOSITION OF PROCEEDS

The proceeds of any sale of a membership and all other collateral previously
delivered or pledged to the Exchange or the COMEX Division (including, without
limitation, shares of capital stock of NYMEX Holdings) shall be paid and applied
in the following order of priority:

(1) first, to the Exchange in full satisfaction of any amounts due to the
Exchange including but not limited to, booth fees, office rent, phone charges
and

 

52



--------------------------------------------------------------------------------

outstanding balances (principal and accrued interest) on notes guaranteed
pursuant to Rule 2.56 (“Exchange Financed Class A and COMEX Memberships”);

(2) second, pro rata to the payment of such Class A Member’s primary clearing
member and secondary clearing members, if any, of all claims filed in accordance
with the requirements of Rule 2.51 (“Procedure for Transfer of Membership”) or
losses arising from the clearance of trades executed by the guaranteed Class A
Member;

(3) third, the remaining balance, if any, pro rata to other Members on allowed
claims arising out of transactions in Exchange futures and options contracts
and/or any other Exchange business of such Members, pro rata; provided that no
partner shall share in the proceeds in the sale of a membership of one of his
partners until all claims of other Members have been satisfied in full;

(4) fourth, the remaining balance, if any, to the payment of any claims made by
entities or persons who have financed the purchase of the membership provided
that documentation regarding such purchase was filed with the Membership
Department prior to the financing of such purchase; and

(5) fifth, the balance, if any, to the Member whose membership was sold or to
his legal representative, except that, notwithstanding any other provision of
the By-Laws or Rules, for purposes of this subsection (5) the term Member shall
not include lessees or licensees, but shall mean the beneficial owner of such
membership.

Section 862. REINSTATEMENT OF SUSPENDED MEMBER

(A) A Member suspended under By-Laws Section 852, 853 or 855 may apply for
reinstatement at any time prior to the sale of his membership.

(B) When a Member applies for reinstatement, he shall deliver to the President a
schedule of all of his creditors, a statement of the amounts owed, the nature of
the settlement by which claims of a creditor were paid, and such other
information as the President may request.

(C) Written notice of the time and place of the meeting of the Board at which
the application for reinstatement is to be considered shall be sent to the
suspended member and to the other Members not less than five (5) days prior to
the meeting.

(D) The vote of a majority of the Board present and voting is required to
reinstate the suspended Member. However, where a Member has failed to give
timely the notice required by By-Law Section 851, a vote of two-thirds of the
entire Board is required to reinstate the suspended Member.

(E) If a Member suspended under this Article 8 of the By-Laws is not reinstated
within one (1) year from the date of his suspension, such Member may not be
reinstated.

 

53



--------------------------------------------------------------------------------

Section 863. DEATH OF A MEMBER

Upon receiving due notice of the death of a Member, the President or his
designee shall announce such death to the other Members and shall post a notice
of such fact on the floor of the COMEX Division for five (5) days. Any Member
holding open futures or options contracts for such deceased Member shall
liquidate such open futures or options contracts in accordance with the
provisions of By-Law Section 857.

 

54



--------------------------------------------------------------------------------

ARTICLE 9

DEFINITIONS

Section 900. SINGULAR NUMBER; GENDER

Unless the context otherwise requires, words importing the singular number
include the plural; and words importing the masculine gender include the
feminine and neuter gender as appropriate.

Section 901. ACT

The term “Act” shall mean the Commodity Exchange Act Commodity Futures Trading
Commission Act of 1974, as may be amended from time to time.

Section 902. AFFILIATE

The term “affiliate” or “Affiliate” shall mean a person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person or entity specified.

Section 903. BOARD

The term “Board” or “Board of Directors” shall mean the Board of Directors of
Commodity Exchange, Inc.

Section 904. BUSINESS DAY

The term “business day” shall mean any day on which the Exchange is open for
trading.

Section 905. BUYER AND SELLER

For the purpose of these By-Laws, the terms “Buyer” and “Seller” shall mean the
long Clearing Member and the short Clearing Member, respectively.

 

55



--------------------------------------------------------------------------------

Section 906. BY-LAWS

The term “By-Laws” shall mean these By-Laws until subsequently amended in
accordance with their terms.

Section 907. CLEARING HOUSE

The terms “Clearing Association,” “Clearing House” or “Clearing Department”
shall mean the department of the Exchange or any corporation, organization or
other entity authorized by the Board to clear any contracts subject to the Rules
of the Exchange.

Section 908. COMEX CORE PRODUCT

The term “COMEX Core Product” shall mean gold, silver, copper and Eurotop 100
contracts that were traded on the Commodity Exchange, Inc. immediately prior to
August 3, 1994.

Section 909. COMEX OR COMEX DIVISION

The terms “COMEX” or “COMEX Division” shall mean the COMEX Division of the
Exchange, which currently shall operate through COMEX, a wholly-owned subsidiary
of the Exchange, or in the future may operate as a division of the Exchange.

Section 910. COMEX DIVISION MEMBERS

The term “COMEX Division Members” shall mean Members of the COMEX Division of
the Exchange and Member Firms, but shall not, except in Articles 7 and 8 of
these By-Laws, include COMEX Option Members or Member Firms upon which
membership privileges have been conferred by Option Member(s).

Section 911. COMEX DIVISION MEMBERSHIPS

The term “COMEX Division Memberships” shall mean the those holders of the rights
and privileges to trade futures, futures options contracts and similar
instruments on the Exchange in accordance with and specifically as set forth in
the provisions of these By-Laws and such other rights and privileges as are set
forth in the By-Laws.

 

56



--------------------------------------------------------------------------------

Section 912. COMEX GOVERNORS COMMITTEE

The term “COMEX Governors Committee” shall mean the committee established in
accordance with Article 4A of these By-Laws.

Section 913. COMEX OPTION MEMBERS

The term “COMEX Option Member” shall mean those persons having the rights set
forth in Sections 2.60 through 2.67 of the Rules.

Section 914. COMMISSION

The term “Commission” shall mean the Commodity Futures Trading Commission.

Section 915. COMMODITY

The term “commodity” shall mean any or all goods, articles, services, rights and
interests in which contracts for future delivery, or options on such contracts,
are presently or in the future dealt in, or are subject to the Rules.

Section 916. CUSTOMER

The term “customer” shall mean a person, including another Member, for whom a
Member or Member Firm carries an account.

Section 917. DIRECTORS

The term “Directors” shall mean the members of the Board.

Section 918. EFP

The term “EFP” shall mean a transaction commonly referred to as an
exchange-for-physicals.

Section 919. ELECTED COMEX GOVERNOR

The term “Elected COMEX Governor” shall have the meaning set forth in
Section 400A(B).

 

57



--------------------------------------------------------------------------------

Section 920. ELECTRONIC TRADING SYSTEM

The term “Electronic Trading System” shall mean CME Globex®, NYMEX ClearPort
Trading or any successor electronic trading system through which NYMEX contracts
are traded.

Section 921. EXCHANGE

The term “Exchange” shall mean the New York Mercantile Exchange, a corporation
organized and existing under the Delaware General Corporation Law and consisting
of the NYMEX Division and the COMEX Division, and any successor thereto.

Section 922. FIRM

The term “Firm” shall mean a corporation, partnership, association or sole
proprietorship.

Section 923. FLOOR BROKER

The term “Floor Broker” shall mean any Member, who has been granted floor
trading privileges pursuant to the By-Laws and Rules and who, pursuant to said
By-Laws and Rules, buys and sells any commodity futures or options contract on
the COMEX Division, for any person other than himself.

Section 924. FLOOR MEMBER

The term “Floor Member” shall mean any Member who is either a Floor Broker or a
Floor Trader.

Section 925. FLOOR TRADER

The term “Floor Trader” shall mean any Member who has been granted floor trading
privileges pursuant to the By-Laws and Rules and who, pursuant to said By-Laws
and Rules, buys and sells any commodity futures or options contract on the COMEX
Division for his own account.

 

58



--------------------------------------------------------------------------------

Section 926. FUTURES CONTRACT

The term “futures contract” shall mean any contract designated by the Board
which is traded on or subject to the By-Laws and Rules of the Exchange.

Section 927. FUTURES COMMISSION MERCHANT

The term “futures commission merchant” shall mean a person who is or is required
to be registered with the Commission as a futures commission merchant.

Section 928. HOLIDAY

The term “holiday” shall mean any day which the Board may designate as an
Exchange holiday on which day the Exchange shall be closed.

Section 929. INITIAL SPECIAL ELECTION

The term “Initial Special Election” shall have the meaning set forth in
Section 205A of these By-Laws.

Section 930. MEMBER

The term “Member” shall mean any person or entity with any of the trading
privileges on the COMEX Division set forth in By-Law Section 157(A) or under the
Rules, including with respect to COMEX Option Members under Sections 2.60
through 2.67 of the Rules.

Section 931. MEMBER FIRM

The term “Member Firm” shall mean any firm upon which membership privileges on
the COMEX Division have been conferred by one or more Member(s) of the COMEX
Division. The rights and privileges of each Member Firm shall be limited by the
scope of the rights and privileges held by its conferring Member(s) and as
otherwise limited by the By-Laws or Rules.

Section 932. NON-MEMBER

The term “non-member” shall mean any person who is not a Member of the Exchange.

 

59



--------------------------------------------------------------------------------

Section 933. NYMEX

The term “NYMEX” shall mean New York Mercantile Exchange.

Section 934. NYMEX CORE PRODUCTS

The term “NYMEX Core Products” shall mean NYMEX’s Light Sweet Crude Oil, Natural
Gas, N.Y. Harbor Unleaded Gasoline, N.Y. Harbor RBOB Gasoline and N.Y. Harbor
Heating Oil futures contracts, whether physically-delivered or cash-settled.

Section 935. NYMEX DIVISION

The term “NYMEX Division” shall mean the NYMEX Division of the Exchange.

Section 936. NYMEX DIVISION CLASS A MEMBER

The term “NYMEX Division Regular Member” shall mean those members of NYMEX
holding a Class A membership.

Section 937. NYMEX HOLDINGS

The term “NYMEX Holdings” shall mean NYMEX Holdings, Inc., a Delaware
corporation, and any successor thereto.

Section 938. NYMEX MEMBERSHIP

The term “NYMEX Membership” shall mean the membership in COMEX that is owned by
NYMEX.

Section 939. OPTIONS CONTRACT

The term “Options Contract” shall mean any transaction or agreement in
interstate commerce which is or is held out to be of the character of, or is
commonly known to the trade as, an “option,” “privilege,” “indemnity,” “bid,”
“offer,” “put,” “advance guaranty,” or “decline guaranty,” and which is subject
to Regulation under the Commodity Exchange Act.

 

60



--------------------------------------------------------------------------------

Section 940. PERSON

The term “person” shall mean an individual or firm.

Section 941. PRESIDENT

The term “President” shall mean the President of the COMEX Division or his
authorized representative.

Section 942. PROPRIETARY

The term “Proprietary” shall mean, with respect to any Member, trading on or
through the facilities of the Exchange for the Member’s own account.

Section 943. PUBLIC OR INDEPENDENT DIRECTOR

The term “Public or Independent Director” shall mean individuals who are not
Members or employees of the Exchange and who qualify and serve in accordance
with the certificate of incorporation of NYMEX Holdings.

Section 944. RULES

The term “Rules” shall mean the COMEX Rules as may be amended from time-to-time
subject to Section 501.

Section 945. TRADE

The term “trade” shall mean any purchase or sale of any contract made in
accordance with COMEX Division By-Laws or Rules.

 

61